Exhibit 10.49

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

Dated as of October 1, 2003

 

Between

 

FIRST STATES INVESTORS 5000A, LLC

as Borrower

 

and

 

GERMAN AMERICAN CAPITAL CORPORATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

I.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1    

Section 1.1

 

Definitions

   1    

Section 1.2

 

Principles of Construction

   24

II.

 

GENERAL TERMS

   24    

Section 2.1

 

Loan; Disbursement to Borrower

   24    

Section 2.2

 

Interest; Loan Payments; Late Payment Charge

   25    

Section 2.3

 

Prepayments

   26    

Section 2.4

 

Regulatory Change; Taxes

   27    

Section 2.5

 

Conditions Precedent to Closing

   28

III.

 

CASH MANAGEMENT

   32    

Section 3.1

 

Cash Management

   32

IV.

 

REPRESENTATIONS AND WARRANTIES

   41    

Section 4.1

 

Borrower Representations

   41    

Section 4.2

 

Survival of Representations

   51

V.

 

BORROWER COVENANTS

   51    

Section 5.1

 

Affirmative Covenants

   51    

Section 5.2

 

Negative Covenants

   58

VI.

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

   61    

Section 6.1

 

Insurance Coverage Requirements

   61    

Section 6.2

 

Condemnation and Insurance Proceeds

   65

VII.

 

IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

   70    

Section 7.1

 

Borrower to Pay Impositions and Other Charges

   70    

Section 7.2

 

No Liens

   71    

Section 7.3

 

Contest

   71

VIII.

 

TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

   72    

Section 8.1

 

Restrictions on Transfers

   72    

Section 8.2

 

Sale of Building Equipment

   72    

Section 8.3

 

Immaterial Transfers and Easements, etc.

   72    

Section 8.4

 

Indebtedness

   73    

Section 8.5

 

Permitted Interest Transfers

   73    

Section 8.6

 

Deliveries to Lender

   74    

Section 8.7

 

Release of Properties

   74

 

i



--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

   

Section 8.8

 

Leases

   77

IX.

 

DEFEASANCE

   81    

Section 9.1

 

Defeasance and Release

   81

X.

 

MAINTENANCE OF PROPERTY; ALTERATIONS

   84    

Section 10.1

 

Maintenance of Property

   84    

Section 10.2

 

Conditions to Alteration

   84    

Section 10.3

 

Costs of Alteration

   85

XI.

 

BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER

INFORMATION

   86    

Section 11.1

 

Books and Records

   86    

Section 11.2

 

Financial Statements

   86

XII.

 

ENVIRONMENTAL MATTERS

   88    

Section 12.1

 

Representations

   88    

Section 12.2

 

Covenants

   89    

Section 12.3

 

Environmental Reports

   90    

Section 12.4

 

Environmental Indemnification

   90    

Section 12.5

 

Recourse Nature of Certain Indemnifications

   91

XIII.

 

THE GROUND LEASES

   91    

Section 13.1

 

Leasehold Representations, Warranties

   91    

Section 13.2

 

Cure by Lender

   92    

Section 13.3

 

Option to Renew or Extend the Ground Leases

   92    

Section 13.4

 

Ground Lease Covenants

   92    

Section 13.5

 

Lender Right to Participate

   95    

Section 13.6

 

No Liability

   95

XIV.

 

SECURITIZATION AND PARTICIPATION

   95    

Section 14.1

 

Sale of Note and Securitization

   95    

Section 14.2

 

Cooperation

   96    

Section 14.3

 

Securitization Financial Statements

   96    

Section 14.4

 

Securitization Indemnification

   96    

Section 14.5

 

Retention of Servicer

   99

XV.

 

ASSIGNMENTS AND PARTICIPATIONS

   99    

Section 15.1

 

Assignment and Acceptance

   99    

Section 15.2

 

Effect of Assignment and Acceptance

   99    

Section 15.3

 

Content

   100    

Section 15.4

 

Register

   100

 

ii



--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

   

Section 15.5

 

Substitute Notes

   100    

Section 15.6

 

Participations

   101    

Section 15.7

 

Disclosure of Information

   101    

Section 15.8

 

Security Interest in Favor of Federal Reserve Bank

   102

XVI.

 

RESERVE ACCOUNTS

   102    

Section 16.1

 

Tax Reserve Account

   102    

Section 16.2

 

Insurance Reserve Account

   103    

Section 16.3

 

Structural Reserve Account

   103    

Section 16.4

 

TI and Leasing Reserve Account

   104    

Section 16.5

 

Deferred Maintenance and Environmental Remediation.

   106    

Section 16.6

 

BofA Reserve Account.

   107

XVII.

 

DEFAULTS

   108    

Section 17.1

 

Event of Default

   108    

Section 17.2

 

Remedies

   111    

Section 17.3

 

Remedies Cumulative; Waivers

   113    

Section 17.4

 

Costs of Collection

   113

XVIII.

 

SPECIAL PROVISIONS

   113    

Section 18.1

 

Exculpation

   113

XIX.

 

MISCELLANEOUS

   113    

Section 19.1

 

Survival

   113    

Section 19.2

 

Lender’s Discretion

   114    

Section 19.3

 

Governing Law

   114    

Section 19.4

 

Modification, Waiver in Writing

   115    

Section 19.5

 

Delay Not a Waiver

   115    

Section 19.6

 

Notices

   116    

Section 19.7

 

TRIAL BY JURY

   118    

Section 19.8

 

Headings

   118    

Section 19.9

 

Severability

   118    

Section 19.10

 

Preferences

   118    

Section 19.11

 

Waiver of Notice

   119    

Section 19.12

 

Expenses; Indemnity

   119    

Section 19.13

 

Exhibits and Schedules Incorporated

   121    

Section 19.14

 

Offsets, Counterclaims and Defenses

   121    

Section 19.15

 

Liability of Assignees of Lender

   121    

Section 19.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

   122    

Section 19.17

 

Publicity

   122    

Section 19.18

 

Waiver of Marshalling of Assets

   122    

Section 19.19

 

Waiver of Counterclaim and other Actions

   123

 

iii



--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

   

Section 19.20

 

Conflict; Construction of Documents; Reliance

   123    

Section 19.21

 

Prior Agreements

   123    

Section 19.22

 

Counterparts

   123

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A

 

TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS AND AFFIRMATIVE COVERAGES

EXHIBIT B

 

SURVEY REQUIREMENTS

EXHIBIT C

 

SINGLE PURPOSE ENTITY PROVISIONS

EXHIBIT D

 

ENFORCEABILITY OPINION REQUIREMENTS

EXHIBIT E

 

NON-CONSOLIDATION OPINION REQUIREMENTS

EXHIBIT F

 

[INTENTIONALLY OMITTED]

EXHIBIT G

 

FORM OF TENANT ESTOPPEL LETTER

EXHIBIT H

 

FORM OF GROUND LEASE ESTOPPEL

EXHIBIT I

 

FORM OF REA ESTOPPEL

EXHIBIT J

 

[INTENTIONALLY OMITTED]

EXHIBIT K

 

BORROWER ORGANIZATIONAL STRUCTURE

EXHIBIT L

 

[INTENTIONALLY OMITTED]

EXHIBIT M

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT N

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT O

 

O&M PROGRAM

EXHIBIT P

 

FORM OF TENANT NOTIFICATION LETTER

EXHIBIT Q

 

[INTENTIONALLY OMITTED]

EXHIBIT R

 

[INTENTIONALLY OMITTED]

EXHIBIT S

 

[INTENTIONALLY OMITTED]

EXHIBIT T

 

FORM OF INDEPENDENT MANAGER CERTIFICATE

EXHIBIT U

 

[INTENTIONALLY DELETED]

SCHEDULE I

 

REQUIRED TENANT ESTOPPEL CERTIFICATES

SCHEDULE II

 

DESIGNATED RELEASE PROPERTIES

SCHEDULE III

 

LITIGATION SCHEDULE

SCHEDULE IV

 

REA SCHEDULE

SCHEDULE V

 

REQUIRED DEFERRED MAINTENANCE AND ENVIRONMENTAL REMEDIATION

SCHEDULE VI

 

GROUND LEASES

SCHEDULE VII

 

ALLOCATED LOAN AMOUNTS

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of October 1,
2003 (as amended, restated, replaced, supplemented or otherwise modified from
time to time, this Agreement), between FIRST STATES INVESTORS 5000A, LLC, a
Delaware limited liability company (Borrower), having an office at c/o First
States Group, L.P., 1725 The Fairway, Jenkintown, Pennsylvania 19046, and GERMAN
AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an address at 60
Wall Street, 10th Floor, New York, New York 10005 (together with its successors
and assigns, Lender).

 

W I T N E S S E T H:

 

WHEREAS, on June 30, 2003, Lender made a loan to Borrower in the amount of
$400,000,000, which loan (the Original Loan) is governed by that certain Loan
and Security Agreement, dated as of June 30, 2003 (the Original Loan Agreement),
between Borrower and Lender;

 

WHEREAS, on the date hereof Lender has agreed to make an additional loan to
Borrower in the amount of $40,000,000 (the Additional Loan), which is being
combined with the Original Loan to constitute one Loan (as hereinafter defined);
and

 

WHEREAS, Borrower and Lender desire to amend and restate the Original Loan
Agreement to govern the terms of the Original Loan and the Additional Loan.

 

NOW, THEREFORE, in consideration of the making of the Original Loan and the
Additional Loan by Lender and the covenants, agreements, representations and
warranties set forth in this Agreement, Borrower and Lender, hereby amend and
restate the Original Loan Agreement in all respects and from and after the date
hereof the Loan consisting of the Original Loan and the Additional Loan shall be
governed by the terms of this Agreement:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

I.1 Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

Account Agreement shall mean the Account and Control Agreement, dated the date
hereof, among Lender, Borrower and Cash Management Bank.

 

Account Collateral shall have the meaning set forth in Section 3.1.2.

 

1



--------------------------------------------------------------------------------

Additional Loan shall have the meaning set forth in the Recitals.

 

Additional Non-Consolidation Opinion shall have the meaning set forth in Section
4.1.29(b).

 

Affiliate shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with, or any general partner or managing member in, such
specified Person. An Affiliate of a Person includes, without limitation, (i) any
officer or director of such Person, (ii) any record or beneficial owner of more
than 10% of any class of ownership interests of such Person and (iii) any
Affiliate of the foregoing. For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

 

Agreement shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

Allocated Loan Amount shall mean with respect to each Individual Property, the
designated allocated portion of the Loan applicable to such Individual Property
that is set forth on Schedule VII attached hereto.

 

ALTA shall mean American Land Title Association, or any successor thereto.

 

Alteration shall have the meaning set forth in Article X.

 

Amendment Conditions shall have meaning set forth in Section 5.1.11.

 

Annual Budget shall mean the operating budget for the Property prepared by or
for Borrower setting forth, in reasonable detail, anticipated results of
operations of the Property for the applicable Fiscal Year, including revenues
from all sources, all anticipated Operating Expenses, Management Fees and
Capital Expenditures, which operating budget may be the same as the operating
budget that is prepared by Borrower pursuant to the Bank of America Lease.

 

Approved Bank shall have the meaning set forth in the Account Agreement.

 

Approved Base Building Work: Shall mean items of a capital or structural repair
nature required to repair and maintain the Property.

 

Assignment and Acceptance shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in substantially the form of Exhibit M or such other form customarily used
by Lender in connection with the participation or syndication of mortgage loans
at the time of such assignment.

 

2



--------------------------------------------------------------------------------

Assignment of Leases shall mean those certain first priority Assignment of
Leases, Rents and Security Deposits, dated as of June 30, 2003, from Borrower,
as assignor, to Lender, as assignee, as amended by that certain First Amendment
to Combined Fee and Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of
Trust, Security Agreement, Financing Statement, Fixture Filing and Assignment of
Leases, Rents and Security Deposits and Assignment of Leases, Rents and Security
Deposits, dated as of the date hereof, assigning to Lender all of Borrower’s
interest in and to the Leases, Rents and Security Deposits as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

Assignment of Management Agreement shall mean that certain Manager’s Consent and
Subordination of Management Agreement, dated June 30, 2003, among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

Bankruptcy Code shall mean Title 11, U.S.C.A., as amended from time to time and
any successor statute thereto.

 

BofA Lease shall mean that certain Master Lease Agreement, dated as of June 30,
2003, between Borrower and Bank of America, N.A.

 

BofA Reserve Account shall have the meaning set forth in Section 3.1.1.

 

BofA Reserve Amount shall have the meaning set forth in Section 16.6.

 

Borrower has the meaning set forth in the first paragraph of this Agreement.

 

Borrower’s Account shall mean Borrower’s account number 200-0011-522-216 at
First Union National Bank (ABA #: 031201467).

 

Building Equipment shall have the meaning set forth in the Security Instrument.

 

Business Day shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York or in the state in which Servicer is located
are not open for business. When used with respect to an Interest Determination
Date, Business Day shall mean any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

 

Capital Expenditures shall mean any amount incurred in respect of capital items
which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property and is not reasonably expected by Borrower to be a regularly recurring
operating expense of the Property.

 

3



--------------------------------------------------------------------------------

Cash shall mean the legal tender of the United States of America.

 

Cash and Cash Equivalents shall mean any one or a combination of the following:
(i) Cash, and (ii) U.S. Government Obligations.

 

Cash Management Bank shall mean PNC Bank, National Association or any successor
Approved Bank acting as Cash Management Bank under the Account Agreement or
other financial institution approved by the Lender and, if a Securitization has
occurred, the Rating Agencies.

 

Casualty Amount shall mean the greater of (i) five percent (5%) of the Allocated
Loan Amount of the affected Individual Property, but in no event more than
$3,000,000 and (ii) $500,000.

 

Closing Date shall mean the date of this Agreement set forth in the first
paragraph hereof.

 

Closing Date DSCR shall mean 1.54 to 1.0.

 

Code shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

Collateral Accounts shall have the meaning set forth in Section 3.1.1.

 

Collection Account shall mean the account specified herein for deposit of Rents
and other receipts from the Property as provided herein.

 

Completion shall have the meaning set forth in Section 16.5.

 

Completion Date shall have the meaning set forth in Section 16.5.

 

Control shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.

 

Cut-Off Date shall have the meaning set forth in Section 6.2.3

 

DBS shall have the meaning set forth in Section 14.4.2(b).

 

4



--------------------------------------------------------------------------------

DBS Group shall have the meaning set forth in Section 14.4.2(b).

 

Debt shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or for the deferred purchase price of
property or services; (b) obligations of such Person as lessee under leases
which should have been or should be, in accordance with GAAP, recorded as
capital leases; (c) current liabilities of such Person in respect of unfunded
vested benefits under plans covered by Title IV of ERISA; (d) obligations issued
for, or liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on any property of such Person, whether or not the obligations have been
assumed by such Person; or (h) obligations of such Person under any interest
rate or currency exchange agreement.

 

Debt Service shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

Debt Service Reserve Account shall have the meaning set forth in Section 3.1.1.

 

Default shall mean the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.

 

Default Rate shall have the meaning set forth in the Note.

 

Defeasance shall have the meaning provided in Section 9.1.

 

Defeasance Collateral shall mean Defeasance Eligible Investments pledged to
Lender as collateral pursuant to Section 9.1 (including, without limitation, all
amounts then on deposit in the Defeasance Collateral Account).

 

Defeasance Collateral Account shall have the meaning provided in Section 9.1.

 

Defeasance Collateral Requirement shall mean with respect to (i) the Defeasance
of the Liens of the Security Instrument for all of the Property that has not be
subject to prior Property Releases, Defeasance Collateral in an amount
sufficient to pay all principal indebtedness outstanding as of the date of
Defeasance under the Note as it becomes due and sufficient to pay scheduled
interest payments on the Loan, as the same become due, through the Maturity Date
or (ii) a Defeasance of the Lien of the Security Instrument for a Release
Property,

 

5



--------------------------------------------------------------------------------

Defeasance Collateral in an amount sufficient to pay the Release Price with
respect to such Release Property outstanding as of the Release Date under the
Note as it becomes due and sufficient to pay the balance of scheduled interest
payments on the Release Price with respect to such Release Property, as the same
become due, through the Maturity Date.

 

Defeasance Eligible Investments shall mean obligations or securities not subject
to prepayment, call or early redemption which are direct obligations of, or
obligations fully guaranteed as to timely payment by, the United States of
America or any agency or instrumentality of the United States of America, the
obligations of which are backed by the full faith and credit of the United
States of America, the ownership of which will not cause Lender to be an
“investment company” under the Investment Company Act of 1940, as amended, as
evidenced by an Opinion of Counsel reasonably acceptable to Lender, and which
qualify under §1.860G-2(a)(8) of the Treasury regulations. All such obligations
or securities shall mature or be redeemable, or provide for payments of interest
thereon on or prior to the Business Day preceding the date principal and
interest payments are scheduled to be paid under the Note.

 

Defeasance Lockout Period shall have the meaning provided in the Note.

 

Defeasance Note shall have the meaning provided in Section 9.1.

 

Defeasance Security Agreement shall have the meaning provided in Section 9.1.

 

Deferred Maintenance Holdback Amount shall have the meaning set forth in Section
16.5.

 

Deficiency shall have the meaning set forth in Section 6.2.4(b).

 

Disclosure Documents shall have the meaning set forth in Section 14.4.1

 

Designated Release Properties shall mean the Individual Properties listed on
Schedule II attached hereto and incorporated herein.

 

DSCR shall mean a ratio, as reasonably determined by Lender for the applicable
period, in which:

 

(a) the numerator is the Net Operating Income, as stated on Borrower’s four most
recent quarterly financial statements delivered to Lender pursuant to this
Agreement, for the trailing twelve (12) month period immediately prior to the
applicable calculation date; and

 

(b) the denominator is the sum of the payments made by Borrower to Lender on
each Payment Date for the immediately preceding twelve (12) Interest Periods.

 

Eligible Account has the meaning set forth in the Account Agreement.

 

6



--------------------------------------------------------------------------------

Environmental Certificate shall have the meaning set forth in Section 12.2.1.

 

Environmental Claim shall mean any claim, action, cause of action, investigation
or written notice by any Person alleging potential liability (including
potential liability for investigatory costs, cleanup costs, natural resource
damages, property damages, personal injuries or penalties) arising out of, based
upon or resulting from (a) the presence, threatened presence, release or
threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.

 

Environmental Event shall have the meaning set forth in Section 12.2.1.

 

Environmental Indemnity shall mean the Environmental Indemnity, dated June 30,
2003, made by First States Group, L.P. in favor of Lender.

 

Environmental Law shall have the meaning provided in the Environmental
Indemnity.

 

Environmental Reports shall have the meaning set forth in Section 12.1.

 

ERISA shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

 

Event of Default shall have the meaning set forth in Section 17.1(a).

 

Excess Cash Flow shall have the meaning set forth in Section 3.1.5.

 

Exchange Act shall have the meaning set forth in Section 14.4.1

 

Exculpated Parties shall have the meaning set forth in Section 18.1.1.

 

Excusable Delay shall mean a delay solely due to acts of god, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

 

Fee Owners shall mean the lessors under the Ground Leases.

 

Fiscal Year shall mean each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan or the portion of
any such 12-month period falling within the term of the Loan in the event that
such a 12-month period occurs partially before or after, or partially during,
the term of the Loan.

 

7



--------------------------------------------------------------------------------

Fitch shall mean Fitch Ratings Inc.

 

GAAP shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination.

 

Governmental Authority shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

Ground Leases shall mean the ground leases identified on Schedule VI attached
hereto.

 

Guarantors shall mean American Financial Realty Trust, a Maryland real estate
investment trust, and First States Group, L.P., a Delaware limited partnership.

 

Hazardous Materials shall have the meaning provided in the Environmental
Indemnity.

 

Holding Account shall have the meaning set forth in Section 3.1.1.

 

Impositions shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents (including all interest and penalties thereon), which at any time prior
to, during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a Lien upon (a) Borrower (including all income, franchise,
single business or other taxes imposed on Borrower for the privilege of doing
business in the jurisdiction in which the Property is located), (b) the
Property, or any other collateral delivered or pledged to Lender in connection
with the Loan, or any part thereof, or any Rents therefrom or any estate, right,
title or interest therein, or (c) any occupancy, operation, use or possession
of, or sales from, or activity conducted on, or in connection with the Property
or the leasing or use of

 

8



--------------------------------------------------------------------------------

all or any part thereof. Nothing contained in this Agreement shall be construed
to require Borrower to pay any tax, assessment, levy or charge imposed on (i)
any tenant occupying any portion of the Property, (ii) any third party manager
of the Property, including any Manager, or (iii) Lender in the nature of a
capital levy, estate, inheritance, succession, income or net revenue tax.

 

Improvements shall have the meaning set forth in the Security Instrument.

 

Increased Costs shall have the meaning set forth in Section 2.4.1.

 

Indebtedness shall mean, at any given time, the Principal Amount, together with
all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Note or in
accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Note or the
other Loan Documents.

 

Indemnified Parties shall have the meaning set forth in Section 19.12(b).

 

Independent shall mean, when used with respect to any Person, a Person who: (i)
does not have any direct financial interest or any material indirect financial
interest in any Borrower or in any Affiliate of any Borrower, (ii) is not
connected with any Borrower or any Affiliate of any Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.

 

Independent Accountant shall mean a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender.

 

Independent Architect shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural experience and which
is reasonably acceptable to Lender.

 

Independent Director, Independent Manager, or Independent Member shall mean a
Person who is not and will not be while serving and has never been (i) a member
(other than an Independent Member), manager (other than an Independent Manager),
director (other than an Independent Director), employee, attorney, or counsel of
Borrower or its Affiliates, (ii) a customer, supplier or other Person who
derives more than 1% of its purchases or revenues from its activities with
Borrower or its Affiliates, (iii) a direct or indirect legal or beneficial owner
in such entity or any of its Affiliates, (iv) a member of the immediate family
of any member, manager, employee, attorney, customer, supplier or other Person
referred to above, or (v) a person Controlling or under the common Control of
anyone listed in (i) through (iv) above. A Person that otherwise satisfies the
foregoing shall not be disqualified from serving as an

 

9



--------------------------------------------------------------------------------

Independent Director or Independent Manager or Independent Member if such
individual is at the time of initial appointment, or at any time while serving
as such, is an Independent Director or Independent Manager or Independent
Member, as applicable, of a Single Purpose Entity affiliated with Borrower.

 

Individual Parcel shall have the meaning set forth in the Security Instrument.

 

Individual Property shall have the meaning set forth in the Security Instrument.

 

Insurance Requirements shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.

 

Insurance Reserve Account shall have the meaning set forth in Section 3.1.1(b).

 

Insurance Reserve Amount shall have the meaning set forth in Section 16.2.

 

Intangible shall have the meaning set forth in the Security Instrument.

 

Interest Period shall have the meaning set forth in the Note.

 

Interest Rate shall have the meaning set forth in the Note.

 

Land shall have the meaning set forth in the Security Instrument.

 

Late Payment Charge shall have the meaning set forth in Section 2.2.3.

 

Lease shall mean any lease (other than the Ground Lease), sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect) pursuant to which any Person is
granted by the Borrower a possessory interest in, or right to use or occupy all
or any portion of any space in the Property, and every modification, amendment
or other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

 

Leasehold Estates shall have the meaning set forth in the Security Instrument.

 

Lease Modification shall have the meaning set forth in Section 8.8.1.

 

Leases shall have the meaning set forth in the Security Instrument.

 

10



--------------------------------------------------------------------------------

Legal Requirements shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.

 

Lender shall have the meaning set forth in the first paragraph of this
Agreement.

 

Lender’s Consultant shall mean KTR Newmark Consultants, LLC, Entrix, Inc. or
such other environmental and engineering consulting firm selected by Lender
having experience (i) conducting environmental and engineering assessments for
properties similar to the Property and (ii) preparing and supervising
remediation plans for properties similar to the Property.

 

Letter of Credit shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit (either an evergreen letter of credit or one which
does not expire until at least sixty (60) days after the Maturity Date (the LC
Expiration Date), in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement executed by an officer or authorized
signatory of Lender and issued by an Approved Bank. If at any time (a) the
institution issuing any such Letter of Credit shall cease to be an Approved Bank
or (b) the Letter of Credit is due to expire prior to the LC Expiration Date,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds thereof in accordance with the provisions of this Agreement, unless
Borrower shall deliver a replacement Letter of Credit from an Approved Bank
within (i) as to (a) above, twenty (20) days after Lender delivers written
notice to Borrower that the institution issuing the Letter of Credit has ceased
to be an Approved Bank or (ii) as to (b) above, at least twenty (20) days prior
to the expiration date of said Letter of Credit.

 

Liability shall have the meaning set forth in Section 14.4.2(b).

 

License shall have the meaning set forth in Section 4.1.23.

 

Lien shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
collateral assignment, security interest, or any other encumbrance or charge on
or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and the
filing of mechanic’s, materialmen’s and other similar liens and encumbrances.

 

11



--------------------------------------------------------------------------------

Limited Prepayment Period shall have the meaning set forth in the Note.

 

Liquidated Damages Amount shall have the meaning set forth in the Note.

 

Loan shall mean the loan in the amount of $440,000,000.00 made by Lender to
Borrower pursuant to this Agreement.

 

Loan Documents shall mean, collectively, this Agreement, the Note, the Security
Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Account Agreement, the Recourse Guaranty
and all other documents executed and/or delivered by Borrower in connection with
the Loan including any certifications or representations delivered by or on
behalf of Borrower, any Affiliate of Borrower, the Manager, or any Affiliate of
the Manager.

 

Management Agreement shall mean the management agreement, dated as of June 30,
2003, pursuant to which the Manager is to provide management and other services
with respect to the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

Management Fee shall mean an amount equal to the property management fee payable
to the Manager pursuant to the terms of the Management Agreement for base
management services.

 

Manager shall mean First States Management Corp, LLC, a Delaware limited
liability company.

 

Material Adverse Effect shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property taken as a whole, (iii) the business, profits, operations
or financial condition of Borrower, or (iv) the ability of Borrower to repay the
principal and interest of the Loan as it becomes due or to satisfy any of
Borrower’s obligations under the Loan Documents.

 

Material Alteration shall mean any Alteration which, when aggregated with all
related Alterations (other than decorative work such as painting, wall papering
and carpeting and the replacement of fixtures, furnishings and equipment to the
extent being of a routine and recurring nature and performed in the ordinary
course of business) constituting a single project, involves an estimated cost
exceeding five percent (5%) of the Allocated Loan Amount for each Individual
Property with respect to such Alteration or related Alterations (including the
Alteration in question) then being undertaken at such Individual Property.

 

12



--------------------------------------------------------------------------------

Maturity Date shall have the meaning set forth in the Note.

 

Maturity Date Payment shall have the meaning set forth in the Note.

 

Maximum Legal Rate shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

Monthly Amount shall have the meaning set forth in the Note.

 

Monthly Insurance Reserve Amount shall have the meaning set forth in Section
16.2.

 

Monthly Payment Grace Period Expiration Date shall have the meaning set forth in
Section 17.1(a)(i).

 

Monthly Tax Reserve Amount shall have the meaning set forth in Section 16.1.

 

Monthly TI and Leasing Reserve Amount shall have the meaning set forth in
Section 16.4.

 

Moody’s shall mean Moody’s Investors Service, Inc.

 

Net Operating Income shall mean the amount obtained by subtracting Operating
Expenses from Operating Income.

 

New Lease shall have the meaning set forth in Section 8.8.1.

 

Non-Consolidation Opinion shall have the meaning provided in Section 2.5.5.

 

Non-Disqualification Opinion shall mean an opinion of outside tax counsel
reasonably acceptable to the Lender or the Rating Agencies to whom such opinion
is addressed that a contemplated action will neither cause any of the REMICs to
fail to qualify as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code at any time that any “regular interests” in
the REMICs are outstanding nor cause a “prohibited transaction” tax (within the
meaning of Section 860F(a)(2) of the Code) or “prohibited contribution” tax
(within the meaning of Section 860G(d) of the Code) to be imposed on any of the
REMICs.

 

Non-Disturbance Agreement shall have the meaning set forth in Section 8.8.9.

 

13



--------------------------------------------------------------------------------

Note shall mean that certain Consolidated, Amended and Restated Note in the
principal amount of Four Hundred Forty Million Dollars ($440,000,000.00), made
by Borrower in favor of Lender as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

O&M Program shall have the meaning set forth in Section 12.2.2.

 

Obligations shall have meaning set forth in the recitals of the Security
Instrument.

 

Officer’s Certificate shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property.

 

Operating Expenses shall mean, for any period, without duplication, all expenses
actually paid or payable by Borrower during such period in connection with the
operation, management, maintenance, repair and use of the Property, determined
on an accrual basis, and, except to the extent otherwise provided in this
definition, in accordance with GAAP. Operating Expenses specifically shall
include (i) all expenses incurred in the immediately preceding twelve (12) month
period based on quarterly financial statements delivered to Lender in accordance
with Article XI, (ii) all payments required to be made pursuant to any REAs,
(iii) property management fees in an amount equal to the greater of three
percent (3%) of Operating Income and the management fees actually paid under the
Management Agreement, (iv) administrative, payroll, security and general
expenses for the Property, (v) the cost of utilities, inventories and fixed
asset supplies consumed in the operation of the Property, (vi) a reasonable
reserve for uncollectible accounts, (vii) costs and fees of independent
professionals (including, without limitation, legal, accounting, consultants and
other professional expenses), technical consultants, operational experts
(including quality assurance inspectors) or other third parties retained to
perform services required or permitted hereunder, (viii) cost of attendance by
employees at training and manpower development programs, (ix) association dues,
(x) computer processing charges, (xi) operational equipment and other lease
payments as reasonably approved by Lender, (xii) taxes and other Impositions,
other than income taxes or other Impositions in the nature of income taxes and
insurance premiums and (xiii) all underwritten reserves required by Lender
hereunder (without duplication). Notwithstanding the foregoing, Operating
Expenses shall not include (1) depreciation or amortization, (2) income taxes or
other Impositions in the nature of income taxes, (3) any expenses (including
legal, accounting and other professional fees, expenses and disbursements)
incurred in connection with the making of the Loan or the sale, exchange,
transfer, financing or refinancing of all or any portion of the Property or in
connection with the recovery of Proceeds which are applied to prepay the Note,
(4) any expenses which in accordance with GAAP should be capitalized, (5) Debt
Service, and (6) any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant.

 

14



--------------------------------------------------------------------------------

Operating Income shall mean, for any period, all income of Borrower during such
period from the use, ownership or operation of the Property as follows:

 

(a) all amounts payable to Borrower by any Person as Rent and other amounts
under Leases, license agreements, occupancy agreements, concession agreements or
other agreements relating to the Property;

 

(b) business interruption insurance proceeds allocable to the applicable
reporting period; and

 

(c) all other amounts which in accordance with GAAP are included in Borrower’s
annual financial statements as operating income attributable to the Property.

 

Notwithstanding the foregoing, Operating Income shall not include (a) any
Proceeds (other than business interruption insurance proceeds and only to the
extent allocable to the applicable reporting period), (b) any proceeds resulting
from the Transfer of all or any portion of the Property, (c) any Rent
attributable to a Lease prior to the date in which the Tenant thereunder has
taken occupancy or in which the actual payment of rent is required to commence
thereunder, (d) any item of income otherwise included in Operating Income but
paid directly by any Tenant to a Person other than Borrower as an offset or
deduction against Rent payable by such Tenant, provided such item of income is
for payment of an item of expense (such as payments for utilities paid directly
to a utility company) and such expense is otherwise excluded from the definition
of Operating Expenses pursuant to clause “(6)” of the definition thereof, and
(e) security deposits received from Tenants until forfeited or applied.
Operating Income shall be calculated on the accrual basis of accounting and,
except to the extent otherwise provided in this definition, in accordance with
GAAP.

 

Opinion of Counsel shall mean an opinion of counsel of a law firm selected by
Borrower and reasonably acceptable to Lender.

 

Original Loan shall have the meaning set forth in the Recitals.

 

Original Loan Agreement shall have the meaning set forth in the Recitals.

 

Other Charges shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a tenant pursuant to its respective Lease.

 

Other Taxes shall have the meaning set forth in Section 2.4.3.

 

Patriot Laws shall mean, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224
on Terrorist

 

15



--------------------------------------------------------------------------------

Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism, (c) the International Emergency Economic Power Act, 50 U.S.C. §1701
et. seq. and (d) all other Legal Requirements relating to money laundering or
terrorism.

 

Payment Date shall have the meaning set forth in the Note.

 

Permitted Debt shall mean collectively, (a) the Note and the other obligations,
indebtedness and liabilities specifically provided for in any Loan Document and
secured by this Agreement, the Security Instrument and the other Loan Documents,
(b) trade payables incurred in the ordinary course of Borrower’s business, not
secured by Liens on the Property (other than liens being properly contested in
accordance with the provisions of this Agreement or the Security Instrument),
not to exceed three percent (3%) of the Principal Amount at any one time
outstanding, payable by or on behalf of Borrower for or in respect of the
operation of the Property in the ordinary course of operating Borrower’s
business, provided that (but subject to the remaining terms of this definition)
each such amount shall be paid within sixty (60) days following the date on
which each such amount becomes past due and (c) amounts due under (i) REAs and
similar operating agreements, (ii) the Management Agreement, and (iii) Leases
(including reimbursements for tenant improvement work). Nothing contained herein
shall be deemed to require Borrower to pay any amount, so long as Borrower is in
good faith, and by proper legal proceedings, diligently contesting the validity,
amount or application thereof, provided that in each case, at the time of the
commencement of any such action or proceeding, and during the pendency of such
action or proceeding (i) no Event of Default shall exist and be continuing
hereunder, (ii) adequate reserves with respect thereto are maintained on the
books of Borrower in accordance with GAAP (as determined by the Independent
Accountant), and (iii) such contest operates to suspend collection or
enforcement, as the case may be, of the contested amount and such contest is
maintained and prosecuted continuously and with diligence. Notwithstanding
anything set forth herein, in no event shall Borrower be permitted under this
provision to enter into a note (other than the Note and the other Loan
Documents) or other instrument for borrowed money.

 

Permitted Encumbrances shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy and (c) Liens, if
any, for Impositions imposed by any Governmental Authority not yet due or
delinquent.

 

Permitted Investments shall have the meaning set forth in the Account Agreement.

 

Person shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

16



--------------------------------------------------------------------------------

Personal Property shall have the meaning set forth in the Security Instrument.

 

Physical Conditions Report shall mean the structural engineering report with
respect to the Property (i) prepared by an Independent Architect, (ii) addressed
to Lender, (iii) prepared based on a scope of work determined by Lender in
Lender’s reasonable discretion, and (iv) in form and content acceptable to
Lender in Lender’s reasonable discretion, together with any amendments or
supplements thereto.

 

Plan shall have the meaning set forth in Section 4.1.10.

 

Prepayment Lockout Release Date shall have the meaning set forth in the Note.

 

Principal Amount shall have the meaning set forth in the Note.

 

Proceeds shall have the meaning set forth in Section 6.2.2.

 

Proceeds Reserve Account shall have the meaning set forth in Section 3.1.1.

 

Property shall have the meaning set forth in the Security Instrument.

 

Property Release shall have the meaning set forth in Section 8.7.

 

Property Release Notice shall have the meaning set forth in Section 8.7.

 

Provided Information shall have the meaning set forth in Section 14.1.1

 

Qualified Manager shall mean (i) a reputable and experienced management
organization which together with its Affiliates manages multiple properties
having an aggregate minimum of 10,000,000 net rentable square feet of office
space, provided that (a) prior to a Securitization, Borrower shall have obtained
the prior written consent of Lender for such Person, which consent shall not be
unreasonably withheld or delayed and (b) after a Securitization, in addition to
Lender’s consent, which consent shall not be unreasonably withheld or delayed,
Borrower shall have obtained a Rating Agency Confirmation or (ii) any other
manager as Lender shall approve in its sole and absolute discretion.

 

Rating Agencies shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.

 

Rating Agency Confirmation shall mean, collectively, a written affirmation from
each of the Rating Agencies that the credit rating of the Securities given by
such Rating

 

17



--------------------------------------------------------------------------------

Agency immediately prior to the occurrence of the event with respect to which
such Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion. In the
event that, at any given time, no such Securities shall have been issued and are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its good faith
determination of whether the Rating Agencies would issue a Rating Agency
Confirmation if any such Securities were outstanding.

 

REAs shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, those certain agreements
more specifically described on Schedule IV.

 

Real Property shall mean, collectively, the “Land”, the “Improvements” and the
“Appurtenances” that is defined in the Security Instrument.

 

Recourse Guaranty shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantors in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

Register shall have the meaning set forth in Section 15.4.

 

Regulatory Change shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

 

Release Date shall have the meaning set forth in Section 8.7.

 

Release Amounts shall mean the sum of the Release Prices related to (a) the
prepayment of the Principal Amount in connection with Property Releases of
Designated Release Properties during the Limited Prepayment Period and (b) the
Defeasance of the Loan in connection with all other Property Releases.

 

Release Instruments shall have the meaning set forth in Section 8.7.

 

Release Price shall mean, (a) with respect to any Individual Property that has
an Allocated Loan Amount that is equal to $0.00, an amount equal to the lesser
of (i) the actual consideration received by Borrower from Bank of America, N.A.
in the event such Individual Property is transferred by Borrower to Bank of
America, N.A. and (ii) fifty percent (50%) of the “As Is” value that is
identified for such Individual Property on Schedule VII and (b) with respect

 

18



--------------------------------------------------------------------------------

to any Individual Property that has an Allocated Loan Amount that is greater
than $0.00, (i) in the event the aggregate Release Amounts applicable to the
Individual Property or Individual Properties that are subject to the
contemplated Property Release and the Individual Properties that have been
subject to prior Property Releases is less than or equal to $60,000,000, one
hundred ten percent (110%) of the Allocated Loan Amount for such Release
Property, (ii) in the event the aggregate Release Amounts applicable to the
Individual Property or Individual Properties that are subject to the
contemplated Property Release and the Individual Properties that have been
subject to prior Property Releases is greater than $60,000,000 and less than or
equal to $100,000,000, one hundred seventeen and one-half percent (117.5%) of
the Allocated Loan Amount for such Release Property, and (iii) in the event the
aggregate Release Amounts applicable to the Individual Property or Individual
Properties that are subject to the contemplated Property Release and the
Individual Properties that have been subject to prior Property Releases is
greater than $100,000,000, one hundred twenty-five percent (125%) of the
Allocated Loan Amount for such Release Property.

 

Release Payment shall have the meaning set forth in Section 8.7.

 

Release Property shall have the meaning set forth in Section 8.7.

 

Remaining Property shall have the meaning provided in Section 8.7.

 

Rents shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower from any and all sources arising
from or attributable to the Property and Proceeds, if any, from business
interruption or other loss of income insurance.

 

S&P shall mean Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

Securities shall have the meaning set forth in Section 14.1.

 

Securities Act shall have the meaning set forth in Section 14.4.1.

 

Securitization shall have the meaning set forth in Section 14.1.

 

Security Deposit Account shall have the meaning set forth in Section 3.1.1.

 

Security Instrument shall mean those certain first priority Combined Fee and
Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of Trust, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits,

 

19



--------------------------------------------------------------------------------

dated the date hereof, executed and delivered by Borrower (i) with respect to
the Mortgage Properties (as defined therein) to Lender and (ii) with respect to
the Deed of Trust Properties (as defined therein) to the trustees specified
therein for the benefit of Lender, as amended by that certain First Amendment to
Combined Fee and Leasehold Multistate Mortgage, Deed to Secure Debt, Deed of
Trust, Security Agreement, Financing Statement, Fixture Filing and Assignment of
Leases, Rents and Security Deposits and Assignment of Leases, Rents and Security
Deposits, dated as of the date hereof and encumbering the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

Servicer shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender’s agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.

 

Single Purpose Entity shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing an ownership interest in the Property, (ii) does
not engage in any business unrelated to the Property and the ownership,
development, use, operation and financing thereof, (iii) has not and will not
have any assets other than those related to its interest in the Property or the
operation, management and financing thereof or any indebtedness other than the
Permitted Debt, (iv) maintains its own separate books and records and its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person, (v) holds itself out as being a Person,
separate and apart from any other Person, (vi) does not and will not commingle
its funds or assets with those of any other Person, (vii) conducts its own
business in its own name; (viii) maintains separate financial statements, (ix)
pays its own liabilities out of its own funds, (x) observes all partnership,
corporate or limited liability company formalities, as applicable, (xi) pays the
salaries of its own employees, if any, and maintains a sufficient number of
employees, if any, in light of its contemplated business operations, (xii) does
not guarantee or otherwise obligate itself with respect to the debts of any
other Person or hold out its credit as being available to satisfy the
obligations of any other Person, (xiii) does not acquire obligations or
securities of its partners, members or shareholders, (xiv) allocates fairly and
reasonably shared expenses, including, without limitation, any overhead for
shared office space, if any, (xv) uses separate stationary, invoices, and
checks, (xvi) maintains an arms-length relationship with its Affiliates, (xvii)
does not and will not pledge its assets for the benefit of any other Person or
make any loans or advances to any other Person, (xviii) does and will continue
to use commercially reasonable efforts to correct any known misunderstanding
regarding its separate identity, (xix) maintains adequate capital in light of
its contemplated business operations, (xx) has and will continue to have a
partnership or operating agreement, certificate of incorporation, articles of
organization or other organizational document which has been approved by Lender,
and (xxi) has not and will not engage in, seek, or consent to the dissolution,
winding up, liquidation, consolidation or merger and except as otherwise
permitted in this Agreement, has not and will not engage in, seek or consent to
any asset sale, transfer or partnership, membership or

 

20



--------------------------------------------------------------------------------

shareholder interests, or amendments of its partnership or operating agreement,
certificate of incorporation, articles of organization or other organizational
document. In addition, if such Person is a partnership, (1) all general partners
of such Person shall be Single Purpose Entities; and (2) if such Person has more
than one general partner, then the organizational documents shall provide that
such Person shall continue (and not dissolve) for so long as a solvent general
partner exists. In addition, if such Person is a corporation, then, at all
times: (a) such Person shall have at least two (2) Independent Directors and (b)
the board of directors of such Person may not take any action requiring the
unanimous affirmative vote of 100% of the members of the board of directors
unless all of the directors, including the Independent Directors, shall have
participated in such vote. In addition, if such Person is a limited liability
company, (a) such Person shall have at least two (2) Independent Managers or
Independent Members, (b) if such Person is managed by a board of managers, the
board of managers of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (c) if such Person is not managed by a board of managers, the members
of such Person may not take any action requiring the affirmative vote of 100% of
the members of such Person unless all of the members, including the Independent
Members, shall have participated in such vote, (d) each managing member shall be
a Single Purpose Entity and (e) its articles of organization, certificate of
formation and/or operating agreement, as applicable, shall provide that until
all of the Indebtedness and Obligations are paid in full such entity will not
dissolve. In addition, the organizational documents of such Person shall provide
that such Person (1) without the unanimous consent of all of the partners,
directors or members, as applicable, shall not with respect to itself or to any
other Person in which it has a direct or indirect legal or beneficial interest
(a) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or other similar official for the benefit of
the creditors of such Person or all or any portion of such Person’s properties,
or (b) take any action that might cause such Person to become insolvent,
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (2) has and will maintain its books, records, resolutions and
agreements as official records, (3) has held and will hold its assets in its own
name, (4) has and will maintain its financial statements, accounting records and
other organizational documents, books and records separate and apart from any
other Person, (5) has not and will not identify its partners, members or
shareholders, or any affiliates of any of them as a division or part of it, (6)
has and will maintain an arms-length relationship with its Affiliates, and (7)
has not and will not enter into or be a party to any transaction with its
partners, members, shareholders, or its Affiliates except in the ordinary course
of business and on terms which are intrinsically fair and are no less favorable
to it than would be obtained in a comparable arms-length transaction with a
third party.

 

Special Taxes shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
applicable to payments of principal, interest or other amounts on the Loan or
pursuant to the Loan Documents, but excluding, in the case of Lender, such taxes
(including income taxes, franchise taxes and branch profit taxes) as are imposed
on or measured by Lender’s net income by the United States of America or any
Governmental Authority of the jurisdiction under the laws under which Lender is
organized or maintains a lending office.

 

21



--------------------------------------------------------------------------------

Standard Form of Lease shall have the meaning set forth in Section 8.8.2(a).

 

State shall mean, with respect to each Individual Parcel, the State in which
such Individual Parcel or any part thereof is located.

 

Structural Reserve Account shall have the meaning set forth in Section 3.1.1.

 

Structural Reserve Amount shall have the meaning set forth in Section 16.3(a).

 

Sub-Account(s) shall have the meaning set forth in Section 3.1.1.

 

Surveys shall mean a survey of each parcel included in the Property prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Policy, and containing a certification of such
surveyor satisfactory to Lender.

 

Taking shall mean a temporary or permanent taking by any Governmental Authority
as the result or in lieu or in anticipation of the exercise of the right of
condemnation or eminent domain, of all or any part of the Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

Tax Reserve Account shall have the meaning set forth in Section 3.1.1.

 

Tax Reserve Amount shall have the meaning set forth in Section 16.1.

 

Tenant shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property, other than the Manager and its employees, agents and
assigns.

 

Threshold Amount shall mean an amount equal to one percent (1.0%) of the
Principal Amount.

 

TI and Leasing Costs shall have the meaning set forth in Section 16.4.

 

TI and Leasing Reserve Account shall have the meaning set forth in Section
3.1.1.

 

Title Company shall mean Chicago Title Insurance Company.

 

Title Policy shall mean an ALTA mortgagee title insurance policy (or, if an
Individual Parcel is in a state which does not permit the issuance of such ALTA
policy, such

 

22



--------------------------------------------------------------------------------

form as shall be permitted in such state) meeting the requirements of Exhibit A
to this Agreement issued by the Title Company with respect to the Property and
insuring the Liens of the Security Instrument.

 

Total Loss shall mean (i) a casualty, damage or destruction of the Property
which, in the reasonable judgment of Lender, (A) involves an actual or
constructive loss of more than thirty percent (30%) of the lesser of (x) the
fair market value of the Property or (y) the Principal Amount, or (B) results in
the cancellation of leases comprising more than thirty percent (30%) of the
rentable area of the Property, and in either case with respect to which Borrower
is not required under the Leases to apply Proceeds to the restoration of the
Property or (ii) a permanent Taking which, in the reasonable judgment of Lender,
(A) involves an actual or constructive loss of more than fifteen percent (15%)
of the lesser of (x) the fair market value of the Property or (y) the Principal
Amount, or (B) renders untenantable either more than fifteen percent (15%) of
the rentable area of the Property, or (iii) a casualty, damage, destruction or
Taking that affects so much of the Property such that it would be impracticable,
in Lender’s reasonable discretion, even after restoration, to operate the
Property as an economically viable whole.

 

Transfer shall mean to, directly or indirectly, sell, assign, convey, mortgage,
transfer, merge, consolidate, reorganize, pledge, hypothecate, encumber, grant a
security interest in, exchange or otherwise dispose of any beneficial interest
or grant any option or warrant with respect to, or where used as a noun, a
direct or indirect sale, assignment, conveyance, transfer, merger,
consolidation, reorganization, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise.

 

UCC or Uniform Commercial Code shall mean the Uniform Commercial Code as in
effect in the State of New York.

 

Underwriter Group shall have the meaning set forth in Section 14.4.2(b).

 

U.S. Government Obligations shall mean any direct obligations of, or obligations
guaranteed as to principal and interest by, the United States Government or any
agency or instrumentality thereof, provided that such obligations are backed by
the full faith and credit of the United States. Any such obligation must be
limited to instruments that have a predetermined fixed dollar amount of
principal due at maturity that cannot vary or change. If any such obligation is
rated by S&P, it shall not have an “r” highlighter affixed to its rating.
Interest must be fixed or tied to a single interest rate index plus a single
fixed spread (if any), and move proportionately with said index. U.S. Government
Obligations include, but are not limited to: U.S. Treasury direct or fully
guaranteed obligations, Farmers Home Administration certificates of beneficial
ownership, General Services Administration participation certificates, U.S.
Maritime Administration guaranteed Title XI financing, Small Business
Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.

 

23



--------------------------------------------------------------------------------

Work shall have the meaning provided in Section 6.2.4(a).

 

I.2 Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. When used herein, the
term “financial statements” shall include the notes and schedules thereto.
Unless otherwise specified herein or therein, all terms defined in this
Agreement shall have the definitions given them in this Agreement when used in
any other Loan Document or in any certificate or other document made or
delivered pursuant thereto. All uses of the word “including” shall mean
including, without limitation unless the context shall indicate otherwise.
Unless otherwise specified, the words hereof, herein and hereunder and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

II. GENERAL TERMS

 

II.1 Loan; Disbursement to Borrower.

 

II.1.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

 

II.1.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Original Loan and only one borrowing
hereunder in respect of the Additional Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. Borrower acknowledges
and agrees that the full proceeds of the Loan have been disbursed by Lender to
Borrower on the Closing Date.

 

II.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents.

 

II.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Property, (b) pay costs and expenses incurred in connection with the
closing of the Loan and (c) make deposits into the Sub-Accounts as required
hereunder.

 

24



--------------------------------------------------------------------------------

II.2 Interest; Loan Payments; Late Payment Charge.

 

II.2.1 Payment of Principal and Interest.

 

(i) Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Note.

 

(ii) Upon the occurrence and during the continuance of an Event of Default and
from and after the Maturity Date (if the entire Principal Amount is not repaid
on the Maturity Date) interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan shall accrue at the Default Rate calculated from the date
such payment was due without regard to any grace or cure periods contained
herein. Interest at the Default Rate shall be computed from the occurrence of
the Event of Default until the actual receipt and collection of the Indebtedness
(or that portion thereof that is then due). To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Indebtedness
and shall be secured by the Security Instrument. This paragraph shall not be
construed as an agreement or privilege to extend the date of the payment of the
Indebtedness, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default, and Lender retains its rights
under the Note to accelerate and to continue to demand payment of the
Indebtedness upon the happening of any Event of Default.

 

II.2.2 Method and Place of Payment.

 

(a) On each Payment Date, Borrower shall pay to Lender the applicable Monthly
Amount pursuant to the Note.

 

(b) All amounts advanced by Lender pursuant to the applicable provisions of the
Loan Documents, other than the Principal Amount, together with any interest at
the Default Rate or other charges as provided therein, shall be due and payable
hereunder as provided in the Loan Documents. In the event any such advance or
charge is not so repaid by Borrower, Lender may, at its option, first apply any
payments received under the Note to repay such advances, together with any
interest thereon, or other charges as provided in the Loan Documents, and the
balance, if any, shall be applied in payment of any installment of interest or
principal then due and payable.

 

(c) The Maturity Date Payment shall be due and payable in full on the Maturity
Date.

 

II.2.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (other than the outstanding Principal Amount due and
payable on the Maturity Date) is not paid by Borrower on or prior to the
applicable Monthly Payment Grace Period Expiration Date, Borrower shall pay to
Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the Maximum Legal Rate (the Late Payment Charge) in order to
defray the expense incurred by Lender in handling and processing such

 

25



--------------------------------------------------------------------------------

delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by this Agreement, the
Security Instrument and the other Loan Documents to the extent permitted by
applicable law.

 

II.2.4 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due under the Note at a rate in excess of the Maximum Legal
Rate, then the Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due under
the Note. All sums paid or agreed to be paid to Lender for the use, forbearance,
or detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

II.3 Prepayments.

 

II.3.1 Prepayments. No prepayments of the Indebtedness shall be permitted except
as set forth in Section 4 of the Note and except as expressly set forth
elsewhere in the Loan Documents.

 

II.3.2 Prepayments After Event of Default. If, following an Event of Default,
Lender shall accelerate the Indebtedness and Borrower thereafter tenders payment
of all or any part of the Indebtedness, or if all or any portion of the
Indebtedness is recovered by Lender after such Event of Default, (a) such
payment may be made only, or will be applied by Lender, on the next occurring
Payment Date together with all unpaid interest thereon as calculated through the
end of the Interest Period during which such Payment Date occurs (even if such
period extends beyond such Payment Date and calculated as if such payment had
not been made on such Payment Date), (b) such payment shall be deemed a
voluntary prepayment by Borrower, and (c) Borrower shall pay, in addition to the
Indebtedness, an amount equal to the Liquidated Damages Amount in the event the
payment occurs prior to the Prepayment Lockout Release Date.

 

II.3.3 Release of Property. Lender shall, upon the written request and at the
expense of Borrower, upon (i) payment in full of the Principal Amount and
interest on the Loan and all other amounts due and payable under the Loan
Documents in accordance with the terms and provisions of the Note and this
Agreement, or (ii) satisfaction of the conditions to a Property Release provided
in Section 8.7, release the Lien of the Security Instrument on the

 

26



--------------------------------------------------------------------------------

Property or assign it, in whole or in part, to a new lender. In such event,
Borrower shall submit to Lender, not less than three (3) Business Days prior to
the date of such release or assignment, a release of lien or assignment of lien,
as applicable, for such property for execution by Lender. Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.

 

II.4 Regulatory Change; Taxes.

 

II.4.1 Increased Costs. If, as a result of any Regulatory Change or compliance
of Lender therewith, the basis of taxation of payments to Lender of the
principal of or interest on the Loan is changed or Lender or the company
Controlling Lender shall be subject to (i) any tax, duty, charge or withholding
of any kind with respect to this Agreement; or (ii) any reserve, special deposit
or similar requirements relating to any extensions of credit or other assets of,
or any deposits with or other liabilities, of Lender or any company Controlling
Lender is imposed, modified or deemed applicable; and Lender determines that, by
reason thereof, the cost to Lender or any company Controlling Lender of making,
maintaining or extending the Loan to Borrower is increased, or any amount
receivable by Lender or any company Controlling Lender hereunder in respect of
any portion of the Loan to Borrower is reduced, in each case by an amount deemed
by Lender in good faith to be material (such increases in cost and reductions in
amounts receivable being herein called Increased Costs), then Lender shall
provide notice thereof to Borrower and Borrower agrees that it will pay to
Lender upon Lender’s written request such additional amount or amounts as will
compensate Lender or any company Controlling Lender for such Increased Costs to
the extent Lender reasonably determines that such Increased Costs are allocable
to the Loan. If Lender requests compensation under this Section 2.4.1, Borrower
may, by notice to Lender, require that Lender furnish to Borrower a statement
setting forth in reasonable detail the basis for requesting such compensation
and the method for determining the amount thereof.

 

II.4.2 Special Taxes. Borrower shall make all payments hereunder free and clear
of and without deduction for Special Taxes. If Borrower shall be required by law
to deduct any Special Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to Lender, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.4.2)
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

II.4.3 Other Taxes. In addition, Borrower agrees to pay any present or future
stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
Other Taxes).

 

27



--------------------------------------------------------------------------------

II.4.4 Indemnity. Borrower shall indemnify Lender for the full amount of Special
Taxes and Other Taxes (including any Special Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.4.4) paid by
Lender and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto, whether or not such Special Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty (30) days after the date Lender makes written demand therefor.

 

II.4.5 Change of Office. To the extent that changing the jurisdiction of
Lender’s applicable office would have the effect of minimizing Special Taxes,
Other Taxes or Increased Costs, Lender shall use reasonable efforts to make such
a change, provided that same would not otherwise be disadvantageous to Lender.

 

II.4.6 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.

 

II.5 Conditions Precedent to Closing.

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by, or on behalf of, Borrower or waiver by Lender of the following
conditions precedent no later than the Closing Date; provided, however, that
unless a condition precedent shall expressly survive the Closing Date pursuant
to a separate agreement, by funding the Loan, Lender shall be deemed to have
waived any such conditions not theretofore fulfilled or satisfied:

 

II.5.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date;
and Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

II.5.2 Delivery of Loan Documents; Title Policy; Reports.

 

(a) Loan Documents. Lender shall have received an original copy of this
Agreement, the Note and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.

 

28



--------------------------------------------------------------------------------

(b) Security Instrument, Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.

 

(c) UCC Financing Statements. Lender shall have received evidence that the UCC
financing statements relating to the Security Instrument and this Agreement have
been delivered to the Title Company for filing in the applicable jurisdictions.

 

(d) Title Insurance. Lender shall have received a Title Policy issued by the
Title Company and dated as of the Closing Date, with reinsurance and direct
access agreements reasonably acceptable to Lender. Such Title Policy shall (i)
provide coverage in the amount of the Loan, (ii) insure Lender that the Security
Instrument creates valid, first priority Liens on the Property, free and clear
of all exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (iii) contain the endorsements and affirmative coverages set
forth on Exhibit A), and (iv) name Lender as the insured. The Title Policy shall
be assignable. Lender also shall have received evidence that all premiums in
respect of such Title Policy have been paid.

 

(e) Surveys. Lender shall have received current Surveys for the Property,
containing the survey certification substantially in the form attached hereto as
Exhibit B. Such Surveys shall reflect the same legal description for the
applicable parcel of the Property that is contained in the Title Policy referred
to in clause (d) above and shall include, among other things, a metes and bounds
description of the real property comprising part of the Property reasonably
satisfactory to Lender. The surveyor’s seal shall be affixed to the Surveys and
the surveyor shall provide a certification for such Surveys in form and
substance acceptable to Lender.

 

(f) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its sole
discretion, and evidence of the payment of all insurance premiums currently due
and payable for the existing policy period.

 

(g) Environmental Reports. Lender shall have received an Environmental Report in
respect of the Property satisfactory to Lender.

 

(h) Zoning. Lender shall have received reports reasonably acceptable to Lender
confirming the zoning compliance of each Individual Property.

 

(i) Certificate of Occupancy. Lender shall have received reports reasonably
acceptable to Lender confirming the existence of a valid certificate of
occupancy for each Individual Property.

 

29



--------------------------------------------------------------------------------

II.5.3 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.

 

II.5.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Lender copies certified by
an Officer’s Certificate, of all organizational documentation related Borrower
and Guarantors as have been requested by Lender and/or the formation, structure,
existence, good standing and/or qualification to do business of Borrower and
Guarantors, as Lender may request in its sole discretion, including, without
limitation, good standing certificates, qualifications to do business in the
appropriate jurisdictions, resolutions authorizing the entering into of the Loan
and incumbency certificates as may be requested by Lender. The organizational
documents of Borrower shall contain provisions having a substantive effect
materially similar to that of the language set forth in Exhibit C.

 

II.5.5 Opinions of Borrower’s Counsel.

 

(a) Lender shall have received a Non-Consolidation Opinion substantially in
compliance with the requirements set forth in Exhibit E or in such other form
approved by the Lender (the Non-Consolidation Opinion).

 

(b) Lender shall have received one or more Opinions of Counsel substantially in
compliance with the requirements set forth in Exhibit D or in such other form
approved by the Lender.

 

II.5.6 Budgets. Borrower shall have delivered the Annual Budget for the current
Fiscal Year which Annual Budget shall be approved by Lender prior to the Closing
Date.

 

II.5.7 Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated by this Agreement
and other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received
certified copies of such documents as Lender may reasonably request.

 

II.5.8 Payments. All payments, deposits or escrows, if any, required to be made
or established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

II.5.9 [Reserved]

 

30



--------------------------------------------------------------------------------

II.5.10 Account Agreement. Lender shall have received the original of the
Account Agreement executed by each of Cash Management Bank and Borrower.

 

II.5.11 Assignment of Management Agreement. Lender shall have received the
original of the Assignment of Management Agreement executed by each of Borrower
and Manager.

 

II.5.12 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, substantially in the form of Exhibit G from (i) Bank of America, N.A.,
and (ii) each of the other Tenants identified by Lender prior to the Closing
Date.

 

II.5.13 Ground Lease Estoppels. To the extent required by Lender, Lender shall
have received an executed estoppel letters from each Fee Owner in the form
attached as Exhibit H.

 

II.5.14 Reciprocal Easement Agreement Estoppels. To the extent required by
Lender, Lender shall have received an executed reciprocal easement agreement
estoppel letter from all parties under the REAs, substantially in the form
attached as Exhibit I.

 

II.5.15 [Reserved]

 

II.5.16 Independent Manager Certificate. Lender shall have received an executed
Independent Manager certificate substantially in the form attached as Exhibit T.

 

II.5.17 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of Environmental
Reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.

 

II.5.18 Material Adverse Effect. No event or condition shall have occurred since
the date of Borrower’s most recent financial statements previously delivered to
Lender which has or could reasonably be expected to have a Material Adverse
Effect. The Operating Income and Operating Expenses of the Property, the Leases,
and all other features of the transaction shall be as represented to Lender
without material adverse change. Neither Borrower nor any of its constituent
Persons shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

 

II.5.19 Leases and Rent Roll. Lender shall have received certified copies of all
Leases and Ground Leases to the full extent provided to Borrower by Bank of
America, N.A., the former owner of the Property. Lender shall have received a
certified rent roll of the Property dated within thirty (30) days prior to the
Closing Date.

 

31



--------------------------------------------------------------------------------

II.5.20 Reserved.

 

II.5.21 Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

II.5.22 Physical Conditions Report. Lender shall have received a Physical
Conditions Report with respect to each Individual Property, which report shall
be satisfactory in form and substance to Lender.

 

II.5.23 Management Agreement. Lender shall have received a certified copy of the
Management Agreement which shall be satisfactory in form and substance to
Lender.

 

II.5.24 Appraisal. Lender shall have received an appraisal of the Property,
which shall be satisfactory in form and substance to Lender.

 

II.5.25 Financial Statements. Lender shall have received certified copies of
financial statements with respect to the Property to the extent available to, or
in the possession of, Borrower.

 

II.5.26 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

III. CASH MANAGEMENT

 

III.1 Cash Management.

 

III.1.1 Establishment of Accounts. Borrower hereby confirms that, pursuant to
the Account Agreement, it has established with Cash Management Bank, in the name
of Borrower for the benefit of Lender, as secured party, the collection account
(the Collection Account), which has been established as an interest-bearing
deposit account, and the holding account (the Holding Account), which has been
established as a securities account. Both the Collection Account and the Holding
Account and each sub-account of either such account and the funds deposited
therein and securities and other assets credited thereto shall serve as
additional security for the Loan. Pursuant to the Account Agreement, Borrower
shall irrevocably instruct and authorize Cash Management Bank to disregard any
and all orders for withdrawal from the Collection Account or the Holding Account
made by, or at the direction of, Borrower other than to transfer all amounts on
deposit in the Collection Account on a daily basis to the Holding Account.
Pursuant to the Account Agreement, Cash Management Bank on a daily basis shall
transfer all collected and available funds as determined by Cash Management
Bank’s then current funds availability schedule received in the Collection
Account to the Holding Account.

 

32



--------------------------------------------------------------------------------

Borrower agrees that, prior to the payment in full of the Indebtedness, the
terms and conditions of the Account Agreement shall not be amended or modified
without the prior written consent of Lender (which consent Lender may grant or
withhold in its sole discretion), and if a Securitization has occurred, the
delivery by Borrower of a Rating Agency Confirmation. In recognition of Lender’s
security interest in the funds deposited into the Collection Account and the
Holding Account, Borrower shall identify both the Collection Account and the
Holding Account with the name of Lender, as secured party. The Collection
Account shall be named as follows: “First States Investors 5000A, LLC f/b/o
German American Capital Corporation, as secured party Collection Account”
(Account Number 1015527619). The Holding Account shall be named as follows:
“First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party Holding Account” (Account Number 1015527627). Borrower confirms
that it has established with Cash Management Bank the following sub-accounts of
the Holding Account (each, a Sub-Account and, collectively, the Sub-Accounts and
together with the Holding Account and the Collection Account, the Collateral
Accounts), which (i) may be ledger or book entry sub-accounts and need not be
actual sub-accounts, (ii) shall each be linked to the Holding Account, (iii)
shall each be a “Securities Account” pursuant to Article 8 of the UCC and (iv)
shall each be an Eligible Account to which certain funds shall be allocated and
from which disbursements shall be made pursuant to the terms of this Agreement:

 

(a) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property with the account number
1015527627AQ2 (the Tax Reserve Account);

 

(b) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property with the account number 1015527627AQ3 (the
Insurance Reserve Account);

 

(c) a sub-account for the retention of Account Collateral in respect of Debt
Service on the Loan with the account number 1015527627AQ4 (the Debt Service
Reserve Account);

 

(d) a sub-account for the retention of Account Collateral in respect of reserves
for Approved Base Building Work with the account number 1015527627AQ5 (the
Structural Reserve Account);

 

(e) a sub-account for the retention of Account Collateral in respect of reserves
for tenant improvements and leasing commissions with the account number
1015527627AQ6 (the TI and Leasing Reserve Account);

 

(f) a sub-account for the retention of Account Collateral in respect of reserves
for defaults under the BofA Lease with the account number 1015527627AQ7 (the
BofA Reserve Account);

 

33



--------------------------------------------------------------------------------

(g) a sub-account for the retention of Account Collateral in respect of Tenant
security deposits (the Security Deposit Account) with the account number
1015527627AQ9; and

 

(h) a sub-account for the retention of Account Collateral in respect of certain
Proceeds as more fully set forth in Section 6.2 with the account number
1015527627AQ8 (the Proceeds Reserve Account).

 

III.1.2 Pledge of Account Collateral. To secure the full and punctual payment
and performance of the Obligations, Borrower hereby collaterally assigns, grants
a security interest in and pledges to Lender, to the extent not prohibited by
applicable law, a first priority continuing security interest in and to the
following property of Borrower, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all of the same,
collectively, the Account Collateral):

 

(a) the Collateral Accounts and all cash, checks, drafts, securities
entitlements, certificates, instruments and other property, including, without
limitation, all deposits and/or wire transfers from time to time deposited or
held in, credited to or made to Collateral Accounts;

 

(b) any and all amounts invested in Permitted Investments;

 

(c) all interest, dividends, cash, instruments, securities entitlements and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing or purchased with
funds from the Collateral Accounts; and

 

(d) to the extent not covered by clauses (a), (b) or (c) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.

 

In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or in equity, including, without limitation, the rights of
a secured party under the UCC, as if such rights and remedies were fully set
forth herein.

 

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.

 

III.1.2 Maintenance of Collateral Accounts.

 

(a) Borrower agrees that the Collection Account is and shall be maintained (i)
as a “deposit account” (as such term is defined in Section 9-102(a)(29) of the
UCC), (ii) in such a manner that Lender shall have control (within the meaning
of Section 9-104(a)(2) of the UCC)

 

34



--------------------------------------------------------------------------------

over the Collection Account and (iii) such that neither the Borrower nor Manager
shall have any right of withdrawal from the Collection Account and, except as
provided herein, no Account Collateral shall be released to the Borrower or
Manager from the Collection Account. Without limiting the Borrower’s obligations
under the immediately preceding sentence, Borrower shall only establish and
maintain the Collection Account with a financial institution that has executed
an agreement substantially in the form of the Account Agreement or in such other
form acceptable to Lender in its sole discretion.

 

(b) Borrower agrees that each of the Holding Account and the Sub-Accounts is and
shall be maintained (i) as a “securities account” (as such term is defined in
Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall have
control (within the meaning of Section 8-106(d)(2) of the UCC) over the Holding
Account and any Sub-Account, (iii) such that neither Borrower nor Manager shall
have any right of withdrawal from the Holding Account or the Sub-Accounts and,
except as provided herein, no Account Collateral shall be released to Borrower
from the Holding Account or the Sub-Accounts, (iv) in such a manner that the
Cash Management Bank shall agree to treat all property credited to the Holding
Account or the Sub-Accounts as “financial assets” and (v) such that all
securities or other property underlying any financial assets credited to the
Accounts shall be registered in the name of Cash Management Bank, indorsed to
Cash Management Bank or in blank or credited to another securities account
maintained in the name of Cash Management Bank and in no case will any financial
asset credited to any of the Collateral Accounts be registered in the name of
Borrower, payable to the order of Borrower or specially indorsed to Borrower
except to the extent the foregoing have been specially indorsed to Cash
Management Bank or in blank. Without limiting Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Holding Account with a financial institution that has executed an agreement
substantially in the form of the Account Agreement or in such other form
acceptable to Lender in its sole discretion.

 

III.1.3 Eligible Accounts. The Collateral Accounts shall be Eligible Accounts.
The Collateral Accounts shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other banking or governmental authority, as may now or hereafter be
in effect. Income and interest accruing on the Collateral Accounts or any
investments held in such accounts shall be periodically added to the principal
amount of such account and shall be held, disbursed and applied in accordance
with the provisions of this Agreement and the Account Agreement. Borrower shall
be the beneficial owner of the Collateral Accounts for federal income tax
purposes and shall report all income on the Collateral Accounts.

 

III.1.4 Deposits into Sub-Accounts. On the date hereof, Borrower has deposited
the following amounts into the Sub-Accounts:

 

(i) $3,201,063.67 into the Tax Reserve Account;

 

35



--------------------------------------------------------------------------------

(ii) $637,117.12 into the Insurance Reserve Account;

 

(iii) $0 into the Debt Service Reserve Account;

 

(iv) $2,484,168.75 into the Structural Reserve Account;

 

(v) $205,965.34 into the TI and Leasing Reserve Account;

 

(vi) $10,970,618.77 into the BofA Reserve Account;

 

(vii) $215,118.63 into the Security Deposit Account; and

 

(viii) $0 into the Proceeds Reserve Account.

 

III.1.5 Monthly Funding of Sub-Accounts.

 

(a) Borrower hereby irrevocably authorizes Lender to transfer (and, pursuant to
the Account Agreement shall irrevocably authorize Cash Management Bank to
execute any corresponding instructions of Lender), and Lender shall transfer,
from the Holding Account by 11:00 a.m. New York time on first calendar day of
each calendar month (and, if such day is not a Business Day, then on the
immediately preceding Business Day), or as soon thereafter as sufficient funds
are in the Holding Account to make the applicable transfers, commencing on July
1, 2003, funds in the following amounts and in the following order of priority:

 

(i) funds in an amount equal to the Monthly Tax Reserve Amount and any other
amounts required pursuant to Section 16.1 for the month in which the transfer
from the Holding Account is made and transfer the same to the Tax Reserve
Account;

 

(ii) funds in an amount equal to the Monthly Insurance Reserve Amount and any
other amounts required pursuant to Section 16.2 for the month in which the
transfer from the Holding Account is made and transfer the same to the Insurance
Reserve Account;

 

(iii) funds in an amount equal to the amount of Debt Service due on the Payment
Date for the month in which the transfer from the Holding Account is made and
transfer the same to the Debt Service Reserve Account;

 

(iv) funds in an amount equal to the Monthly Structural Reserve Amount for the
month in which the transfer from the Holding Account is made and transfer the
same to the Structural Reserve Account;

 

36



--------------------------------------------------------------------------------

(v) funds in an amount equal to the Monthly TI and Leasing Reserve Amount for
the month in which the transfer from the Holding Account is made and transfer
the same to the TI and Leasing Reserve Account;

 

(vi) funds in an amount equal to the positive difference, if any, between the
BofA Reserve Amount and the amount held in the BofA Reserve Account on the date
of such transfer and transfer the same to the BofA Reserve Account;

 

(vii) funds in an amount equal to the balance (if any) remaining or deposited in
the Holding Account after the foregoing deposits (such remainder being
hereinafter referred to as Excess Cash Flow) and provided no Event of Default
shall have occurred and is then continuing, transfer any Excess Cash Flow to the
Borrower’s Account.

 

(b) If Lender shall reasonably determine that there will be insufficient amounts
in the Holding Account to make any of the transfers pursuant to this Section
3.1.5 inclusive on the date required hereunder, Lender shall provide notice to
Borrower of such insufficiency (except that in no event shall Lender be required
to notify Borrower of any deficiency in the Debt Service Reserve Account, such
deficiency on any Payment Date being an Event of Default) and, within five (5)
Business Days after receipt of said notice and prior to the expiration of any
grace period applicable to such payment, Borrower shall deposit into the Holding
Account an amount equal to the shortfall of available funds in the Holding
Account taking into account any funds which accumulate in the Holding Account
during such five (5) day Business Day period. In addition, in the event
insufficient funds are held in the Tax Reserve Account, the Insurance Reserve
Account, the Debts Service Reserve Account, the Structural Reserve Account, or
the TI and Leasing Reserve Account for any month after making the transfers from
the Holding Account pursuant to this Section 3.1.5 to make the payments required
from such Sub-Accounts pursuant to Section 3.1.6 and such deficiency arises from
a monetary default under the BofA Lease, Lender shall transfer or direct the
Cash Management Bank to transfer funds in the amount of such deficiency from the
BofA Reserve Account to such other Sub-Account in the amount of such deficiency.
Notwithstanding anything to the contrary contained in this Agreement or in the
other Loan Documents, Borrower shall not be deemed to be in default hereunder or
thereunder in the event funds sufficient for a required transfer are held in an
appropriate Sub-Account and Lender or Cash Management Bank fails to timely make
any transfer from such Sub-Account as contemplated by this Agreement unless due
to the negligence or willful misconduct of Borrower.

 

(c) Notwithstanding anything to the contrary contained herein or in the Security
Instrument, to the extent that Borrower shall fail to pay any mortgage recording
tax, costs, expenses or other amounts pursuant to Section 19.12 of this
Agreement within the time period set forth therein, Lender shall have the right,
at any time, without notice to Borrower, to withdraw from the Holding Account,
an amount equal to such unpaid taxes, costs, expenses and/or other amounts and
pay such amounts to the Person(s) entitled thereto.

 

37



--------------------------------------------------------------------------------

III.1.6 Payments from Sub-Accounts. Borrower irrevocably authorizes Lender to
make and, provided no Event of Default shall have occurred and be continuing,
Lender hereby agrees to make, the following payments from the Sub-Accounts to
the extent of the monies on deposit therefor:

 

(i) funds from the Tax Reserve Account to Lender sufficient to permit Lender to
pay (A) Impositions and (B) Other Charges, on the respective due dates therefor,
and Lender shall so pay such funds to the Governmental Authority having the
right to receive such funds;

 

(ii) funds from the Insurance Reserve Account to Lender sufficient to permit
Lender to pay insurance premiums for the insurance required to be maintained
pursuant to the terms of this Agreement and the Security Instrument, on the
respective due dates therefor, and Lender shall so pay such funds to the
insurance company having the right to receive such funds;

 

(iii) funds from the Debt Service Reserve Account to Lender sufficient to pay
Debt Service on each Payment Date, and Lender, on each Payment Date, shall apply
such funds to the payment of the Debt Service payable on such Payment Date;

 

(iv) no more frequently than once in any calendar month, funds from the
Structural Reserve Account to Borrower funds to reimburse Borrower or to pay for
the cost of Approved Base Building Work;

 

(v) no more frequently than once in any calendar month, funds from the TI and
Leasing Reserve Account to the Borrower’s Account to pay for TI and Leasing
Costs; and

 

(vi) funds from the Security Deposit Account in amounts and at times as may be
required to refund security deposits to Tenants at the expiration or termination
of Leases.

 

III.1.7 Cash Management Bank.

 

(a) Lender shall have the right at Borrower’s sole cost and expense to replace
the Cash Management Bank with a financial institution reasonably satisfactory to
Borrower in the event that (i) the Cash Management Bank fails, in any material
respect, to comply with the Account Agreement, (ii) the Cash Management Bank
named herein is no longer the Cash Management Bank or (iii) the Cash Management
Bank is no longer an Approved Bank. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right at Borrower’s
sole cost and expense to replace Cash Management Bank at any time, without
notice to Borrower. Borrower shall cooperate with Lender in connection with the
appointment of any replacement Cash Management Bank and the execution by the
Cash Management Bank and the Borrower of an Account Agreement and delivery of
same to Lender.

 

38



--------------------------------------------------------------------------------

(b) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank provided
that such financial institution and Borrower shall execute and deliver to Lender
an Account Agreement substantially similar to the Account Agreement, dated as of
June 30, 2003, as amended by that certain Omnibus Amendment to Loan Documents,
dated as of the Closing Date.

 

III.1.8 Borrower’s Account Representations, Warranties and Covenants.

 

(a) Borrower represents, warrants and covenants that (i) on or prior to the date
hereof, Borrower has delivered a letter directing all Tenants under the Leases
to mail all checks and wire all funds with respect to any payments due under
such Leases directly to the Collection Account pursuant to a letter
substantially in the form of Exhibit P and (ii) Borrower shall deliver a letter
substantially in the form attached hereto as Exhibit P to Tenants under all
Leases entered into after the date hereof.

 

(b) Borrower further represents, warrants and covenants that (i) Borrower shall
cause Manager to deposit all amounts payable to Borrower pursuant to the
Management Agreement directly into the Collection Account, (ii) Borrower shall
pay or cause to be paid all Rents, Cash and Cash Equivalents or other items of
Operating Income not covered by the preceding subsection (a) within one Business
Day after receipt thereof by Borrower or its Affiliates directly into the
Collection Account and, until so deposited, any such amounts held by Borrower or
Manager shall be deemed to be Account Collateral and shall be held in trust by
it for the benefit, and as the property, of Lender and shall not be commingled
with any other funds or property of Borrower or Manager, (iii) there are no
accounts other than the Collateral Accounts maintained by Borrower or any other
Person with respect to Property or the collection of Rents, and (iv) so long as
the Loan shall be outstanding, neither Borrower nor any other Person shall open
any other operating accounts with respect to the Property or the collection of
Rents, except for the Collateral Accounts; provided that, Borrower and Manager
shall not be prohibited from utilizing one or more separate accounts for the
disbursement or retention of funds that have been transferred to the Borrower’s
Account pursuant to Section 3.1.5(i).

 

III.1.9 Account Collateral and Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Lender to Borrower, (i) Lender may, in addition
to and not in limitation of Lender’s other rights, make any and all withdrawals
from, and transfers between and among, the Collateral Accounts as Lender shall
determine in its sole and absolute discretion to pay any Obligations, Operating
Expenses and/or Capital Expenditures for the Property; (ii) all Excess Cash Flow
shall be retained in the Holding Account or applicable Sub-Accounts, and (iii)
Lender may liquidate and transfer any amounts then invested in Permitted
Investments to the Collateral Accounts to which they relate or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest

 

39



--------------------------------------------------------------------------------

granted or purported to be granted hereby or to enable Lender to exercise and
enforce Lender’s rights and remedies hereunder with respect to any Account
Collateral or to preserve the value of the Account Collateral.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s true
and lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things and deeds for and on behalf of and in the name of Borrower, which
Borrower could or might do or which Lender may deem necessary or desirable to
more fully vest in Lender the rights and remedies provided for herein and to
accomplish the purposes of this Agreement. The foregoing powers of attorney are
irrevocable and coupled with an interest. Upon the occurrence and during the
continuance of an Event of Default, Lender may perform or cause performance of
any such agreement, and any reasonable expenses of Lender incurred in connection
therewith shall be paid by Borrower as provided in Section 5.1.16.

 

(c) Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind in connection with this
Agreement or the Account Collateral. Borrower acknowledges and agrees that ten
(10) days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice to Borrower within the meaning of the UCC.

 

III.1.10 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
otherwise dispose of any of the Account Collateral or (ii) create or permit to
exist any Lien upon or with respect to all or any of the Account Collateral,
except for the Lien granted to Lender under this Agreement.

 

III.1.11 Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Lender shall have no duty as to any Account Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto. Lender shall be deemed to have exercised reasonable care in the custody
and preservation of the Account Collateral in its possession if the Account
Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood that Lender shall not be liable or
responsible for any loss or damage to any of the Account Collateral, or for any
diminution in value thereof, by reason of the act or omission of Lender, its
Affiliates, agents, employees or bailees, except to the extent that such loss or
damage results from Lender’s gross negligence or willful misconduct. In no event
shall Lender be liable either directly or indirectly for losses or delays
resulting from any event which may be the basis of an Excusable Delay, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes beyond Lender’s reasonable control or for indirect, special or
consequential damages except to the extent of Lender’s gross negligence or
willful misconduct. Notwithstanding the foregoing, Borrower acknowledges and
agrees that

 

40



--------------------------------------------------------------------------------

(i) Lender does not have custody of the Account Collateral, (ii) Cash Management
Bank has custody of the Account Collateral, (iii) the initial Cash Management
Bank was chosen by Borrower and (iv) Lender has no obligation or duty to
supervise Cash Management Bank or to see to the safe custody of the Account
Collateral.

 

III.1.12 Lender’s Liability.

 

(a) Lender shall be responsible for the performance only of such duties with
respect to the Account Collateral as are specifically set forth in this Section
3.1 or elsewhere in the Loan Documents, and no other duty shall be implied from
any provision hereof. Lender shall not be under any obligation or duty to
perform any act with respect to the Account Collateral which would cause it to
incur any expense or liability or to institute or defend any suit in respect
hereof, or to advance any of its own monies. Borrower shall indemnify and hold
Lender, its employees and officers harmless from and against any loss, cost or
damage (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with the transactions
contemplated hereby with respect to the Account Collateral except as such may be
caused by the gross negligence or willful misconduct of Lender, its employees,
officers or agents.

 

(b) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by it in good faith to be genuine, and, in so acting, it may
be assumed that any person purporting to give any of the foregoing in connection
with the provisions hereof has been duly authorized to do so. Lender may consult
with counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder and in good faith in accordance therewith.

 

III.1.13 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Indebtedness. Upon payment in full of the
Indebtedness, this security interest shall automatically terminate without
further notice from any party and Borrower shall be entitled to the return, upon
its request, of such of the Account Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof and Lender shall execute such
instruments and documents as may be reasonably requested by Borrower to evidence
such termination and the release of the Account Collateral.

 

IV. REPRESENTATIONS AND WARRANTIES

 

IV.1 Borrower Representations.

 

Borrower represents and warrants as of the Closing Date that:

 

IV.1.1 Organization. Borrower is a Delaware limited liability company

 

41



--------------------------------------------------------------------------------

and has been duly organized and is validly existing and in good standing
pursuant to the laws of the State of Delaware with requisite power and authority
to own its properties and to transact the businesses in which it is now engaged.
American Financial Realty Trust is a Maryland real estate investment trust and
has been duly organized and is validly existing and in good standing pursuant to
the laws of the State of Maryland with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Each of
Borrower and the Guarantors has duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations, except where the
failure to be so qualified does not have a material adverse effect upon such
property, businesses and operations. Each of Borrower and the Guarantors possess
all rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, and the sole business of Borrower is the management and
operation of the Property. The organizational structure of Borrower is
accurately depicted by the schematic diagram attached hereto as Exhibit K.
Borrower shall not itself change its name, identity, corporate structure or
jurisdiction of organization unless it shall have given Lender ten (10) Business
Days prior written notice of any such change and shall have taken all steps
reasonably requested by Lender to grant, perfect, protect and/or preserve the
security interest granted hereunder to Lender.

 

IV.1.2 Proceedings. Each of Borrower and the Guarantors has full power to and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. This Agreement and
the other Loan Documents have been duly executed and delivered by, or on behalf
of, each of Borrower and the Guarantors, as applicable, and constitute legal,
valid and binding obligations of each of Borrower and the Guarantors, as
applicable, enforceable against each of Borrower and the Guarantors, as
applicable, in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

IV.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and Guarantors, as applicable, will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance (other than pursuant to the Loan Documents) upon any of
the property or assets of Borrower or Guarantors pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, partnership agreement or
other agreement or instrument to which Borrower or either Guarantor is a party
or by which any of Borrower’s or either Guarantor’s property or assets is
subject (unless consents from all applicable parties thereto have been
obtained), nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower or either Guarantors of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

42



--------------------------------------------------------------------------------

IV.1.4 Litigation. Except as set forth on Schedule III attached hereto, there
are no material arbitration proceedings, governmental investigations, actions,
suits or proceedings at law or in equity by or before any Governmental Authority
now pending or, to the best of Borrower’s knowledge, threatened against or
affecting Borrower, Guarantors or the Property. The actions, suits or
proceedings identified on Schedule III, if determined against Borrower, either
Guarantor or the Property, would not materially and adversely affect the
condition (financial or otherwise) or business of Borrower, either Guarantors or
the condition or operation of the Property.

 

IV.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to materially and
adversely affect Borrower or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or the Property is bound. Borrower has
no material financial obligation (contingent or otherwise) under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Borrower is a party or by which Borrower or the Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Property and (b) obligations under the Loan Documents.

 

IV.1.6 Title. Borrower has good, marketable and insurable fee simple title to,
or leasehold estate in, the Land and the Improvements, free and clear of all
Liens whatsoever except the Permitted Encumbrances. Borrower has good and
marketable title to the remainder of the Property, free and clear of all Liens
whatsoever except the Permitted Encumbrances. The Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first mortgage lien on the Land
and the Improvements or the leasehold estate therein, as applicable, subject
only to Permitted Encumbrances, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances. There are no claims for payment for work,
labor or materials affecting the Property which are or may become a lien prior
to, or of equal priority with, the Liens created by the Loan Documents. Borrower
represents and warrants that none of the Permitted Encumbrances will materially
and adversely affect (i) the ability of Borrower to pay any of its obligations
to any Person as and when due, (ii) the fair market value of the Property, (iii)
the marketability of title to the Property, or (iv) the use or operation of the
Property as presently used and operated as of the Closing Date and thereafter.
Borrower shall preserve its right, title and interest in and to the Property for
so long as the Note remains outstanding and will warrant and defend same and the
validity and priority of the Lien hereof from and against any and all claims
whatsoever other than the Permitted Encumbrances.

 

43



--------------------------------------------------------------------------------

IV.1.7 No Bankruptcy Filing. None of Borrower, Manager or Guarantors is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such entity’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or against any
Borrower, Manager or Guarantors.

 

IV.1.8 [Reserved]

 

IV.1.9 All Property. The Property constitutes all of the real property, personal
property, equipment and fixtures currently (i) owned or leased by Borrower or
(ii) used in the operation of the business located on the Property, other than
items owned by Manager or any Tenants.

 

IV.1.10 No Plan Assets.

 

(a) Borrower does not maintain an employee benefit plan as defined by Section
3(3) of ERISA, which is subject to Title IV of ERISA, and Borrower (i) has no
knowledge of any material liability which has been incurred or is expected to be
incurred by Borrower which is or remains unsatisfied for any taxes or penalties
with respect to any “employee benefit plan,” within the meaning of Section 3(3)
of ERISA, or any “plan,” within the meaning of Section 4975(e)(1) of the
Internal Revenue Code or any other benefit plan (other than a multiemployer
plan) maintained, contributed to, or required to be contributed to by Borrower
or by any entity that is under common control with Borrower within the meaning
of ERISA Section 4001(a)(14) (a Plan) or any plan that would be a Plan but for
the fact that it is a multiemployer plan within the meaning of ERISA Section
3(37); and (ii) has made and shall continue to make when due all required
contributions to all such Plans, if any. Each such Plan has been and will be
administered in compliance with its terms and the applicable provisions of
ERISA, the Internal Revenue Code, and any other applicable federal or state law;
and no action shall be taken or fail to be taken that would result in the
disqualification or loss of tax-exempt status of any such Plan intended to be
qualified and/or tax exempt; and

 

(b) Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, none of the assets of Borrower constitutes
or will constitute plan assets of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101 and Borrower is not a governmental plan within the
meaning of Section 3(32) of ERISA and transactions by or with Borrower are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

 

IV.1.11 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. To the best of Borrower’s
knowledge,

 

44



--------------------------------------------------------------------------------

Borrower is not in default or in violation of any order, writ, injunction,
decree or demand of any Governmental Authority. To the best of Borrower’s
knowledge, there has not been committed by Borrower any act or omission
affording the federal government or any other Governmental Authority the right
of forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
is in compliance with the Patriot Laws.

 

IV.1.12 Financial Information. To the best of Borrower’s knowledge, all
financial data including, without limitation, the statements of cash flow and
income and operating expense, that have been delivered by or on behalf of
Borrower to Lender in respect of the Property (i) are true, complete and correct
in all material respects, (ii) fairly represent the financial condition of the
Property as of the date of such reports, and (iii) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and could
reasonably be expected to have a Material Adverse Effect.

 

IV.1.13 Condemnation. Except as set forth on Schedule III hereto, no material
condemnation has been commenced or, to Borrower’s knowledge, is contemplated
with respect to all or any portion of the Property or for the relocation of
roadways providing access to the Property.

 

IV.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X. As of the
Closing Date, Borrower does not own any “margin stock.”

 

IV.1.15 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses. All
utilities necessary to the existing use of the Property are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Policy. All roads necessary for the use of the Property for its current
purposes have been completed and, if necessary, dedicated to public use.

 

IV.1.16 Not a Foreign Person. Borrower is not a foreign person within the
meaning of § 1445(f)(3) of the Code.

 

45



--------------------------------------------------------------------------------

IV.1.17 Separate Lots. Each Individual Parcel is comprised of one (1) or more
contiguous parcels which constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such
Individual Parcel.

 

IV.1.18 Assessments. To the best of Borrower’s knowledge, there are no pending
or proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

IV.1.19 Enforceability. The Loan Documents are not subject to any existing right
of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law)), and Borrower has not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

IV.1.20 No Prior Assignment. There are no prior sales, transfers or assignments
of the Leases or any portion of the Rents due and payable or to become due and
payable which are presently outstanding following the funding of the Loan, other
than those being terminated or assigned to Lender concurrently herewith.

 

IV.1.21 Insurance. Borrower has obtained and has delivered to Lender
certificates evidencing all insurance policies required under this Agreement,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not, and to the best of Borrower’s knowledge no
Person has, done by act or omission anything which would impair the coverage of
any such policy.

 

IV.1.22 Use of Property. The Property is used exclusively for office, bank
branch, bank operation center and retail purposes and other appurtenant and
related uses.

 

IV.1.23 Licenses. Except as described on the zoning reports for each Individual
Property prepared by The Planning and Zoning Resource Corporation and delivered
to Lender prior to the Closing Date, all certifications, permits, licenses and
approvals, including without limitation, certificates of completion and
occupancy permits required of Borrower for the legal use, occupancy and
operation of the Property as office buildings, bank branches and bank operations
centers (collectively, the Licenses), have been obtained and are in full force
and effect, except where the failure to have any License would not reasonably be
expected to have a material adverse effect on the current use and occupancy of
the affected Individual Property. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as office buildings, bank branches
and bank operations centers. The use being made of the Property is in conformity
with the certificate of occupancy issued for the Property.

 

46



--------------------------------------------------------------------------------

IV.1.24 [Reserved]

 

IV.1.25 Physical Condition. To the best of Borrower’s knowledge, and except as
expressly disclosed in the Physical Conditions Report, the Property, including,
without limitation, all buildings, Improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to the best of Borrower’s
knowledge, and except as disclosed in the Physical Conditions Report, there
exists no structural or other material defects or damages in or to the Property,
whether latent or otherwise, and Borrower has not received any written notice
from any insurance company or bonding company of any defects or inadequacies in
the Property, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.

 

IV.1.26 Boundaries. To the best of Borrower’s knowledge and in reliance on the
Surveys, (a) all of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property, (b) no improvements on
adjoining properties encroach upon the Real Property, and (c) no easements or
other encumbrances upon the Individual Property encroach upon any of the
Improvements, except in each case where such encroachment would not have a
material adverse effect on the value or marketability of the Real Property or,
if it could have such an effect, where such encroachment is insured against by
the Title Policy.

 

IV.1.27 Leases. The Property is not subject to any Leases other than the Leases
described in the certified rent roll delivered in connection with the
origination of the Loan. Such certified rent roll is true, complete and correct
in all material respects as of the date set forth therein. No Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases. The current Leases are in full force
and effect and to Borrower’s knowledge, there are no material defaults
thereunder by either party (other than as expressly disclosed on the certified
rent roll delivered to Lender or the Tenant estoppel certificates delivered to
Lender in connection with the closing of the Loan) and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute material defaults thereunder. No Rent has been paid more than one (1)
month in advance of its due date, except as disclosed in the Tenant estoppel
certificates delivered to Lender in connection with the closing of the Loan.
There has been no prior sale, transfer or assignment, hypothecation or pledge by
Borrower of any Lease or of the Rents received therein, which will be
outstanding following the funding of the Loan, other than those being assigned
to Lender concurrently herewith. No Tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the property
of which the leased premises are a part except as disclosed in the Tenant
estoppel certificates delivered to Lender.

 

47



--------------------------------------------------------------------------------

IV.1.28 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been or will be promptly
paid, and the granting and recording of the Security Instrument and the UCC
financing statements required to be filed in connection with the Loan have been
or will be promptly made. All mortgage, mortgage recording, stamp, intangible or
other similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been or
will be promptly paid.

 

IV.1.29 Single Purpose Entity/Separateness.

 

(a) Until the Indebtedness has been paid in full, Borrower hereby represents,
warrants and covenants that Borrower is, shall be, and shall continue to be, a
Single Purpose Entity.

 

(b) All of the assumptions made in the Non-Consolidation Opinion, including, but
not limited to, any exhibits attached thereto, are true and correct in all
respects and any assumptions made in any subsequent non-consolidation opinion
delivered in connection with the Loan Documents (an Additional Non-Consolidation
Opinion), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects. Borrower has complied
and will comply with all of the assumptions made with respect to it in the
Non-Consolidation Opinion. Borrower will have complied and will comply with all
of the assumptions made with respect to it in any Additional Non-Consolidation
Opinion. Each entity other than Borrower with respect to which an assumption
shall be made in any Additional Non-Consolidation Opinion will have complied and
will comply with all of the assumptions made with respect to it in any
Additional Non-Consolidation Opinion.

 

IV.1.30 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Manager is an affiliate of Borrower.

 

IV.1.31 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

 

IV.1.32 No Change in Facts or Circumstances; Disclosure. All financial
statements and rent rolls submitted by Borrower in connection with the Loan are
accurate, complete and correct in all material respects. All other written
information, reports, certificates and other documents submitted by Borrower to
Lender in connection with the Loan are, to the best of Borrower’s knowledge,
accurate, complete and correct in all material respects.

 

48



--------------------------------------------------------------------------------

Except with respect to such representations and warranties contained in this
Agreement or in any other Loan Document which are qualified as being made to the
best of Borrower’s knowledge, all representations and warranties made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
known to Borrower in any condition, fact, circumstance or event that would make
any such information inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise materially and adversely affects the Property
or the business operations or the financial condition of Borrower. Borrower has
disclosed to Lender all material facts known to Borrower and has not failed to
disclose any material fact known to Borrower that is likely to cause any
representation or warranty made herein to be materially misleading.

 

IV.1.33 Tax Filings. Borrower has filed (or has obtained effective extensions
for filing) all federal, state and local tax returns required to be filed and
has paid or made adequate provision for the payment of all federal, state and
local taxes, charges and assessments payable by Borrower.

 

IV.1.34 Solvency/Fraudulent Conveyance. Borrower (a) has not entered into the
transaction contemplated by this Agreement or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).

 

IV.1.35 Investment Company Act. Borrower is not (a) an investment company or a
company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.

 

IV.1.36 [Reserved]

 

49



--------------------------------------------------------------------------------

IV.1.37 Labor. No organized work stoppage or labor strike is pending or
threatened by employees and other laborers at the Property. Neither Borrower nor
Manager (i) is involved in or threatened with any labor dispute, grievance or
litigation relating to labor matters involving any employees and other laborers
at the Property, including, without limitation, violation of any federal, state
or local labor, safety or employment laws (domestic or foreign) and/or charges
of unfair labor practices or discrimination complaints, (ii) has engaged in any
unfair labor practices within the meaning of the National Labor Relations Act or
the Railway Labor Act or (iii) is a party to, or bound by, any collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property and no such agreement or contract is currently being
negotiated by the Borrower, Manager or any of its Affiliates.

 

IV.1.38 Brokers. Neither Borrower nor Lender has dealt with any broker or finder
with respect to the transactions contemplated by the Loan Documents and neither
party has done any acts, had any negotiations or conversations, or made any
agreements or promises which will in any way create or give rise to any
obligation or liability for the payment by either party of any brokerage fee,
charge, commission or other compensation to any Person with respect to the
transactions contemplated by the Loan Documents. Borrower and Lender shall each
indemnify and hold harmless the other from and against any loss, liability, cost
or expense, including any judgments, attorneys’ fees, or costs of appeal,
incurred by the other party and arising out of or relating to any breach or
default by the indemnifying party of its representations, warranties and/or
agreements set forth in this Section 4.1.38. The provisions of this Section
4.1.38 shall survive the expiration and termination of this Agreement and the
payment of the Indebtedness.

 

IV.1.39 No Other Debt. Borrower has not borrowed or received debt financing that
has not been heretofore repaid in full, other than the Permitted Debt.

 

IV.1.40 Taxpayer Identification Number. Borrower’s Federal taxpayer
identification number is 16-1671079.

 

IV.1.41 Leases and REAs. Borrower represents that it has heretofore delivered to
Lender true and complete copies of all Leases, Ground Leases and REAs and any
and all amendments or modifications thereof. No events or circumstances exist
which with or without the giving of notice, the passage of time or both, may
constitute a default on the part of Borrower under any Leases, Ground Leases or
REAs. Borrower or its predecessors have complied with and performed all of its
or their material construction, improvement and alteration obligations with
respect to the Property required as of the date hereof and any other obligations
under the other REAs, Ground Leases or the Leases that are required as of the
date hereof have either been complied with or the failure to comply with the
same does not and could not reasonably be expected to have a Material Adverse
Effect. The REAs are in full force and effect and neither Borrower nor, to
Borrower’s knowledge, any other party to the REAs, is in default thereunder, and
to the best of Borrower’s knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. The REAs have not been modified, amended or supplemented except as
set forth on Schedule IV.

 

50



--------------------------------------------------------------------------------

IV.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date of the funding of the Loan and survive for so long
as any amount remains owing to Lender under this Agreement or any of the other
Loan Documents by Borrower or Guarantors unless a longer survival period is
expressly stated in a Loan Document with respect to a specific representation or
warranty, in which case, for such longer period. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

V. BORROWER COVENANTS

 

V.1 Affirmative Covenants.

 

From the Closing Date and until payment and performance in full of all
obligations of Borrower under the Loan Documents, Borrower hereby covenants and
agrees with Lender that:

 

V.1.1 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower, as applicable, without the prior written consent
of Lender.

 

V.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall at all times
comply and cause the Property to be in compliance with all Legal Requirements
applicable to the Borrower and the Property and the uses permitted upon the
Property. Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises necessary to comply with all Legal Requirements
applicable to it and the Property. There shall never be committed by Borrower,
and Borrower shall not knowingly permit any other Person in occupancy of or
involved with the operation or use of the Property to commit, any act or
omission affording the federal government or any state or local government the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, knowingly permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used in the conduct of its business
and shall keep the Property in good working order and repair, and from

 

51



--------------------------------------------------------------------------------

time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
set forth in the Security Instrument. Borrower shall keep the Property insured
at all times to such extent and against such risks, and maintain liability and
such other insurance, as is more fully set forth in this Agreement. Borrower
shall at all times comply with the Patriot Laws.

 

V.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which, if determined adversely to Borrower would have a Material
Adverse Effect.

 

V.1.4 Single Purpose Entity.

 

(a) Borrower has been since the date of its formation and shall remain a Single
Purpose Entity.

 

(b) Borrower shall continue to maintain its own deposit account or accounts,
separate from those of any Affiliate, with commercial banking institutions. None
of the funds of Borrower will be diverted to any other Person or for other than
business uses of Borrower, nor will such funds be commingled with the funds of
any other Affiliate.

 

(c) To the extent that Borrower shares the same officers or other employees as
any of its Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees.

 

(d) To the extent that Borrower jointly contracts with any of its Affiliates, as
applicable, to do business with vendors or service providers or to share
overhead expenses, the costs incurred in so doing shall be allocated fairly
among such entities, and each such entity shall bear its fair share of such
costs. To the extent that Borrower contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods and services are
provided, and each such entity shall bear its fair share of such costs. All
material transactions between (or among) Borrower and any of its respective
Affiliates shall be conducted on substantially the same terms (or on more
favorable terms for Borrower) as would be conducted with third parties.

 

(e) To the extent that Borrower or any of its Affiliates have offices in the
same location, there shall be a fair and appropriate allocation of overhead
costs among them, and each such entity shall bear its fair share of such
expenses.

 

(f) Borrower shall conduct its affairs strictly in accordance with its
organizational documents, and observe all necessary, appropriate and customary
corporate,

 

52



--------------------------------------------------------------------------------

limited liability company or partnership formalities, as applicable, including,
but not limited to, obtaining any and all members’ consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, without limitation, payroll and
intercompany transaction accounts.

 

(g) In addition, Borrower shall: (i) maintain books and records separate from
those of any other Person; (ii) maintain its assets in such a manner that it is
not more costly or difficult to segregate, identify or ascertain such assets;
(iii) hold regular meetings of its board of directors, shareholders, partners or
members, as the case may be, and observe all other corporate, partnership or
limited liability company, as the case may be, formalities; (iv) hold itself out
to creditors and the public as a legal entity separate and distinct from any
other entity; (v) prepare separate tax returns and financial statements, or if
part of a consolidated group, then it will be shown as a separate member of such
group; (vi) transact all business with its Affiliates on an arm’s-length basis
and pursuant to enforceable agreements; (vii) conduct business in its name and
use separate stationery, invoices and checks; (viii) not commingle its assets or
funds with those of any other Person; and (ix) not assume, guarantee or pay the
debts or obligations of any other Person.

 

V.1.5 Consents. If Borrower is a corporation, the board of directors of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of directors unless all of the directors, including
the Independent Directors, shall have participated in such vote. If Borrower is
a limited liability company, (a) if such Person is managed by a board of
managers, the board of managers of such Person may not take any action requiring
the unanimous affirmative vote of 100% of the members of the board of managers
unless all of the managers, including the Independent Managers, shall have
participated in such vote, (b) if such Person is not managed by a board of
managers, the members of such Person may not take any action requiring the
affirmative vote of 100% of the members of such Person unless all of the
members, including the Independent Members, shall have participated in such
vote. An affirmative vote of 100% of the directors, board of managers or
members, as applicable, of Borrower shall be required to (i) file a bankruptcy
or insolvency petition or otherwise institute insolvency proceedings or to
authorize Borrower to do so or (ii) file an involuntary bankruptcy petition
against any Affiliate, Manager, or any Affiliate of Manager. Furthermore,
Borrower’s formation documents shall expressly state that for so long as the
Loan is outstanding, neither Borrower shall not be permitted to (i) dissolve,
liquidate, consolidate, merge or sell all or substantially all of Borrower’s
assets other than in connection with the repayment of the Loan or (ii) engage in
any other business activity and such restrictions shall not be modified or
violated for so long as the Loan is outstanding.

 

V.1.6 Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Rating Agencies to inspect the Property or any part
thereof during normal business hours on Business Days upon reasonable advance
notice, subject to such limitations on such access provided by the Leases.

 

53



--------------------------------------------------------------------------------

V.1.7 Notice of Default. Borrower shall promptly advise Lender (a) of any event
or condition that has or is likely to have a Material Adverse Effect and (b) of
the occurrence of any Default or Event of Default of which Borrower has
knowledge.

 

V.1.8 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which would reasonably be expected to affect in any material adverse
way the rights of Lender hereunder or under any of the other Loan Documents and,
in connection therewith, permit Lender, at its election, to participate in any
such proceedings which may have a Material Adverse Effect.

 

V.1.9 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required, under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

V.1.10 Insurance.

 

(a) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Proceeds lawfully or equitably payable in connection with the Property, and
Lender shall be reimbursed for any expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements) out of such Proceeds.

 

(b) Borrower shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.

 

V.1.11 Further Assurances; Separate Notes; Bifurcation.

 

(a) Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Lender all documents, and take all actions,
reasonably required by Lender from time to time to confirm the rights created or
now or hereafter intended to be created under this Agreement and the other Loan
Documents and any security interest created or purported to be created
thereunder, to protect and further the validity, priority and enforceability of
this Agreement and the other Loan Documents, to subject to the Loan Documents
any property of Borrower intended by the terms of any one or more of the Loan
Documents to be encumbered by the Loan Documents, or otherwise carry out the
purposes of the Loan Documents and the transactions contemplated thereunder.
Borrower agrees that it shall, upon request and at the sole cost and expense of
Borrower, provide any new Opinions of Counsel required by the Rating Agencies
with respect to any matters covered by any opinions given by Borrower’s counsel
on the Closing Date. Borrower agrees that it shall, upon request and at the sole
cost and expense of

 

54



--------------------------------------------------------------------------------

Borrower, reasonably cooperate with Lender in connection with any request by
Lender to sever this Note into two (2) or more separate substitute notes in an
aggregate principal amount equal to the Principal Amount and to reapportion the
Loan among such separate substitute notes, including, without limitation, by
executing and delivering to Lender new substitute notes to replace the Note,
amendments to or replacements of existing Loan Documents to reflect such
severance and/or Opinions of Counsel with respect to such substitute notes,
amendments and/or replacements. Any such substitute notes may (a) as among
themselves be pari passu, senior and subordinate or otherwise and/or (b) have
varying principal amounts, maturity dates and economic terms, provided, however,
that (i) the substitute notes shall provide for amortization and repayment of
the Principal Amount on a weighted average basis over a period not less than the
amortization period provided under the Note immediately prior to the issuance of
the substitute notes; (ii) the initial weighted average Interest Rate for the
term of the substitute notes shall not exceed the Interest Rate under the Note
immediately prior to the issuance of such substitute notes; and (iii) except as
provided in the last sentence of this Section 5.1.11(a), the financial terms of
the Loan, taken as a whole, shall be equivalent to those prior to the severance
of the Note, and the other terms shall not change in a manner which is adverse
to Borrower (such conditions identified in the foregoing clauses (i), (ii) and
(iii), the Amendment Conditions). Prior to the occurrence and continuance of an
Event of Default, voluntary prepayments during the Limited Prepayment Period in
connection with a Property Release of a Designated Release Property and
mandatory prepayments in connection with the receipt of Proceeds shall be
applied pro rata against each of the substitute notes. Upon the occurrence and
during the continuance of an Event of Default, Lender may apply payment of all
sums due under such substitute notes in such order and priority as Lender shall
elect in its sole and absolute discretion.

 

(b) In addition, Borrower shall, at Borrower’s sole cost and expense:

 

(i) furnish to Lender, to the extent not otherwise already furnished to Lender
and reasonably acceptable to Lender, all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents;

 

(ii) execute and deliver, from time to time, such further instruments
(including, without limitation, delivery of any financing statements under the
UCC) as may be reasonably requested by Lender to confirm the Lien of the
Security Instrument on any Building Equipment, Operating Asset or any
Intangible;

 

(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary to evidence,
preserve and/or protect the collateral at any time securing or intended to
secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require; and

 

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the carrying out of the terms and conditions of this
Agreement and the other Loan Documents, as Lender shall reasonably require from
time to time.

 

55



--------------------------------------------------------------------------------

(c) Borrower further agrees that if, in connection with the Securitization, it
is determined by the Rating Agencies that a portion of the Securitization would
not receive an “investment grade” rating unless the principal amount of the Loan
were to be decreased and, as a result, the principal amount of the Loan is
decreased, then the Borrower shall take all actions as are necessary to effect
as “bifurcation” of the Loan by severing a portion of the Loan into a mezzanine
loan and Borrower shall execute and deliver any and all necessary amendments or
modifications to the Loan Documents and any mezzanine loan documents as shall be
required by Lender. Notwithstanding the foregoing, Lender agrees that any
“resizing” of the Loan shall not change the financial terms of the Loan, taken
as a whole, or change any other terms of the Loan, in a manner which is adverse
to Borrower. Any bifurcation of a portion of the Loan into a mezzanine loan
shall be without cost to Borrower.

 

V.1.12 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender.

 

V.1.13 Operation.

 

(a) Borrower shall, and shall cause Manager to, (i) promptly perform and/or
observe all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any “event of default” under the Management Agreement of which
it is aware; (iii) promptly deliver to Lender a copy of each financial
statement, capital expenditures plan, property improvement plan and any other
notice, report and estimate received by it under the Management Agreement; and
(iv) enforce in a commercially reasonable manner the performance and observance
of all of the covenants and agreements required to be performed and/or observed
by the Manager under the Management Agreement.

 

V.1.14 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which each parcel of the Property is located and as and
to the extent required for the ownership, maintenance, management and operation
of the Property.

 

V.1.15 Title to the Property. Borrower shall warrant and defend (a) its title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the
Liens of the Security

 

56



--------------------------------------------------------------------------------

Instrument, the Assignment of Leases and this Agreement on the Property, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. To the extent not paid to
Lender under Lender’s Title Policy, Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.

 

V.1.16 Costs of Enforcement. In the event (a) that this Agreement or any
Security Instrument is foreclosed upon in whole or in part or that this
Agreement or any Security Instrument is put into the hands of an attorney for
collection, suit, action or foreclosure, (b) of the foreclosure of any security
agreement prior to or subsequent to this Agreement in which proceeding Lender is
made a party, or a mortgage prior to or subsequent to any Security Instrument in
which proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or Borrower
in connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

V.1.17 Estoppel Statement.

 

(a) Borrower shall, from time to time, upon thirty (30) days’ prior written
request from Lender, execute, acknowledge and deliver to the Lender, an
Officer’s Certificate, stating that this Agreement and the other Loan Documents
are unmodified and in full force and effect (or, if there have been
modifications, that this Agreement and the other Loan Documents are in full
force and effect as modified and setting forth such modifications), stating the
amount of accrued and unpaid interest and the outstanding principal amount of
the Note and containing such other information with respect to the Borrower, the
Property and the Loan as Lender shall reasonably request. The estoppel
certificate shall also state either that no Event of Default exists hereunder
or, if any Event of Default shall exist hereunder, specify such Event of Default
and the steps being taken to cure such Event of Default.

 

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
within fifteen (15) Business Days of Lender’s request, tenant estoppel
certificates from each Tenant in substantially the form and substance of the
estoppel certificate set forth in Exhibit G provided that Borrower shall not be
required to deliver such certificates from any one tenant more frequently than
one time in any calendar year and shall not be required to make a blanket
request for estoppel certificates from all of the tenants at the Property more
than one time in every twenty-four months.

 

V.1.18 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

 

57



--------------------------------------------------------------------------------

V.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

V.1.20 No Further Encumbrances. Borrower shall do, or cause to be done, all
things necessary to keep and protect the Property and all portions thereof
unencumbered from any Liens, easements or agreements granting rights in or
restricting the use or development of the Property, except for (a) Permitted
Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c) Liens for
Impositions prior to the imposition of any interest, charges or expenses for the
non-payment thereof and (d) any Liens permitted pursuant to Leases.

 

V.1.21 Leases and REAs. Borrower shall promptly after receipt thereof deliver to
Lender a copy of any notice received with respect to the REAs and the Leases
claiming that Borrower is in default in the performance or observance of any of
the material terms, covenants or conditions of any of the REAs or the Leases.

 

V.2 Negative Covenants.

 

From the Closing Date until payment and performance in full of all obligations
of Borrower under the Loan Documents or the earlier release of the Lien of this
Agreement or the Security Instrument in accordance with the terms of this
Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

V.2.1 Incur Debt. Incur, create or assume any Debt other than Permitted Debt or
Transfer or lease all or any part of the Property or any interest therein,
except as permitted in the Loan Documents;

 

V.2.2 Encumbrances. Incur, create or assume or permit the incurrence, creation
or assumption of any Debt secured by an interest in Borrower and shall not
Transfer or permit the Transfer of any interest in Borrower except as permitted
pursuant to Article VIII;

 

V.2.3 Engage in Different Business. Engage, directly or indirectly, in any
business other than that of entering into this Agreement and the other Loan
Documents to which Borrower is a party and the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property and activities related thereto;

 

V.2.4 Make Advances. Make advances or make loans to any Person, or hold any
investments, except as expressly permitted pursuant to the terms of this
Agreement or any other Loan Document;

 

58



--------------------------------------------------------------------------------

V.2.5 Partition. Partition any Individual Property;

 

V.2.6 Commingle. Commingle its assets with the assets of any of its Affiliates;

 

V.2.7 Guarantee Obligations. Guarantee any obligations of any Person;

 

V.2.8 Transfer Assets. Transfer any asset other than in the ordinary course of
business or Transfer any interest in the Property except as may be permitted
hereby or in the other Loan Documents;

 

V.2.9 Amend Organizational Documents. Amend or modify any of its organizational
documents without Lender’s consent, other than in connection with any Transfer
permitted pursuant to Article VIII or to reflect any change in capital accounts,
contributions, distributions, allocations or other provisions that do not and
could not reasonably be expected to have a Material Adverse Effect and provided
that Borrower remains a Single Purpose Entity;

 

V.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except as expressly permitted pursuant to this
Agreement;

 

V.2.11 Bankruptcy. (i) File a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings or (ii) file or solicit the filing of an
involuntary bankruptcy petition against Borrower, Manager or any Affiliate of
Borrower or Manager, without obtaining the prior consent of all of the
Independent Managers;

 

V.2.12 ERISA. Engage in any activity that would subject it to regulation under
ERISA or qualify it as an “employee benefit plan” (within the meaning of Section
3(3) of ERISA) to which ERISA applies and Borrower’s assets do not and will not
constitute plan assets within the meaning of 29 C.F.R. Section 2510.3-101;

 

V.2.13 Distributions. From and after the occurrence and during the continuance
of an Event of Default, make any distributions to or for the benefit of any of
its partners or members or its or their Affiliates;

 

V.2.14 Manager.

 

(a) Borrower shall not, without the prior written consent of Lender, which
consent shall not be unreasonably withheld or delayed (provided, if a
Securitization shall have occurred, Borrower obtains a Rating Agency
Confirmation with respect to such action): (i) materially modify, change,
supplement, alter or amend the Management Agreement or waive or release any of
its right and remedies under the Management Agreement that would have a Material
Adverse Effect or (ii) replace the Manager with a Person other than a Qualified
Manager;

 

59



--------------------------------------------------------------------------------

(b) Borrower shall notify Lender in writing (and shall deliver a copy of the
proposed management agreement) of any entity proposed to be designated as a
Qualified Manager of the Property not less than thirty (30) days before such
Qualified Manager begins to manage the Property, and, if a Securitization shall
have occurred, shall obtain prior to any appointment of a Qualified Manager a
Rating Agency Confirmation, with respect to any proposed Qualified Manager;

 

(c) If (a) an Event of Default has occurred and is continuing or (b) the Manager
shall become insolvent, Borrower shall, at the request of Lender, terminate the
Management Agreement and replace the Manager with a Qualified Manager in
accordance with this Section 5.2.14 and shall deliver an acceptable
Non-Consolidation Opinion covering such replacement Manager if such Person (i)
is not covered by the Non-Consolidation Opinion or an Additional
Non-Consolidation Opinion, and (ii) is an Affiliate of Borrower; and

 

(d) Upon the retention of a Qualified Manager, Lender, and if a Securitization
shall have occurred, the Rating Agencies, shall have the right to approve any
new management agreement with such Qualified Manager (which approval by Lender
shall not be unreasonably withheld or delayed).

 

V.2.15 Modify REAs. Without the prior consent of Lender, which shall not be
unreasonably withheld, delayed or conditioned, Borrower shall not execute
modifications to the REAs which could reasonably be expected to have a material
adverse effect on the use, occupancy or value of the affected Individual
Property;

 

V.2.16 Modify Account Agreement. Without the prior consent of Lender, which
shall not be unreasonably withheld, delayed or conditioned (and if a
Securitization shall have occurred, a Rating Agency Confirmation obtained by
Borrower), Borrower shall not execute any modification to the Account Agreement;

 

V.2.17 Zoning Reclassification. Without the prior written consent of Lender, (a)
initiate or consent to any zoning reclassification of any portion of the
Property, (b) seek any variance under any existing zoning ordinance that could
result in the use of the Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, or (c) allow
any portion of the Property to be used in any manner that could result in the
use of the Property becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation;

 

V.2.18 Debt Cancellation. Cancel or otherwise forgive or release any material
claim or debt owed to it by any Person, except for adequate consideration or in
the ordinary course of its business and except for termination of a Lease as
permitted by Section 8.8;

 

60



--------------------------------------------------------------------------------

V.2.19 Misapplication of Funds. Distribute any revenue from the Property or any
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Collection Account or Holding Account, as applicable, as required by
Section 3.1, misappropriate any security deposit or portion thereof or apply the
proceeds of the Loan in violation of Section 2.1.4; or

 

V.2.20 Single-Purpose Entity. Fail to be a Single-Purpose Entity or take or
suffer any action or inaction the result of which would be to cause Borrower to
cease to be a Single-Purpose Entity.

 

VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

VI.1 Insurance Coverage Requirements. Borrower shall, at its sole cost and
expense (whether directly or by the inclusion of such obligations as tenant
obligations in the applicable Leases), keep in full force and effect insurance
coverage of the types and minimum limits as follows during the term of this
Agreement:

 

VI.1.1 Property Insurance. Insurance against loss customarily included under so
called “All Risk” policies including flood, earthquake, vandalism, and malicious
mischief, boiler and machinery, and such other insurable hazards as, under good
insurance practices, from time to time are insured against for other property
and buildings similar to the Improvements and Building Equipment in nature, use,
location, height, and type of construction. Such insurance policy shall also
insure the additional expense of demolition and if any of the Improvements or
the use of the Property shall at any time constitute legal non-conforming
structures or uses, provide coverage for contingent liability from Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements
and containing an “Ordinance or Law Coverage” or “Enforcement” endorsement. The
amount of such “All Risk” insurance shall be not less than one hundred percent
(100%) of the replacement cost value of the Improvements and the Building
Equipment. Each such insurance policy shall contain an agreed amount
(coinsurance waiver) and replacement cost value endorsement and shall cover,
without limitation, all tenant improvements and betterments which Borrower is
required to insure in accordance with any Lease. Lender shall be named “Loss
Payee” on a “Standard Mortgagee Endorsement” and be provided not less than
thirty (30) days advance notice of change in coverage, cancellation or
non-renewal.

 

VI.1.2 Liability Insurance. “General Public Liability” insurance, including,
without limitation, “Commercial General Liability” insurance; “Owned” (if any),
“Hired” and “Non Owned Auto Liability”; and “Umbrella Liability” coverage for
“Personal Injury”, “Bodily Injury”, “Death, Accident and Property Damage”,
providing in combination no less than $100,000,000 per occurrence and in the
annual aggregate. The policies described in this paragraph shall cover, without
limitation: elevators, escalators, independent contractors, “Contractual
Liability” (covering, to the maximum extent permitted by law, Borrower’s

 

61



--------------------------------------------------------------------------------

obligation to indemnify Lender as required under this Agreement and “Products
and Completed Operations Liability” coverage). All public liability insurance
shall name Lender as “Additional Insured” either on a specific endorsement or
under a blanket endorsement satisfactory to Lender.

 

VI.1.3 Workers’ Compensation Insurance. Workers compensation and disability
insurance as required by law.

 

VI.1.4 Commercial Rents Insurance. “Commercial rents” insurance in an amount
equal to twelve (12) months actual rental loss plus a twelve (12) month extended
period of indemnity endorsement and with a limit of liability sufficient to
avoid any co-insurance penalty and to provide Proceeds which will cover the
actual loss of profits and rents sustained during the period of at least
eighteen (18) months following the date of casualty. Such policies of insurance
shall be subject only to exclusions that are acceptable to Lender and, if the
Loan is the subject of a Securitization, the Rating Agencies; provided, however,
that such exclusions are reasonably consistent with those required for loans
similar to the Loan provided herein. Such insurance shall be deemed to include
“loss of rental value” insurance where applicable. The term “rental value” means
the sum of (A) the total then ascertainable Rents payable under the Leases and
(B) the total ascertainable amount of all other amounts to be received by
Borrower from third parties which are the legal obligation of Tenants, reduced
to the extent such amounts would not be received because of operating expenses
not incurred during a period of non-occupancy of that portion of such Property
then not being occupied.

 

VI.1.5 Builder’s All-Risk Insurance. During any period of repair or restoration,
builder’s “All-Risk” insurance in an amount equal to not less than the full
insurable value of the relevant Individual Property against such risks
(including so called “All Risk” perils coverage and collapse of the Improvements
to agreed limits as Lender may request, in form and substance acceptable to
Lender).

 

VI.1.6 Boiler and Machinery Insurance. Comprehensive boiler and machinery
insurance (without exclusion for explosion) covering all mechanical and
electrical equipment against physical damage, rent loss and improvements loss
and covering, without limitation, all tenant improvements and betterments that
Borrower is required to insure pursuant to any Lease on a replacement cost
basis. The minimum amount of limits to be provided shall be $10,000,000 per
accident.

 

VI.1.7 Flood Insurance. If any portion of the Improvements is located within an
area designated as “flood prone” or a “special flood hazard area” (as defined
under the regulations adopted under the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973), flood insurance shall be provided,
in an amount not less than the maximum limit of coverage available under the
Federal Flood Insurance plan with respect to the Property. Lender reserves the
right to require flood insurance in excess of that available under the Federal
Flood Insurance plan.

 

62



--------------------------------------------------------------------------------

VI.1.8 Terrorism Insurance. Terrorism insurance, including insurance coverage
relating to the acts of terrorist groups or individuals, in the amount equal to
the Principal Amount in form and substance acceptable to Lender. Borrower agrees
that if any property insurance policy covering the Property provides for any
exclusions of coverage for acts of terrorism, then a separate terrorism
insurance policy in the coverage amount required under this Section and in form
and substance acceptable to Lender will be obtained by Borrower for the
Property.

 

6.1.9 Environmental Insurance. Environmental liability insurance policies, which
shall be non-cancelable at any time prior to the Maturity Date, against any and
all claims, including, without limitation, unknown environmental hazards
requiring remediation as of the date of this Agreement and known environmental
conditions not requiring remediation as of the date of this Agreement, in an
amount of not less than $5,000,000 per loss or $30,000,000 in the aggregate
arising out of or connected with the presence of any Hazardous Materials at the
Property. Lender shall be named in such environmental insurance as an additional
named insured and the environmental insurance policy shall provide that it shall
be assignable to Lender upon a foreclosure or assignment in lieu of foreclosure
of the Mortgage.

 

VI.1.10 Other Insurance. At Lender’s reasonable request, such other insurance
with respect to the Property against loss or damage of the kinds from time to
time customarily insured against and in such amounts as are generally required
by institutional lenders on loans of similar amounts and secured by properties
comparable to, and in the general vicinity of, the Property.

 

VI.1.11 Ratings of Insurers. Borrower shall maintain the insurance coverage
described in Section 6.1.1 through Section 6.1.10, in all cases, with one or
more domestic primary insurers reasonably acceptable to Lender, having both (x)
claims-paying-ability and financial strength ratings by S&P of not less than “A”
and its equivalent by the other Rating Agencies, provided that, with respect to
any layered or quota share insurance policy for the insurance that is issued by
more than five (5) insurers, the requirements of this clause (x) will be
satisfied if at least sixty percent (60%) of the limits provided shall be with
insurers that meet such claims-paying-ability and financial strength ratings,
and (y) an Alfred M. Best Company, Inc. (Best) rating of “A” or better and a
financial size category of not less than “X”, provided that, with respect to any
layered or quota share insurance policy for the insurance that is issued by more
than five (5) insurers, the requirements of this clause (y) will be satisfied if
at least sixty percent (60%) of the limits provided shall be with insurers that
meet such rating and financial size category standards. All insurers providing
insurance required by this Agreement shall be authorized to issue insurance in
the State.

 

VI.1.12 Form of Insurance Policies; Endorsements. All insurance

 

63



--------------------------------------------------------------------------------

policies shall be in such form and with such endorsements as are satisfactory to
Lender (and Lender shall have the right to approve amounts, form, risk coverage,
deductibles, loss payees and insureds). A certificate of insurance with respect
to all of the above-mentioned insurance policies has been delivered to Lender
and originals or certified copies of all such policies shall be delivered to
Lender when the same are available (but no later than ninety (90) days after the
date hereof) and shall be held by Lender. All policies shall name Lender as an
additional insured, shall provide that all Proceeds (except with respect to
Proceeds of general liability and workers’ compensation insurance) be payable to
Lender as and to the extent set forth in Section 6.2, and shall contain: (i) a
standard “non-contributory mortgagee” endorsement or its equivalent relating,
inter alia, to recovery by Lender notwithstanding the negligent or willful acts
or omissions of Borrower; (ii) a waiver of subrogation endorsement in favor of
Lender; (iii) an endorsement providing that no policy shall be impaired or
invalidated by virtue of any act, failure to act, negligence of, or violation of
declarations, warranties or conditions contained in such policy by Borrower,
Lender or any other named insured, additional insured or loss payee, except for
the willful misconduct of Lender knowingly in violation of the conditions of
such policy; (iv) an endorsement providing for a deductible per loss of an
amount not more than that which is customarily maintained by prudent owners of
properties with a standard of operation and maintenance comparable to and in the
general vicinity of the Property, but in no event in excess of an amount
reasonably acceptable to Lender; and (v) a provision that such policies shall
not be canceled, terminated or expire without at least thirty (30) days’ prior
written notice to Lender, in each instance. No insurance policy required
hereunder shall include any so called “terrorist exclusion” or similar exclusion
or exception to insurance coverage relating to the acts of terrorist groups or
individuals. Each insurance policy shall contain a provision whereby the
insurer: (i) agrees that such policy shall not be canceled or terminated, the
coverage, deductible, and limits of such policy shall not be modified, other
provisions of such policy shall not be modified if such policy, after giving
effect to such modification, would not satisfy the requirements of this
Agreement, and such policy shall not be canceled or fail to be renewed, without
in each case, at least thirty (30) days prior written notice to Lender, (ii)
waives any right to claim any premiums and commissions against Lender, provided
that the policy need not waive the requirement that the premium be paid in order
for a claim to be paid to the insured, and (iii) provides that Lender at its
option, shall be permitted to make payments to effect the continuation of such
policy upon notice of cancellation due to non-payment of premiums. In the event
any insurance policy (except for general public and other liability and workers
compensation insurance) shall contain breach of warranty provisions, such policy
shall provide that with respect to the interest of Lender, such insurance policy
shall not be invalidated by and shall insure Lender regardless of (A) any act,
failure to act or negligence of or violation of warranties, declarations or
conditions contained in such policy by any named insured, (B) the occupancy or
use of the Property for purposes more hazardous than permitted by the terms
thereof, or (C) any foreclosure or other action or proceeding taken by Lender
pursuant to any provision of this Agreement.

 

VI.1.13 Certificates. Borrower shall deliver to Lender annually, concurrently
with the renewal of the insurance policies required hereunder, a certificate
from Borrower’s insurance agent stating that the insurance policies required to
be delivered to Lender

 

64



--------------------------------------------------------------------------------

pursuant to this Section6.1 are maintained with insurers who comply with the
terms of Section 6.1.11, setting forth a schedule describing all premiums
required to be paid by Borrower to maintain the policies of insurance required
under this Section 6.1, and stating that Borrower has paid such premiums.
Certificates of insurance with respect to all replacement policies shall be
delivered to Lender not less than fifteen (15) Business Days prior to the
expiration date of any of the insurance policies required to be maintained
hereunder which certificates shall bear notations evidencing payment of
applicable premiums. Upon the request of Lender, Borrower shall deliver to
Lender originals (or certified copies) of such replacement insurance policies on
or before the earlier to occur of (i) ninety (90) days after the request
therefor from Lender and (ii) five (5) Business Days after Borrower’s receipt
thereof. If Borrower fails to maintain and deliver to Lender the certificates of
insurance and certified copies or originals required by this Agreement, upon
five (5) Business Days’ prior notice to Borrower, Lender may procure such
insurance, and all costs thereof (and interest thereon at the Default Rate)
shall be added to the Indebtedness. Lender shall not, by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any
insurance, incur any liability for or with respect to the amount of insurance
carried, the form or legal sufficiency of insurance contracts, solvency of
insurance companies, or payment or defense of lawsuits, and Borrower hereby
expressly assumes full responsibility therefor and all liability, if any, with
respect to such matters. Borrower agrees that any replacement insurance policy
required hereunder shall not include any so called “terrorist exclusion” or
similar exclusion or exception to insurance coverage relating to the acts of
terrorist groups or individuals.

 

VI.1.14 Separate Insurance. Borrower shall not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1.

 

VI.1.15 Blanket Policies. The insurance coverage required under this Section 6.1
may be effected under a blanket policy or policies covering the Property and
other properties and assets not constituting a part of the Property; provided
that any such blanket policy shall specify, except in the case of public
liability insurance, the portion of the total coverage of such policy that is
allocated to the Property, and any sublimits in such blanket policy applicable
to the Property, which amounts shall not be less than the amounts required
pursuant to this Section 6.1 and which shall in any case comply in all other
respects with the requirements of this Section 6.1. Upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate setting forth (i) the
number of properties covered by such policy, (ii) the location by city (if
available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage), (iv) a brief
description of the typical construction type included in the blanket policy and
(v) such other information as Lender may reasonably request.

 

VI.2 Condemnation and Insurance Proceeds.

 

VI.2.1 Notification. Borrower shall promptly notify Lender in writing

 

65



--------------------------------------------------------------------------------

upon obtaining knowledge of (i) the institution of any proceedings relating to
any Taking (whether material or immaterial) of, or (ii) the occurrence of any
casualty, damage or injury to, the Property or any portion thereof, the
restoration of which is estimated by Borrower in good faith to cost more than
the Casualty Amount. In addition, each such notice shall set forth such good
faith estimate of the cost of repairing or restoring such casualty, damage,
injury or Taking in reasonable detail if the same is then available and, if not,
as soon thereafter as it can reasonably be provided.

 

VI.2.2 Proceeds. In the event of any Taking of or any casualty or other damage
or injury to the Property, Borrower’s right, title and interest in and to all
compensation, awards, proceeds, damages, claims, insurance recoveries, causes
and rights of action (whether accrued prior to or after the date hereof) and
payments which Borrower may receive or to which Borrower may become entitled
with respect to the Property or any part thereof other than payments received in
connection with any liability or loss of rental value or business interruption
insurance (collectively, Proceeds), in connection with any such Taking of, or
casualty or other damage or injury to, the Property or any part thereof are
hereby assigned by Borrower to Lender and, except as otherwise herein provided,
shall be paid to the Lender. Borrower shall, in good faith and in a commercially
reasonable manner, file and prosecute the adjustment, compromise or settlement
of any claim for Proceeds and, subject to Borrower’s right to receive the direct
payment of any Proceeds as herein provided, will cause the same to be paid
directly to Lender to be held and applied in accordance with the provisions of
this Agreement. Except upon the occurrence and during the continuance of an
Event of Default, Borrower may settle any insurance claim with respect to
Proceeds which does not exceed the Casualty Amount. Whether or not an Event of
Default shall have occurred and be continuing, Lender shall have the right to
approve, such approval not to be unreasonably withheld, any settlement which
might result in any Proceeds in excess of the Casualty Amount and Borrower shall
deliver or cause to be delivered to Lender all instruments reasonably requested
by Lender to permit such approval. Borrower shall pay all reasonable
out-of-pocket costs, fees and expenses reasonably incurred by Lender (including
all reasonable attorneys’ fees and expenses, the reasonable fees of insurance
experts and adjusters and reasonable costs incurred in any litigation or
arbitration), and interest thereon at the Default Rate to the extent not paid
within ten (10) Business Days after delivery of a request for reimbursement by
Lender accompanied by an invoice and other evidence of such costs, fees and
expenses in connection with the settlement of any claim for Proceeds and seeking
and obtaining of any payment on account thereof in accordance with the foregoing
provisions. If any Proceeds are received by Borrower and may be retained by
Borrower pursuant to this Section 6.2, such Proceeds shall, until the completion
of the related Work, be held in trust for Lender and shall be segregated from
other funds of Borrower to be used to pay for the cost of the Work in accordance
with the terms hereof, and in the event such Proceeds exceed the Casualty
Amount, such Proceeds shall be forthwith paid directly to and held by Lender in
the Proceeds Reserve Account in trust for Borrower, in each case to be applied
or disbursed in accordance with this Section 6.2. If an Event of Default shall
have occurred and be continuing, or if Borrower fails to file and/or prosecute
any insurance claim for a period of fifteen (15) Business Days following
Borrower’s receipt of written notice from Lender, Borrower hereby irrevocably
empowers

 

66



--------------------------------------------------------------------------------

Lender, in the name of Borrower as its true and lawful attorney-in-fact, to file
and prosecute such claim (including settlement thereof) with counsel
satisfactory to Lender and to collect and to make receipt for any such payment,
all at Borrower’s expense (including payment of interest at the Default Rate for
any amounts advanced by Lender pursuant to this Section 6.2). Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document,
however, unless an Event of Default has occurred and is continuing hereunder, to
the extent any Proceeds do not exceed the Casualty Amount, such Proceeds are to
be paid directly to Borrower to be applied to restoration of the Property in
accordance with the terms hereof (except that Proceeds paid in respect of the
insurance described in Section 6.1.4 shall be deposited directly to the
Collection Account as revenue of the Property).

 

VI.2.3 Lender to Take Proceeds. If (i) the Proceeds shall equal or exceed the
Principal Amount; (ii) an Event of Default shall have occurred and be
continuing; (iii) a Total Loss with respect to the Property shall have occurred;
(iv) the Work is not capable of being completed before the earlier to occur of
the date which is six (6) months prior to the Maturity Date and the date on
which the business interruption insurance carried by Borrower with respect to
the Property shall expire (the Cut-Off Date), unless on or prior to the Cut-Off
Date the Borrower (x) shall deliver to the Lender and there shall remain in
effect a binding written offer, subject only to customary conditions, of an
Approved Bank or such other financial institution or investment bank reasonably
satisfactory to Lender duly authorized to originate loans secured by real
property located in the State for a loan from such Approved Bank or such other
financial institution or investment bank to the Borrower in a principal amount
of not less than either (1) the then Principal Amount, and Borrower shall be
required to repay the Principal Amount and all other amounts due on the Maturity
Date, or (2) the Release Price (when combined with the Proceeds related to the
affected Individual Properties) applicable to the affected Individual
Properties, and Borrower shall be required to obtain a Property Release in
accordance with the terms of Section 8.7 with respect to the affected Individual
Properties prior to the expiration of the business interruption insurance (in
which event Borrower shall have the right to apply the applicable Proceeds to
the payments required in connection with such Property Release) and (y) if a
Securitization shall have occurred, shall obtain a Rating Agency Confirmation;
(v) the Property is not capable of being restored substantially to its condition
prior to such Taking or casualty and such incapacity shall have a Material
Adverse Effect; (vi) Leases demising in the aggregate less than 50% of the total
rentable space in the Property which has been demised under executed and
delivered Leases in effect as of the date of the occurrence of such fire or
other casualty remain in full force and effect during and after the completion
of the restoration; and (vii) Lender reasonably determines that upon the
completion of the restoration, the gross cash flow and the net cash flow of the
Property will not be restored to a level sufficient to cover all carrying costs
and operating expenses of the Property, including, without limitation, debt
service on the Note at a coverage ratio (after deducting all required reserves
as required by Lender from net operating income) of at least 2.0 to 1.0, which
coverage ratio shall be determined by Lender in its sole and absolute
discretion; then in any such case, all Proceeds shall be paid over to Lender (if
not paid directly to Lender) and any Proceeds remaining after reimbursement of
Lender’s or its agent’s reasonable out-of-pocket costs and expenses actually

 

67



--------------------------------------------------------------------------------

incurred in connection with recovery of any such Proceeds (including, without
limitation, reasonable out-of-pocket administrative costs and inspection fees)
shall be applied by Lender to prepay the Note (without payment of any Liquidated
Damages Amount), except to the extent Borrower is required to apply such
Proceeds to restore the Property pursuant to the BofA Lease and does not have
the right to elect not to restore the Property in accordance with the provisions
thereof and the balance, if any shall be paid to Borrower and, if such Proceeds
shall equal or exceed the Release Price applicable to the affected Individual
Property, such payment shall be treated as payment of such Release Price and,
upon satisfaction of the requirements of Section 8.7 (other than Section 8.7
(i), (ii), (vi) and (vii)), such Individual Property shall be a Release
Property.

 

VI.2.4 Borrower to Restore.

 

(a) Promptly after the occurrence of any damage or destruction to all or any
portion of the Property or a Taking of a portion of the Property, Borrower shall
commence and diligently prosecute, or cause to be commenced and diligently
prosecuted, to completion, subject to Excusable Delays, the repair, restoration
and rebuilding of the Property (in the case of a partial Taking, to the extent
it is capable of being restored) so damaged, destroyed or remaining after such
Taking in full compliance with all material Legal Requirements and free and
clear of any and all Liens except Permitted Encumbrances (such repair,
restoration and rebuilding are sometimes hereinafter collectively referred to as
the Work). The plans and specifications shall require that the Work be done in a
first-class workmanlike manner at least equivalent to the quality and character
prior to the damage or destruction (provided, however, that in the case of a
partial Taking, the Property restoration shall be done to the extent reasonably
practicable after taking into account the consequences of such partial Taking),
so that upon completion thereof, the Property shall be at least equal in value
and general utility to the Property prior to the damage or destruction; it being
understood, however, that Borrower shall not be obligated to restore the
Property to the precise condition of the Property prior to any partial Taking
of, or casualty or other damage or injury to, the Property, if the Work actually
performed, if any, or failed to be performed, shall have no Material Adverse
Effect on the value of the Property from the value that the Property would have
had if the same had been restored to its condition immediately prior to such
Taking or casualty. Subject to Borrower’s rights pursuant to Section 2.3.3 to
cause the Property to be released from the Liens of the Security Instrument,
Borrower shall be obligated to restore the Property suffering a casualty or
which has been subject to a partial Taking in accordance with the provisions of
this Section 6.2 at Borrower’s sole cost and expense whether or not the Proceeds
shall be sufficient, provided that, if applicable, the Proceeds shall be made
available to Borrower by Lender in accordance with this Agreement.

 

(b) If Proceeds are not required to be applied toward payment of the
Indebtedness pursuant to Section 6.2.3, then Lender shall make the Proceeds
which it is holding pursuant to the terms hereof (after payment of any
reasonable out-of-pocket expenses actually incurred by Lender in connection with
the collection thereof plus interest thereon at the Default Rate (from the date
advanced through the date of reimbursement) to the extent the same are not

 

68



--------------------------------------------------------------------------------

paid within ten (10) Business Days after request for reimbursement by Lender)
available to Borrower for payment of or reimbursement of Borrower’s or the
applicable Tenant’s expenses incurred with respect to the Work, upon the terms
and subject to the conditions set forth in paragraphs (i), (ii), (iii) and (iv)
below and in Section 6.2.5:

 

(i) at the time of loss or damage or at any time thereafter while Borrower is
holding any portion of the Proceeds, there shall be no continuing Event of
Default;

 

(ii) if, at any time, the estimated cost of the Work (as estimated by the
Independent Architect referred to in clause (iii) below) shall exceed the
Proceeds (a Deficiency) and for so long as a Deficiency shall exist, Lender
shall not be required to make any Proceeds disbursement to Borrower unless
Borrower delivers to Lender evidence of Borrower’s ability to meet such excess
costs and which is reasonably satisfactory to Lender and satisfactory to the
Rating Agencies;

 

(iii) Each of Lender and the Independent Architect shall have reasonably
approved the plans and specifications for the Work and any change orders in
connection with such plans and specifications; and

 

(iv) Lender shall, within a reasonable period of time prior to request for
initial disbursement, be furnished with an estimate of the cost of the Work
accompanied by an Independent Architect’s certification as to such costs and
appropriate plans and specifications for the Work. Borrower shall restore all
Improvements such that when they are fully restored and/or repaired, such
Improvements and their contemplated use fully comply with all applicable Legal
Requirements including zoning, environmental and building laws, codes,
ordinances and regulations.

 

VI.2.5 Disbursement of Proceeds.

 

(a) Disbursements of the Proceeds in Cash or Cash Equivalents to Borrower
hereunder shall be made from time to time (but not more frequently than once in
any month) by Lender but only for so long as no Event of Default shall have
occurred and be continuing, as the Work progresses upon receipt by Lender of (i)
an Officer’s Certificate dated not more than ten (10) Business Days prior to the
application for such payment, (1) requesting such payment or reimbursement, (2)
describing the Work performed that is the subject of such request, the parties
that performed such Work and the actual cost thereof, (3) certifying that such
Work and materials are or, upon disbursement of the payment requested to the
parties entitled thereto, will be free and clear of Liens other than Permitted
Encumbrances, and (4) certifying that no notices of pendancy, stop orders,
mechanic’s liens or notices of intention to file same (unless the same is
required by the applicable state law as a condition to the payment of a
contractor) or any liens or encumbrances of any nature whatsoever on the
Property arising out of the work exist which have not been either fully bonded
to the satisfaction of Lender, discharged of record, or fully insured to the
satisfaction of Lender by the Title Company that issued the Title Policy; (ii)
evidence

 

69



--------------------------------------------------------------------------------

reasonably satisfactory to Lender that all materials installed and work and
labor performed in connection with such Work have been paid for in full; and
(iii) an Independent Architect’s certificate certifying performance of the Work
together with an estimate of the cost to complete the Work. No payment made
prior to the final completion of the Work, as certified by the Independent
Architect, except for payment made to contractors whose Work shall have been
fully completed and from which final lien waivers have been received, shall
exceed ninety percent (90%) of the value of the Work performed and materials
furnished and incorporated into the Improvements from time to time, and at all
times the undisbursed balance of said Proceeds together with all amounts
deposited, bonded, guaranteed or otherwise provided for pursuant to Section
6.2.4(b) above, shall be at least sufficient to pay for the estimated cost of
completion of the Work; final payment of all Proceeds remaining with Lender
shall be made upon receipt by Lender of a certification by an Independent
Architect, as to the completion of the Work substantially in accordance with the
submitted plans and specifications, final lien releases, and the filing of a
notice of completion and the expiration of the period provided under the law of
the applicable State for the filing of mechanics’ and materialmens’ liens which
are entitled to priority as to other creditors, encumbrances and purchasers, as
certified pursuant to an Officer’s Certificate, and delivery of a certificate of
occupancy with respect to the Work, or, if not applicable, an Officer’s
Certificate to the effect that a certificate of occupancy is not required.

 

(b) If, after the Work is completed in accordance with the provisions hereof and
Lender receives evidence that all costs of completion have been paid, there are
excess Proceeds, Lender shall apply such excess Proceeds with respect to the
Taking of or casualty to the Property to the payment or prepayment of all or any
portion of the Indebtedness secured hereby without penalty or premium, and any
balance thereof, shall be paid over to Borrower.

 

VII. IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

 

VII.1 Borrower to Pay Impositions and Other Charges. Except for any Impositions
to be paid directly by Bank of America, N.A. pursuant to the BofA Lease,
Borrower shall pay all Impositions now or hereafter levied or assessed or
imposed against the Property or any part thereof prior to the imposition of any
interest, charges or expenses for the non-payment thereof and shall pay all
Other Charges on or before the date they are due. Borrower shall deliver to
Lender annually, no later than fifteen (15) Business Days after the first day of
each fiscal year of Borrower, and shall update as new information is received, a
schedule describing all Impositions, payable or estimated to be payable during
such fiscal year attributable to or affecting the Property or Borrower. Subject
to Borrower’s right of contest set forth in Section 7.3, Lender, on behalf of
Borrower, shall pay or direct the Cash Management Bank to pay, all Impositions
and Other Charges which are attributable to or affect the Property or Borrower,
prior to the date such Impositions or Other Charges shall become delinquent or
late charges may be imposed thereon, directly to the applicable taxing authority
with respect thereto, to the extent funds in the Tax Reserve Account are
sufficient to pay such Impositions. Nothing contained in this Agreement or the
Security Instrument shall be construed to require Borrower to pay any tax,
assessment, levy or charge imposed on Lender in the nature of a franchise,
capital levy, estate, inheritance, succession, income or net revenue tax.

 

70



--------------------------------------------------------------------------------

VII.2 No Liens. Subject to its right of contest set forth in Section 7.3,
Borrower shall at all times keep, or cause to be kept, the Property free from
all Liens (other than Permitted Encumbrances) and shall pay when due and payable
(or bond over) all claims and demands of mechanics, materialmen, laborers and
others which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Lender, the lienor or any other Person) thereof.
Borrower shall do or cause to be done, at the sole cost of Borrower, everything
reasonably necessary to fully preserve the first priority of the Liens of the
Security Instrument against the Property, subject to the Permitted Encumbrances.
Upon the occurrence and during the continuance of an Event of Default with
respect to its Obligations as set forth in this Article VII, Lender may (but
shall not be obligated to) make such payment or discharge such Lien, and
Borrower shall reimburse Lender on demand for all such advances pursuant to
Section 19.12 (together with interest thereon at the Default Rate).

 

VII.3 Contest. Nothing contained herein shall be deemed to require Borrower to
pay, or cause to be paid, any Imposition or to satisfy any Lien, or to comply
with any Legal Requirement or Insurance Requirement, so long as Borrower is in
good faith, and by proper legal proceedings, where appropriate, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of the commencement of any such action or proceeding, and
during the pendency of such action or proceeding (i) no Event of Default shall
exist and be continuing hereunder, (ii) Borrower shall keep Lender informed of
the status of such contest at reasonable intervals, (iii) if Borrower is not
providing security as provided in clause (vi) below, adequate reserves with
respect thereto are maintained on Borrower’s books in accordance with GAAP or in
the Tax Reserve Account or Insurance Reserve Account, as applicable, (iv) either
such contest operates to suspend collection or enforcement as the case may be,
of the contested Imposition, Lien or Legal Requirement and such contest is
maintained and prosecuted continuously and with diligence or the Imposition or
Lien is bonded, (v) in the case of any Insurance Requirement, the failure of
Borrower to comply therewith shall not impair the validity of any insurance
required to be maintained by Borrower under Section 6.1 or the right to full
payment of any claims thereunder, and (vi) in the case of Impositions and Liens
which are not bonded in excess of $500,000 individually, or in the aggregate,
during such contest, Borrower, shall deposit with or deliver to Lender either
Cash and Cash Equivalents or a Letter or Letters of Credit in an amount equal to
125% of (A) the amount of Borrower’s obligations being contested plus (B) any
additional interest, charge, or penalty arising from such contest.
Notwithstanding the foregoing, the creation of any such reserves or the
furnishing of any bond or other security, Borrower promptly shall comply with
any contested Legal Requirement or Insurance Requirement or shall pay any
contested Imposition or Lien, and compliance therewith or payment thereof shall
not be deferred, if, at any time the Property or any portion thereof shall be,
in Lender’s reasonable judgment, in imminent danger of being forfeited or lost
or Lender is likely to be subject to civil or criminal damages as a result
thereof. If such action or proceeding is

 

71



--------------------------------------------------------------------------------

terminated or discontinued adversely to Borrower, Borrower shall deliver to
Lender reasonable evidence of Borrower’s compliance with such contested
Imposition, Lien, Legal Requirements or Insurance Requirements, as the case may
be.

 

VIII. TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

 

VIII.1 Restrictions on Transfers. Unless such action is permitted by the
provisions of this Article VIII, Borrower shall not, and shall not permit any
other Person holding any direct or indirect ownership interest in Borrower or
the Property to, except with the prior written consent of Lender, (i) Transfer
all or any part of the Property, (ii) incur any Debt, other than Permitted Debt
or Permitted Encumbrances, (iii) permit any Transfer (directly or indirectly) of
any interest in Borrower, or (iv) permit any merger, consolidation or
reorganization of Borrower, First States Investors 5000, LLC, First States
Group, L.P. or American Financial Realty Trust.

 

VIII.2 Sale of Building Equipment. Borrower may Transfer or dispose of Building
Equipment which is being replaced or which is no longer necessary in connection
with the operation of the Property free from the Liens of the Security
Instrument provided that such Transfer or disposal will not have a Material
Adverse Effect on the value of the Property taken as a whole, will not
materially impair the utility of the Property, and will not result in a
reduction or abatement of, or right of offset against, the Rents payable under
any Lease, in either case as a result thereof, and provided further that any new
Building Equipment acquired by Borrower (and not so disposed of) shall be
subject to the Liens of the Security Instrument. Lender shall, from time to
time, upon receipt of an Officer’s Certificate requesting the same and
confirming satisfaction of the conditions set forth above, execute a written
instrument in form reasonably satisfactory to Lender to confirm that such
Building Equipment which is to be, or has been, sold or disposed of is free from
the Liens of the Security Instrument.

 

VIII.3 Immaterial Transfers and Easements, etc. Borrower may, without the
consent of Lender, (i) make immaterial Transfers of portions of the Property to
Governmental Authorities for dedication or public use (subject to the provisions
of Section 6.2) or, portions of the Property to third parties for the purpose of
erecting and operating additional structures whose use is integrated with the
use of the Property, and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes, provided that no such Transfer,
conveyance or encumbrance set forth in the foregoing clauses (i) and (ii) shall
materially impair the utility and operation of the Property or have a Material
Adverse Effect on the value of the Property taken as a whole. In connection with
any Transfer permitted pursuant to this Section 8.3, Lender shall execute and
deliver any instrument reasonably necessary or appropriate, in the case of the
Transfers referred to in clause (i) above, to release the portion of the
Property affected by such Taking or such Transfer from the Liens of the Security
Instrument or, in the case of clause (ii) above, to subordinate the Lien of a
Security Instrument to such easements, restrictions, covenants, reservations and
rights of way or other similar grants upon receipt by Lender of:

 

(a) a copy of the instrument or instruments of Transfer;

 

72



--------------------------------------------------------------------------------

(b) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property, materially
reduce the value of the Property or have a Material Adverse Effect; and

 

(c) reimbursement of all of Lender’s reasonable costs and expenses incurred in
connection with such Transfer.

 

VIII.4 Indebtedness. Borrower shall not incur, create or assume any Debt or
incur any liabilities, other than the Permitted Debt, without the consent of
Lender.

 

VIII.5 Permitted Interest Transfers.

 

(a) A Transfer (but not a pledge or encumbrance) of a direct or indirect
beneficial interest in Borrower shall be permitted without Lender’s consent if
(i) following such Transfer one hundred percent (100%) of the direct and
indirect beneficial interests in Borrower are owned by First States Group, L.P.;
(ii) Lender receives at least thirty (30) days prior written notice thereof;
(iii) immediately prior to such Transfer, no Event of Default shall have
occurred and be continuing; and (iv) in the event such Transfer, when taken
together with all other Transfers, involves more than forty-nine percent (49%)
of the direct beneficial interests in Borrower, prior to such Transfer, Borrower
delivers a Non-Consolidation Opinion in a form satisfactory to Lender.

 

(b) A Transfer (but not a pledge or encumbrance) of limited partnership
interests in First States Group, L.P., shall be permitted without Lender’s
consent if (i) immediately prior to such Transfer, no Event of Default shall
have occurred and be continuing; (ii) following such Transfer American Financial
Realty Trust directly or indirectly owns one hundred percent (100%) of the
beneficial interests in all of the general partners of First States Group, L.P.;
and (iii) following such Transfer no Person or group of Persons acting in
concert, other than American Financial Realty Trust and Persons directly or
indirectly wholly owned by American Financial Realty Trust, (1) acquires in the
aggregate with prior holdings in First States Group, L.P. more than forty-nine
percent (49%) of the beneficial interests in First States Group, L.P. or (2)
acquires direct or indirect management control of First States Group, L.P.

 

(c) A Transfer (but not a pledge or encumbrance) of a direct or indirect
beneficial interest in American Financial Realty Trust shall be permitted
without Lender’s consent and without the delivery of the documents required by
Section 8.6 if following such Transfer no Person or group of Persons acting in
concert (1) acquires in the aggregate with prior holdings in American Financial
Realty Trust more than forty-nine percent (49%) of the beneficial interests in
American Financial Realty Trust or (2) acquires direct or indirect management
control of American Financial Realty Trust.

 

73



--------------------------------------------------------------------------------

(d) Any Transfer of any direct or indirect beneficial interest in Borrower,
First States Group, L.P. or American Financial Realty Trust, other than as
permitted in Section 8.5(a), (b) or (c), shall require the prior written consent
of Lender, which may be granted or withheld in Lender’s sole and absolute
discretion, provided that in the event the Loan is subject to a Securitization,
Lender’s consent shall not be required if Lender receives at least thirty (30)
days prior written notice of such Transfer and either (1) Borrower delivers a
Rating Agency Confirmation and a Non-Consolidation Opinion to Lender with
respect to such Transfer, or (2) the transferee of such direct or indirect
beneficial interest or surviving Person following such merger, consolidation or
reorganization (A) has a net worth of $500,000,000 or more (exclusive of the
Property), (B) has total assets of $1,500,000,000 or more (exclusive of the
Property), and (C) has a substantial portion of its business involving the
ownership and operation of institutional office and related properties, as
reasonably determined by Lender or the Rating Agencies.

 

VIII.6 Deliveries to Lender. Not less than thirty (30) days prior to the closing
of any transaction subject to the provisions of this Article VIII (other than as
expressly provided in Section 8.5), Borrower shall deliver to Lender an
Officer’s Certificate describing the proposed transaction and stating that such
transaction is permitted by this Article VIII, together with any appraisal or
other documents upon which such Officer’s Certificate is based. In addition,
Borrower shall provide Lender with copies of executed deeds or other similar
closing documents within ten (10) Business Days after such closing.

 

Section 8.7 Release of Properties. Borrower shall have the right to obtain a
release of one or more of the Individual Properties (each, a Property Release
and such Individual Property being a Release Property) in whole, but not in
part, from the Lien of the Security Instrument (1) at any time with respect to
the Designated Release Properties and (2) at any time following the expiration
of the Defeasance Lockout Period with respect to any Individual Property that is
not a Designated Release Property, provided that in either case all of the
following conditions are satisfied:

 

(i) Borrower delivers irrevocable notice of such Property Release (a Property
Release Notice) no less than thirty (30) days prior to the proposed date of such
Property Release (the Release Date), provided that no Release Date for an
Individual Property that is not a Designated Release Property shall occur prior
to the expiration of the Defeasance Lockout Period. In no event shall a Property
Release occur (and Lender shall have no obligation to release any Individual
Property) on a date that is not a Release Date;

 

(ii) On such Release Date, concurrently with Lender’s release of such Release
Property, (1) if such Release Property is a Designated Release Property and the
Release Date occurs prior to the expiration of the Limited Prepayment Period,
Borrower repays a portion of the Principal Amount equal to the amount of the
Release Price applicable to such Release

 

74



--------------------------------------------------------------------------------

Property, together with the accrued and unpaid interest thereon, the Yield
Maintenance Premium (as defined in the Note) and the amount of the Release Price
and all other fees and expenses required to be paid in connection therewith
pursuant to the terms of the Note or (2) if such Release Property is not a
Designated Release Property or the Release Date occurs following the expiration
of the Limited Prepayment Period, Borrower satisfies the Defeasance requirements
pursuant to Article XI with respect to such Release Property, including, without
limitation, providing Lender with Defeasance Collateral that satisfies the
Defeasance Collateral Requirement with respect to such Release Property;

 

(iii) No Event of Default shall have occurred and is then continuing on the date
on which Borrower delivers the Property Release Notice and on the Release Date;

 

(iv) Borrower shall submit to Lender not less than fifteen (15) days prior to
the Release Date, a release of Liens (and related Loan Documents) for each
applicable Release Property (for execution by Lender) in a form appropriate in
the applicable state and otherwise satisfactory to Lender in its reasonable
discretion and all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release (collectively, Release
Instruments) for the Release Property (for execution by Lender) together with an
Officer’s Certificate certifying that (1) the Release Instruments are in
compliance with all Legal Requirements, (2) the release to be effected will not
violate the terms of this Agreement, (3) the release to be effected will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents with respect to the Individual
Properties and other collateral not being released and (4) the requirement
described in paragraph (vii) below is satisfied in connection with such Release
(together with calculations demonstrating the same in reasonable detail);

 

(v) Lender shall have received evidence reasonably acceptable to Lender that (1)
the Released Property shall constitute a separate conveyable legal parcel in
accordance with the subdivision map act or the equivalent thereof in the
jurisdiction of the applicable Release Property or other relevant granted
government approvals in such jurisdiction; (2) to the extent any easements
benefitting or burdening such Released Property are necessary or appropriate for
the use or operation of the other Individual Properties that are not subject to
the Property Release (such remaining Individual Properties, the Remaining
Property), such easements shall have been granted or reserved prior to or at the
time of the release or reconveyance of such Released Parcel and shall have been
approved by Lender, which approval shall not be unreasonably withheld or
delayed; (3) at the time of, but not prior to, any Property Release, each
Released Property shall be transferred to a person or entity that does not
result in a breach of Borrower’s obligation to be a Single Purpose Entity; and
(4) if the Released Property is less than an entire Individual Property, (A) the
Remaining Property

 

75



--------------------------------------------------------------------------------

shall remain legal parcels in compliance in all material respects with all Legal
Requirements, zoning, subdivision, land use and other applicable laws and
regulations, (B) Lender shall have received satisfactory evidence that any tax,
bond or assessment that constitutes a lien against the Release Property has (i)
prior to such Property Release, been properly allocated between the Released
Property and the Remaining Property and (ii) after such Property Release, will
be properly assessed against the Release Property and the Remaining Property
separately; and (C) Lender shall have received such endorsements to the Title
Policy (or substantially equivalent assurance) for the applicable Remaining
Property as Lender may reasonably require confirming continuing title insurance
and that (i) the Security Instrument constitutes a first priority lien (subject
to Permitted Encumbrances) on the Remaining Property after the Property Release,
(ii) the Remaining Property constitutes a separate tax lot or tax lots and (iii)
such Property Release shall not result in the Remaining Property ceasing to
comply in all material respects with all applicable Legal Requirements, zoning,
land use and subdivision laws.

 

(v) Borrower shall execute and deliver such other instruments, certificates,
opinions of counsel and documentation as Lender and the Rating Agencies shall
reasonably request in order to preserve, confirm or secure the Liens and
security granted to Lender by the Loan Documents, including any amendments,
modification or supplements to any of the Loan Documents and partial release
endorsements to the Title Policy;

 

(vi) With respect to any Property Release, after giving effect to such Property
Release, the DSCR as of the Release Date, for all of the Individual Properties
then remaining subject to the Liens of the Security Instrument (but expressly
excluding all Release Properties and the debt service to such Release
Properties) shall not be less than the greater of (A) the Closing Date DSCR and
(B) the sum of the (1) the Closing Date DSCR plus (2) seventy percent (70%) of
the positive difference, if any, between (x) the DSCR on the applicable Release
Date for the Individual Properties subject to the Liens of the Security
Instrument immediately prior to the Property Release in question and (y) the
Closing Date DSCR;

 

(vii) With respect to any Property Release, after giving effect to such Property
Release, the aggregate Release Amounts shall not exceed $150,000,000 or, in the
event the aggregate Release Amounts would exceed $150,000,000 after giving
effect to such Property Release, Borrower shall have delivered a Rating Agency
Confirmation with respect to such Property Release;

 

(viii) Borrower shall pay for any and all reasonable out of pocket costs and
expenses incurred in connection with any proposed release, including Lender’s
reasonable attorneys’ fees and disbursements and all title insurance premiums
for any endorsements to the Title Policy reasonably required by Lender in
connection with such proposed Property Release; and

 

76



--------------------------------------------------------------------------------

(ix) Prior to the Release Date, Borrower shall deliver to Lender evidence
reasonably satisfactory to Lender that all amounts owing by Borrower to any
parties in connection with the transaction relating to the proposed Property
Release have been paid in full, or are simultaneously paid in full at the
Release Date or adequate reserves therefor are established by Borrower in cash
with respect to contingent or other liabilities that may arise out of such
transaction.

 

VIII.8 Leases.

 

VIII.8.1 New Leases and Lease Modifications. Except as otherwise provided in
this Section 8.8, Borrower shall not (x) enter into any Lease (a New Lease) or
(y) consent to the assignment of any Lease (unless required to do so by the
terms of such Lease) that releases the original Tenant from its obligations
under the Lease, or (z) modify any Lease, accept a surrender of any portion of
the Property subject to a Lease (unless such surrender is required by law or the
applicable Lease), allow a reduction in the term of any Lease or a reduction in
the Rent payable under any Lease, change any renewal provisions of any Lease,
materially increase the obligations of the landlord or materially decrease the
obligations of any Tenant, or terminate any Lease (any such action referred to
in clauses (y) and (z) being referred to herein as a Lease Modification) without
the prior written consent of Lender, which consent shall not be unreasonably
withheld or delayed. Any New Lease or Lease Modification that requires Lender’s
consent shall be delivered to Lender for approval not less than ten (10)
Business Days prior to the effective date of such New Lease or Lease
Modification. Any such request for consent or approval shall state in prominent
bold-faced type that “YOUR RESPONSE TO THIS REQUEST FOR CONSENT OR APPROVAL IS
REQUIRED WITHIN SEVEN (7) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS REQUEST.” In
the event Lender fails to respond to such first request for consent or approval
with respect to any New Lease or Lease Modification, Borrower shall send Lender
a second request for such consent or approval, which second request shall state
in prominent bold-faced type that “THIS IS A SECOND REQUEST FOR YOUR CONSENT OR
APPROVAL. YOUR RESPONSE TO THIS SECOND REQUEST FOR CONSENT OR APPROVAL IS
REQUIRED WITHIN THREE (3) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS REQUEST.
FAILURE TO RESPOND TO THIS REQUEST WITHIN (3) BUSINESS DAYS WILL BE DEEMED TO BE
YOUR APPROVAL OF THE CONSENT TO THE NEW LEASE OR LEASE MODIFICATION REQUESTED IN
THIS NOTICE.” In the event Lender fails to respond to a second request for any
consent or approval that includes the notice required herein within three (3)
Business Days after Lender’s receipt of such second request, such failure shall
be deemed an approval of the matter for which the second request is delivered.

 

VIII.8.2 Leasing Conditions. Subject to terms of this Section 8.8, provided no
Event of Default shall have occurred and be continuing, Borrower may enter into
a New Lease or Lease Modification, without Lender’s prior written consent, that
satisfies each of the following conditions:

 

(a) such New Lease is written on the standard form of lease to be approved by
Lender within thirty (30) days of the date hereof (the Standard Form of Lease),
with only such changes as are commercially reasonable given the then-current
market conditions, none of which changes shall violate the subordination,
attornment and non-disturbance provisions contained in the Standard Form of
Lease;

 

77



--------------------------------------------------------------------------------

(b) with respect to a New Lease or Lease Modification, the premises demised
thereunder is not more than 25,000 net rentable square feet of the Property;

 

(c) the term of such New Lease or Lease Modification, as applicable, does not
exceed 120 months, plus up to two (2) 60-month option terms (or equivalent
combination of renewals) or 240 months for bank branches, provided that the
rental rate during each such option term is at least equal to the greater of (x)
95% of the prevailing market rate as of the commencement of such option term and
(y) during the first such option term, the rental rate in effect under such New
Lease or Lease Modification, as applicable, during the initial term, and during
the second such option term, the rental rate in effect under such New Lease or
Lease Modification, as applicable, during the first option term;

 

(d) the rental rate under such New Lease or Lease Modification, as applicable,
is at least equal to the then prevailing market rate (including rent abatements
and tenant inducements) for the entire term of such lease (except for the option
periods as set forth in the preceding clause (c));

 

(e) such New Lease or Lease Modification, as applicable, provides that the
premises demised thereby cannot be used for any of the following uses: any
pornographic or obscene purposes, any commercial sex establishment, any
pornographic, obscene, nude or semi-nude performances, modeling, materials,
activities or sexual conduct or any other use that has or could reasonably be
expected to have a Material Adverse Effect;

 

(f) the Tenant under such New Lease or Lease Modification, as applicable, is not
an Affiliate of Borrower (other than any property management offices);

 

(g) the New Lease or Lease Modification, as applicable, does not impose any
burden, duty or liability on Borrower that is materially greater than is
provided in the Standard Form of Lease subject to clause (a) above other than
rent concessions and tenant improvement allowances which are consistent with the
then current market conditions;

 

(h) the New Lease or Lease Modification, as applicable, does not contain any
provision whereby the Rent payable thereunder would be based, in whole or in
part, upon the net income or profits derived by any Person from the Property
(which, for the avoidance of doubt, does not include percentage rent);

 

78



--------------------------------------------------------------------------------

(i) the New Lease or Lease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Lender in accordance with the terms
hereof;

 

(j) the New Lease or Lease Modification, as applicable, shall not entitle any
Tenant to receive and retain Proceeds except those that may be specifically
awarded to it in condemnation proceedings because of the Taking of its trade
fixtures and its leasehold improvements which have not become part of the
Property and such business loss as Tenant may specifically and separately
establish; and

 

(k) the New Lease or Lease Modification, as applicable satisfies the
requirements of Section 8.8.7 and Section 8.8.8.

 

VIII.8.3 Delivery of New Lease or Lease Modification. Upon the execution of any
New Lease or Lease Modification, as applicable, Borrower shall deliver to Lender
an executed copy of the Lease and an additional copy marked to show all changes
from the Standard Form of Lease.

 

VIII.8.4 Lease Amendments. Borrower agrees that it shall not have the right or
power, as against Lender without its consent, to cancel, abridge, amend or
otherwise modify any Lease unless such modification complies with this Section
8.8.

 

VIII.8.5 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated as trust funds and such deposits, to the extent made
in cash shall be deposited, upon receipt of the same by Borrower, into the
Security Deposit Account and to the extent made with a letter of credit shall be
delivered to Lender. Within ten (10) Business Days after written request by
Lender, Borrower shall furnish to Lender reasonably satisfactory evidence of
compliance with this Section 8.8.5, together with a statement of all lease
securities deposited with Borrower by the Tenants and the location and account
number of the account in which such security deposits are held. The rent roll
delivered to Lender identifies all security deposits and the amounts thereof,
currently in Borrower’s possession. In the event any Tenant has the right to
receive a refund of its security deposit pursuant to the terms of such Tenant’s
Lease, Lender shall either direct the Cash Management Bank to transfer funds
from the Security Deposit Account to Borrower in the amount of such security
deposit that is required to be funded or Lender shall return the applicable
letter of credit that was posted by such Tenant. Upon receipt of such security
deposit, Borrower shall promptly return the same to the applicable Tenant.

 

VIII.8.6 No Default Under Leases. Borrower shall (i) promptly perform and
observe all of the material terms, covenants and conditions required to be
performed and observed by Borrower under the Leases and the REAs, if the failure
to perform or observe the same would have a Material Adverse Effect; (ii)
exercise, within ten (10) Business Days after

 

79



--------------------------------------------------------------------------------

a written request by Lender, any right to request from the Tenant under any
Lease, or the party to any REAs, a certificate with respect to the status
thereof and (iii) not collect any of the Rents, more than one (1) month in
advance (except that Borrower may collect such security deposits and last
month’s Rents as are permitted by Legal Requirements and are commercially
reasonable in the prevailing market and collect other charges in accordance with
the terms of each Lease).

 

VIII.8.7 Subordination. All New Leases entered into by Borrower after the date
hereof shall by their express terms be subject and subordinate to this Agreement
and the Security Instrument (through a subordination provision contained in such
Lease or otherwise) and shall provide that the Person holding any rights
thereunder shall attorn to Lender or any other Person succeeding to the
interests of Lender upon the exercise of its remedies hereunder or any transfer
in lieu thereof on the terms set forth in this Section 8.8.

 

VIII.8.8 Attornment. Each New Lease entered into from and after the date hereof
shall provide that in the event of the enforcement by Lender of any remedy under
this Agreement or the Security Instrument, the Tenant under such Lease shall, at
the option of Lender or of any other Person succeeding to the interest of Lender
as a result of such enforcement, attorn to Lender or to such Person and shall
recognize Lender or such successor in the interest as lessor under such Lease
without change in the provisions thereof; provided, however, Lender or such
successor in interest shall not be liable for or bound by (i) any payment of an
installment of rent or additional rent made more than thirty (30) days before
the due date of such installment, (ii) any act or omission of or default by
Borrower under any such Lease (but the Lender, or such successor, shall be
subject to the continuing obligations of the landlord to the extent arising from
and after such succession to the extent of Lender’s, or such successor’s,
interest in the Property), (iii) any credits, claims, setoffs or defenses which
any Tenant may have against Borrower, (iv) any obligation under such Lease to
maintain a fitness facility at the Property, (v) any obligation on Borrower’s
part, pursuant to such Lease, to perform any tenant improvement work or (vi) any
obligation on Borrower’s part, pursuant to such Lease, to pay any sum of money
to any Tenant. Each such New Lease shall also provide that, upon the reasonable
request by Lender or such successor in interest, the Tenant shall execute and
deliver an instrument or instruments confirming such attornment.

 

VIII.8.9 Non-Disturbance Agreements. Lender shall enter into, and, if required
by applicable law to provide constructive notice or requested by a Tenant,
record in the county where the subject Property is located, a subordination,
attornment and non-disturbance agreement, substantially in form and substance
substantially similar to the form attached hereto as Exhibit N (a
Non-Disturbance Agreement), with any Tenant (other than an Affiliate of
Borrower) entering into a New Lease for which Lender’s prior written consent is
required by this Section 8.8 and has been obtained, within ten (10) Business
Days after written request therefor by Borrower, provided that, such request is
accompanied by an Officer’s Certificate stating that such Lease complies in all
material respects with this Section 8.8. All reasonable third party costs and
expenses incurred by Lender in connection with the negotiation, preparation,
execution and delivery of any Non-Disturbance Agreement, including, without
limitation, reasonable attorneys’ fees and disbursements, shall be paid by
Borrower (in advance, if requested by Lender).

 

80



--------------------------------------------------------------------------------

IX. DEFEASANCE.

 

IX.1 Defeasance and Release.

 

(a) At any time after the expiration of the Defeasance Lockout Period and prior
to the Prepayment Lockout Release Date, provided that all of the conditions set
forth in Section 9.1(b) are complied with, Lender hereby agrees that Borrower
shall have the right to obtain a release of the Liens of the Security Instrument
and the Assignment of Leases on either (i) a Release Property that is subject to
a Property Release pursuant to and in accordance with the requirements of
Section 8.7 or (ii) the Property that has not been subject to prior Property
Releases, in either case upon at least thirty (30) days prior written notice and
upon satisfaction of the following (such a release, after satisfaction of the
other provisions of this Section 9.1(a), a Defeasance):

 

(i) the execution and delivery of a defeasance note (the Defeasance Note), in
form and substance reasonably acceptable to Lender, dated as of the date of the
Defeasance (which must be on a Payment Date), payable to Lender, in an amount
equal to the Defeasance Collateral Requirement;

 

(ii) the execution and delivery of a security agreement (the Defeasance Security
Agreement), in form and substance reasonably acceptable to Lender, dated as of
the date of the Defeasance (which must be on a Payment Date), in favor of the
Lender, pursuant to which the Lender is granted a perfected first priority
security interest in the Defeasance Collateral;

 

(iii) the execution and delivery of appropriate and reasonable agreements and/or
instruments, each in form and substance reasonably acceptable to Lender,
pursuant to which the obligations and liabilities of Borrower under the
Defeasance Note and the Defeasance Security Agreement are assumed by a new
entity which satisfies all of the Single Purpose Entity requirements;

 

(iv) if a Securitization has occurred, delivery of a Rating Agency Confirmation;
and

 

(v) no Event of Default has occurred and is continuing.

 

(b) With respect to a Defeasance pursuant to Section 9.1(a), the Borrower shall
deposit the Defeasance Collateral in accordance with Section 9.1(b)(ii) to the
Defeasance Collateral Account. Defeasance shall be permitted at such time as all
of the following events shall have occurred:

 

(i) the Defeasance Collateral Account shall have been established pursuant to
Section 9.1(e);

 

81



--------------------------------------------------------------------------------

(ii) Borrower shall have delivered or caused to have been delivered to Lender
the Defeasance Collateral for deposit into the Defeasance Collateral Account
such that it will satisfy the Defeasance Collateral Requirement at the time of
delivery and all such Defeasance Collateral, if in registered form, shall be
registered in the name of Lender or its nominee (and, if registered in nominee
name endorsed to Lender or in blank) and, if issued in book-entry form, the name
of Lender or its nominee shall appear as the owner of such securities on the
books of the Federal Reserve Bank or other party maintaining such book-entry
system;

 

(iii) Borrower shall have granted or caused to have been granted to Lender a
valid perfected first priority security interest in the Defeasance Collateral
and all proceeds thereof;

 

(iv) Borrower shall have delivered or caused to be delivered to Lender an
Officers’ Certificate, dated as of the date of such delivery (x) that sets forth
the aggregate face amount or unpaid principal amount, interest rate and maturity
of all such Defeasance Collateral, a copy of the transaction journal, if any, or
such other notification, if any, published by or on behalf of the Federal
Reserve Bank or other party maintaining a book-entry system advising that Lender
or its nominee is the owner of such securities issued in book-entry form, and
(y) that states that:

 

(1) Borrower owns the Defeasance Collateral being delivered to Lender free and
clear of any and all Liens, security interests or other encumbrances (other than
the Defeasance Security Agreement), and has not assigned any interest or
participation therein (or, if any such interest or participation has been
assigned, it has been released), and Borrower has full power and authority to
pledge such Defeasance Collateral to Lender;

 

(2) such Defeasance Collateral consists solely of Defeasance Eligible
Investments;

 

(3) such Defeasance Collateral satisfies the Defeasance Collateral Requirement,
determined as of the date of delivery; and

 

(4) the information set forth in the schedule attached to such Officer’s
Certificate is correct and complete in all material respects as of the date of
delivery (such schedule, which shall be attached to and form a part of such
Officer’s Certificate, shall demonstrate satisfaction of the requirement set
forth in clause (2) above, in a form reasonably acceptable to Lender).

 

(v) Borrower shall have delivered or caused to be delivered to Lender a Rating
Agency Confirmation (if a Securitization has occurred) and such other documents
and certificates as Lender may reasonably request, including a
Non-Disqualification Opinion and

 

82



--------------------------------------------------------------------------------

Opinions of Counsel demonstrating that Borrower has satisfied the provisions of
this Section 9.1(b), including but not limited to an Opinion of Counsel stating,
among other things, that Lender has a perfected first priority security interest
in the Defeasance Collateral and that the Defeasance Security Agreement is
enforceable in accordance with its terms.

 

(c) For purposes of determining whether sufficient amounts of Defeasance
Collateral are on deposit in the Defeasance Collateral Account, there shall be
included only payments of principal and predetermined and certain income thereon
(as reasonably determined by Lender and agreed to by Borrower without regard to
any reinvestment of such amounts) that will occur on a stated date for a stated
payment on or before the dates when such amounts may be required to be applied
to pay the principal and interest when due on the Note (and/or any substitute
notes, as applicable) as of the Maturity Date, including, without limitation,
the outstanding principal balance of the Note (and/or any substitute notes, as
applicable) as of the Maturity Date.

 

(d) Upon or after the delivery of Defeasance Collateral in accordance with
Section 9.1(b) and the satisfaction of all other conditions provided for in this
Section 9.1, Lender shall enter into appropriate release documentation.

 

(e) On or before the date on which Borrower delivers Defeasance Collateral to
Lender pursuant to Section 9.1(b), Borrower shall open at any Approved Bank (or
other bank subject to the next sentence hereof) at the time and acting as
custodian for Lender, a defeasance collateral account (the Defeasance Collateral
Account) which shall at all times be an Eligible Account, in which Borrower
shall grant to Lender or reconfirm the grant to Lender of a security interest.
The Defeasance Collateral Account shall contain (i) all Defeasance Collateral
delivered by Borrower pursuant to Section 9.1(b), (ii) all payments received on
Defeasance Collateral held in the Defeasance Collateral Account and (iii) all
income or other gains from investment of moneys or other property deposited in
the Defeasance Collateral Account. All such amounts, including all income from
the investment or reinvestment thereof, shall be held by Lender, subject to
withdrawal by Lender for the purposes set forth in this Section 9.1. Borrower
shall be the owner of the Defeasance Collateral Account and shall report all
income accrued on Defeasance Collateral for federal, state and local income tax
purposes in its income tax return.

 

(f) Lender shall withdraw, draw on or collect and apply the amounts that are on
deposit in the Defeasance Collateral Account to pay when due the principal and
all installments of interest and principal on the Defeasance Note. Funds and
other property in the Defeasance Collateral Account shall not be commingled with
any other monies or property of Borrower or any Affiliate of Borrower. Lender
shall not in any way be held liable by reason of any insufficiency in the
Defeasance Collateral Account.

 

(g) Borrower and Lender shall enter into any appropriate amendments to the Loan
Documents necessitated by a Defeasance of the Loan, such amendments to be in
form and substance reasonably acceptable to both Borrower and Lender.

 

83



--------------------------------------------------------------------------------

X. MAINTENANCE OF PROPERTY; ALTERATIONS

 

X.1 Maintenance of Property. Borrower shall keep and maintain, or cause to be
kept and maintained, including by enforcement of the provisions of the BofA
Lease, the Property and every part thereof in good condition and repair, subject
to ordinary wear and tear, and, subject to Excusable Delays and the provisions
of this Agreement with respect to damage or destruction caused by casualty
events or Takings, shall not permit or commit any waste, impairment, or
deterioration of any portion of the Property in any material respect. Borrower
further covenants to do all other acts which from the character or use of the
Property may be reasonably necessary to protect the security hereof, the
specific enumerations herein not excluding the general. Borrower shall not
remove or demolish any Improvement on the Property except as the same may be
necessary in connection with an Alteration or a restoration in connection with a
Taking or casualty, or as otherwise permitted herein, in each case in accordance
with the terms and conditions hereof.

 

X.2 Conditions to Alteration. Borrower shall have the right, without Lender’s
consent, to undertake any alteration, improvement, demolition or removal of the
Property or any portion thereof (any such alteration, improvement, demolition or
removal, an Alteration) so long as either (a) Bank of America, N.A. is permitted
to undertake such Alteration without the consent of Borrower pursuant to the
BofA Lease or (b) (i) no Event of Default shall have occurred and be continuing,
(ii) Borrower provides Lender with prior written notice of any Material
Alteration, and (iii) such Alteration is undertaken in accordance with the
applicable provisions of this Agreement and the other Loan Documents, is not
prohibited by any relevant REAs and the Leases and shall not, upon completion
(giving credit to rent and other charges attributable to Leases executed upon
such completion), have a Material Adverse Effect on the value, use or operation
of the Property taken as a whole or otherwise. Except for Material Alterations
performed by Bank of America, N.A. pursuant to the BofA Lease that do not
require the consent of Borrower (which Borrower shall provide notice to Lender
and which shall be performed in accordance with BofA Lease), any Material
Alteration shall be conducted under the supervision of an Independent Architect
and, in connection with any Material Alteration, Borrower shall deliver to
Lender, for information purposes only and not for approval by Lender, detailed
plans and specifications and cost estimates therefor, prepared by such
Independent Architect, as well as an Officer’s Certificate stating that such
Alteration will involve an estimated cost of not more than the Threshold Amount
for Alterations at the Property. Such plans and specifications may be revised at
any time and from time to time by such Independent Architect provided that
material revisions of such plans and specifications are filed with Lender, for
information purposes only. All work done in connection with any Alteration shall
be performed with due diligence in a good and workmanlike manner, all materials
used in connection with any Alteration shall not be less than the standard of
quality of the materials currently used at the Property and all materials used
shall be in accordance with all applicable material Legal Requirements and
Insurance Requirements.

 

84



--------------------------------------------------------------------------------

X.3 Costs of Alteration. Notwithstanding anything to the contrary contained in
this Article X, no Material Alteration or Alteration which when aggregated with
all other Alterations (other than Material Alterations) then being undertaken by
Borrower (exclusive of Alterations being directly paid for by Tenants at the
Property) exceeds the Threshold Amount, shall be performed by or on behalf of
Borrower unless Borrower shall have delivered to Lender Cash and Cash
Equivalents and/or a Letter of Credit as security in an amount not less than the
estimated cost of the Material Alteration or the Alterations minus the Threshold
Amount (as set forth in the Independent Architect’s written estimate referred to
above). In addition to payment or reimbursement from time to time of Borrower’s
expenses incurred in connection with any Material Alteration or any such
Alteration, the amount of such security shall be reduced on any given date to
the Independent Architect’s written estimate of the cost to complete the
Material Alteration or the Alterations (including any retainages), free and
clear of Liens, other than Permitted Encumbrances. Costs which are subject to
retainage (which in no event shall be less than 5% in the aggregate) shall be
treated as due and payable and unpaid from the date they would be due and
payable but for their characterization as subject to retainage. In the event
that any Material Alteration or Alteration shall be made in conjunction with any
restoration with respect to which Borrower shall be entitled to withdraw
Proceeds pursuant to Section 6.2, the amount of the Cash and Cash Equivalents
and/or Letter of Credit to be furnished pursuant hereto need not exceed the
aggregate cost of such restoration and such Material Alteration or Alteration
(as estimated by the Independent Architect), less the sum of the amount of any
Proceeds which Borrower may be entitled to withdraw pursuant to Section 6.2 and
which are held by Lender in accordance with Section 6.2. Payment or
reimbursement of Borrower’s expenses incurred with respect to any Material
Alteration or any such Alteration shall be accomplished upon the terms and
conditions specified in Section 6.2.

 

At any time after substantial completion of any Material Alteration or any such
Alteration in respect of which Cash and Cash Equivalents and/or a Letter of
Credit is deposited pursuant hereto, the whole balance of any Cash and Cash
Equivalents so deposited by Borrower with Lender and then remaining on deposit
(together with earnings thereon), as well as all retainages, may be withdrawn by
Borrower and shall be paid by Lender to Borrower, and any other Cash and Cash
Equivalents and/or a Letter of Credit so deposited or delivered shall, to the
extent it has not been called upon, reduced or theretofore released, be released
to Borrower, within ten (10) days after receipt by Lender of an application for
such withdrawal and/or release together with an Officer’s Certificate, and
signed also (as to the following clause (a)) by the Independent Architect,
setting forth in substance as follows:

 

(a) that the Material Alteration or Alteration in respect of which such Cash and
Cash Equivalents and/or a Letter of Credit was deposited has been substantially
completed in all material respects substantially in accordance with any plans
and specifications therefor previously filed with Lender under Section 10.2 and
that, if applicable, a certificate of occupancy has been issued with respect to
such Material Alteration or Alteration by the relevant Governmental
Authority(ies) or, if not applicable, that a certificate of occupancy is not
required; and

 

85



--------------------------------------------------------------------------------

(b) that to the knowledge of the certifying Person all amounts which Borrower is
or may become liable to pay in respect of such Material Alteration or Alteration
through the date of the certification have been paid in full or adequately
provided for or are being contested in accordance with Section 7.3 and that lien
waivers have been obtained from the general contractor and major subcontractors
performing such Material Alterations or Alterations (or such waivers are not
customary and reasonably obtainable by prudent managers in the area where the
Property is located).

 

For the purposes of this Section 10.3 only, Alterations and Material Alterations
shall not include tenant improvement alterations, improvements, demolitions or
removals undertaken pursuant to a Lease in which the costs thereof are being
fully paid out of funds held by Lender in the TI and Leasing Reserve Account or
Alterations by Bank of America, N.A. pursuant to the BofA Lease that are
permitted to be undertaken by Bank of America, N.A. without the consent of
Borrower.

 

XI. BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

 

XI.1 Books and Records. Borrower shall keep and maintain on a fiscal year basis
proper books and records separate from any other Person, in which accurate and
complete entries shall be made of all dealings or transactions of or in relation
to the Note, the Property and the business and affairs of Borrower relating to
the Property which shall reflect all items of income and expense in connection
with the operation on an individual basis of the Property and in connection with
any services, equipment or furnishings provided in connection with the operation
of the Property, in accordance with GAAP. Lender and its authorized
representatives shall have the right at reasonable times and upon reasonable
notice to examine the books and records of Borrower relating to the operation of
the Property and to make such copies or extracts thereof as Lender may
reasonably require.

 

XI.2 Financial Statements.

 

XI.2.1 Monthly Reports. Not later than thirty (30) days following the end of
each calendar month, Borrower will deliver, or will cause Manager to deliver, to
Lender unaudited financial statements, internally prepared, in accordance with
GAAP, consistently applied, including a statement of revenues and expenses and a
statement of Net Operating Income for the twelve (12) month period then ended
(but only including periods during which Borrower or an Affiliate of Borrower
owned the Property). Such financial statements shall be accompanied by one or
more Officer’s Certificates or a certificate executed by an officer of Manager
certifying to the signer’s actual knowledge, (A) that such statements fairly
represent, in all material respects, the financial condition and results of
operations of Borrower in accordance with GAAP consistently applied, (B) that as
of the date of such certificate, no Default exists under this Agreement or any
other Loan Document or, if so, specifying the nature and status of

 

86



--------------------------------------------------------------------------------

each such Default and the action then being taken by Borrower or proposed to be
taken to remedy such Default, (C) that as of the date of such certificate, no
litigation exists involving Borrower, the Property or either Guarantor in which
the amount involved is $500,000 (in the aggregate) or more or in which all or
substantially all of the potential liability is not covered by insurance, or, if
so, specifying such litigation and the actions being taking in relation thereto
and (D) the amount by which actual Operating Expenses were greater than or less
than the Operating Expenses anticipated in the applicable Annual Budget. Such
financial statements shall contain such other information as shall be reasonably
requested by Lender for purposes of the calculations to be made by Mortgagee
pursuant to the terms hereof.

 

XI.2.2 Quarterly Reports. Not later than sixty (60) days following the end of
each fiscal quarter, Borrower shall deliver to Lender unaudited financial
statements for Borrower and each Guarantor, internally prepared on a accrual
basis including a balance sheet and profit and loss statement as of the end of
such quarter and for the corresponding quarter of the previous year, and a
statement of revenues and expenses for the year to date, a statement of Net
Operating Income for such quarter, and a comparison of the year to date results
with (i) the results for the same period of the previous year, (ii) the results
that had been projected by Borrower and each Guarantor for such period and (iii)
the Annual Budget for such period and the Fiscal Year. Borrower shall also
delivery a projection of the real estate tax contribution of Bank of America,
N.A. as additional rent under the BofA Lease during the immediately following
fiscal quarter and a description of the Individual Properties to which such tax
contribution relates. Such statements for each quarter shall be accompanied by
an Officer’s Certificate certifying to the best of the signer’s knowledge, (A)
that such statements fairly represent the financial condition and results of
operations of Borrower and each Guarantor, (B) that as of the date of such
Officer’s Certificate, no Default exists under this Agreement, the Note or any
other Loan Document or, if so, specifying the nature and status of each such
Default and the action then being taken by Borrower or proposed to be taken to
remedy such Default, (C) that as of the date of each Officer’s Certificate, no
litigation exists involving Borrower, the Property or either Guarantor in which
the amount involved is $500,000 (in the aggregate) or more and which potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto and (D) the amount by which actual
Operating Expenses were greater than or less than the Operating Expenses
anticipated in the applicable Annual Budget. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.

 

XI.2.3 Annual Reports. Not later than one hundred twenty (120) days after the
end of each Fiscal Year of Borrower’s and each Guarantor’s operations, Borrower
shall deliver to Lender audited financial statements for Borrower and each
Guarantor certified by an Independent Accountant in accordance with GAAP,
covering the Property, Borrower and each Guarantor, including a balance sheet as
of the end of such year and a statement of revenues and expenses for such year.
Such annual financial statements shall also be accompanied by an Officer’s
Certificate in the form required pursuant to Section 11.2.1. Not later than
thirty (30) days after the filing thereof, Borrower shall deliver to Lender
copies of all federal income tax returns.

 

87



--------------------------------------------------------------------------------

XI.2.4 Leasing Reports. Not later than sixty (60) days after the end of each
fiscal quarter of Borrower’s operations, Borrower shall deliver to Lender a true
and complete rent roll for the Property, dated as of the last month of such
fiscal quarter, showing the percentage of net rentable area of the Property, if
any, leased as of the last day of the preceding calendar quarter, the current
annual rent for the Property, the expiration date of each lease, whether to
Borrower’s knowledge any portion of the Property has been sublet, and if it has,
the name of the subtenant, and such rent roll shall be accompanied by an
Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether Borrower,
within the past three (3) months, has issued a notice of default with respect to
any Lease which has not been cured and the nature of such default.

 

XI.2.5 [INTENTIONALLY OMITTED]

 

XI.2.6 [INTENTIONALLY OMITTED]

 

XI.2.7 Annual Budget. Borrower shall deliver to Lender the Annual Budget for
Lender’s approval, at least sixty (60) days prior the end of each Fiscal Year.
Neither Borrower nor Manager shall change or modify the Annual Budget that has
been approved by Lender without the prior written consent of Lender.

 

XI.2.8 Notice of Certain Occurrences. In addition to all other notices required
to be given by Borrower hereunder, Borrower shall give notice to Lender promptly
upon the occurrence of: (a) any litigation or proceeding affecting Borrower or
the Property or any part thereof in which the amount involved is $500,000 (in
the aggregate) or more and not covered by insurance or in which injunctive or
similar relief is sought and likely to be obtained; and (b) a material adverse
change in the business, operations, property or financial condition of Borrower
or the Property.

 

XI.2.9 Other Information. Borrower shall, promptly after written request by
Lender furnish or cause to be furnished to Lender, in such manner and in such
detail as may be reasonably requested by Lender, such reasonable additional
information as may be reasonably requested with respect to the Property.

 

XII. ENVIRONMENTAL MATTERS.

 

XII.1 Representations. Borrower hereby represents and warrants that except as
set forth in the environmental reports and studies delivered to Lender (the
Environmental Reports), (i) Borrower has not engaged in or knowingly permitted
any operations or activities upon, or any use or occupancy of the Property, or
any portion thereof, for the purpose of or in any way involving the handling,
manufacture, treatment, storage, use, generation, release, discharge, refining,
dumping or disposal of any Hazardous Materials on, under, in or about the
Property, or

 

88



--------------------------------------------------------------------------------

transported any Hazardous Materials to, from or across the Property, except in
all cases in material compliance with Environmental Laws and only in the course
of legitimate business operations at the Property; (ii) to the best of
Borrower’s knowledge, no tenant, occupant or user of the Property, or any other
Person, has engaged in or permitted any operations or activities upon, or any
use or occupancy of the Property, or any portion thereof, for the purpose of or
in any material way involving the handling, manufacture, treatment, storage,
use, generation, release, discharge, refining, dumping or disposal of any
Hazardous Materials on, in or about the Property, or transported any Hazardous
Materials to, from or across the Property, except in all cases in material
compliance with Environmental Laws and only in the course of legitimate business
operations at the Property; (iii) no Hazardous Materials are presently
constructed, deposited, stored, or otherwise located on, under, in or about the
Property except in material compliance with Environmental Laws; (iv) no
Hazardous Materials have migrated from the Property upon or beneath other
properties which would reasonably be expected to result in material liability
for Borrower; and (v) no Hazardous Materials have migrated or threaten to
migrate from other properties upon, about or beneath the Property which would
reasonably be expected to result in material liability for Borrower.

 

XII.2 Covenants.

 

XII.2.1 Compliance with Environmental Laws. Subject to Borrower’s right to
contest under Section 7.3, Borrower covenants and agrees with Lender that it
shall comply in all material respects with all Environmental Laws. If at any
time during the continuance of the Liens of the Security Instrument, a
Governmental Authority having jurisdiction over the Property requires remedial
action to correct the presence of Hazardous Materials in, around, or under the
Property (an Environmental Event), Borrower shall deliver prompt notice of the
occurrence of such Environmental Event to Lender. Within thirty (30) days after
Borrower has knowledge of the occurrence of an Environmental Event, Borrower
shall deliver to Lender an Officer’s Certificate (an Environmental Certificate)
explaining the Environmental Event in reasonable detail and setting forth the
proposed remedial action, if any. Borrower shall promptly provide Lender with
copies of all notices which allege or identify any actual or potential violation
or noncompliance received by or prepared by or for Borrower in connection with
any Environmental Law. For purposes of this paragraph, the term “notice” shall
mean any summons, citation, directive, order, claim, pleading, letter,
application, filing, report, findings, declarations or other materials pertinent
to compliance of the Property and Borrower with such Environmental Laws. If any
Security Instrument is foreclosed, Borrower shall deliver the Property in
material compliance with all applicable Environmental Laws.

 

12.2.2 Compliance with O&M Plan. Attached hereto as Exhibit O are asbestos
operations and maintenance programs for one or more of the Individual Properties
(the O&M Program). Borrower has reviewed the O&M Program and agrees to implement
each and every recommendation contained in the O&M Program within thirty (30)
days after the Closing Date. Compliance with the O&M Program shall be considered
a material covenant of this Agreement. On the first day of each calendar month
during the Term, Borrower shall deliver to

 

89



--------------------------------------------------------------------------------

Lender copies of all materials, reports, and data prepared or generated in
connection with the O&M Program. In the event that any Alterations or tenant
improvement work would involve the O&M Program, Borrower shall deliver Lender
evidence of Borrower’s compliance with the O&M Program.

 

XII.3 Environmental Reports. Upon the occurrence and during the continuance of
an Environmental Event with respect to the Property or an Event of Default,
Lender shall have the right to have its consultants perform a comprehensive
environmental audit of the Property. Such audit shall be conducted by an
environmental consultant chosen by Lender and may include a visual survey, a
record review, an area reconnaissance assessing the presence of hazardous or
toxic waste or substances, PCBs or storage tanks at the Property, an asbestos
survey of the Property, which may include random sampling of the Improvements
and air quality testing, and such further site assessments as Lender may
reasonably require due to the results obtained from the foregoing. Borrower
grants Lender, its agents, consultants and contractors the right to enter the
Property as reasonable or appropriate for the circumstances for the purposes of
performing such studies and the reasonable cost of such studies shall be due and
payable by Borrower to Lender upon demand and shall be secured by the Liens of
the Security Instrument. Lender shall not unreasonably interfere with, and
Lender shall direct the environmental consultant to use its commercially
reasonable efforts not to interfere with, Borrower’s or any Tenant’s, other
occupant’s or Manager’s operations upon the Property when conducting such audit,
sampling or inspections. By undertaking any of the measures identified in and
pursuant to this Section 12.3, Lender shall not be deemed to be exercising any
control over the operations of Borrower or the handling of any environmental
matter or hazardous wastes or substances of Borrower for purposes of incurring
or being subject to liability therefor.

 

XII.4 Environmental Indemnification. Borrower shall protect, indemnify, save,
defend, and hold harmless the Indemnified Parties from and against any and all
liability, loss, damage, actions, causes of action, costs or expenses whatsoever
(including reasonable attorneys’ fees and expenses) and any and all claims,
suits and judgments which any Indemnified Party may suffer, as a result of or
with respect to: (a) any Environmental Claim relating to or arising from the
Property; (b) the violation of any Environmental Law in connection with the
Property; (c) any release, spill, or the presence of any Hazardous Materials
affecting the Property; (d) the presence at, in, on or under, or the release,
escape, seepage, leakage, discharge or migration at or from, the Property of any
Hazardous Materials, whether or not such condition was known or unknown to
Borrower and (e) any toxic mold contamination at or affecting any Individual
Property; provided that, in each case, Borrower shall be relieved of its
obligation under this subsection if any of the matters referred to in clauses
(a) through (e) above did not occur (but need not have been discovered) prior to
(1) the foreclosure of any Security Instrument, (2) the delivery by Borrower to
Lender or its designee of a deed-in-lieu of foreclosure with respect to the
Property, or (3) Lender’s or its designee’s taking possession and control of the
Property after the occurrence of an Event of Default hereunder. If any such
action or other proceeding shall be brought against Lender, upon written notice
from Borrower to Lender (given reasonably promptly following Lender’s notice to
Borrower of such action or proceeding),

 

90



--------------------------------------------------------------------------------

Borrower shall be entitled to assume the defense thereof, at Borrower’s expense,
with counsel reasonably acceptable to Lender; provided, however, Lender may, at
its own expense, retain separate counsel to participate in such defense, but
such participation shall not be deemed to give Lender a right to control such
defense, which right Borrower expressly retains. Notwithstanding the foregoing,
each Indemnified Party shall have the right to employ separate counsel at
Borrower’s expense if, in the reasonable opinion of legal counsel, a conflict or
potential conflict exists between the Indemnified Party and Borrower that would
make such separate representation advisable. Borrower shall have no obligation
to indemnify an Indemnified Party for damage or loss resulting from such
Indemnified Party’s gross negligence or willful misconduct.

 

XII.5 Recourse Nature of Certain Indemnifications. Notwithstanding anything to
the contrary provided in this Agreement or in any other Loan Document, the
indemnification provided in Section 12.4 shall be fully recourse to Borrower and
shall be independent of, and shall survive, the discharge of the Indebtedness,
the release of the Liens created by the Security Instrument, and/or the
conveyance of title to the Property to Lender or any purchaser or designee in
connection with a foreclosure of any Security Instrument or conveyance in lieu
of foreclosure.

 

XIII. THE GROUND LEASES

 

XIII.1 Leasehold Representations, Warranties. Borrower hereby represents and
warrants as follows with respect to each Ground Lease:

 

(a) Each Ground Lease is in full force and effect, unmodified by any writing or
otherwise, and Borrower has not waived, canceled or surrendered any of its
rights thereunder;

 

(b) all rent, additional rent and/or other charges reserved in or payable under
the Ground Leases have been paid to the extent that they are payable to the date
hereof;

 

(c) Borrower enjoys the quiet and peaceful possession of the Leasehold Estates;

 

(d) Borrower has not delivered or received any notices of default under any
Ground Lease and to the best of Borrower’s knowledge is not in default under any
of the terms of any Ground Lease, and there are no circumstances which, with the
passage of time or the giving of notice, or both, would constitute a default
under any Ground Lease;

 

(e) No Fee Owner is in default under any of the terms of any Ground Lease on its
part to be observed and performed;

 

(f) Borrower has delivered to Lender a true, accurate and complete copy of the
Ground Leases; and

 

91



--------------------------------------------------------------------------------

(g) Borrower knows of no adverse claim to the title or possession of Borrower or
any Fee Owner.

 

XIII.2 Cure by Lender. In the event of a default by Borrower in the performance
of any of its obligations under any Ground Lease, including, without limitation,
any default in the payment of any sums payable thereunder, then, in each and
every such case, Lender may, at its option, cause the default or defaults to be
remedied and otherwise exercise any and all rights of Borrower thereunder in the
name of and on behalf of Borrower. Borrower shall, on demand, reimburse Lender
for all advances made and expenses incurred by Lender in curing any such default
(including, without limitation, reasonable attorneys’ fees and disbursements),
together with interest thereon computed at the Default Rate from the date that
such advance is made to and including the date the same is paid to Lender.

 

XIII.3 Option to Renew or Extend the Ground Leases. Borrower shall give Lender
written notice of its intention not to exercise each and every option, if any,
to renew or extend the term of each Ground Lease, at least thirty (30) days
prior to the expiration of the time to exercise such option under the terms
thereof. If required by Lender, Borrower shall duly exercise any renewal or
extension option with respect to any Ground Lease if Lender reasonably
determines that the exercise of such option is necessary to protect Lender’s
security for the Loan. If Borrower intends to renew or extend the term of any
Ground Lease, it shall deliver to Lender, with the notice of such decision, a
copy of the notice of renewal or extension delivered to the applicable Fee
Owner, together with the terms and conditions of such renewal or extension. If
Borrower does not renew or extend the term of any Ground Lease, Lender may, at
its option, exercise the option to renew or extend in the name of and on behalf
of Borrower. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to execute and deliver, for and in
the name of Borrower, all instruments and agreements necessary under the Ground
Leases or otherwise to cause any renewal or extension of the Ground Leases.

 

XIII.4 Ground Lease Covenants.

 

XIII.4.1 Waiver of Interest In New Ground Lease. In the event any Ground Lease
shall be terminated by reason of a default thereunder by Borrower and Lender
shall require from the applicable Fee Owner a new ground lease, Borrower hereby
waives any right, title and interest in and to such new ground lease or the
leasehold estate created thereby, waiving all rights of redemption now or
hereafter operable under any law.

 

XIII.4.2 No Election to Terminate. Borrower shall not elect to treat any Ground
Lease as terminated, canceled or surrendered pursuant to the applicable
provisions of the Bankruptcy Code (including, without limitation, Section
365(h)(1) thereof) without Lender’s prior written consent in the event of any
Fee Owner’s bankruptcy. In addition, Borrower shall, in the event of any Fee
Owner’s bankruptcy, reaffirm and ratify the legality, validity, binding effect
and enforceability of the applicable Ground Lease and shall remain in possession
of the applicable Property and the applicable Leasehold Estate, notwithstanding
any rejection thereof by such Fee Owner or any trustee, custodian or receiver.

 

92



--------------------------------------------------------------------------------

XIII.4.3 Notice Prior to Rejection. Borrower shall give Lender not less than
thirty (30) days prior written notice of the date on which Borrower shall apply
to any court or other governmental authority for authority and permission to
reject any Ground Lease in the event that there shall be filed by or against
Borrower any petition, action or proceeding under the Bankruptcy Code or under
any other similar federal or state law now or hereafter in effect and if
Borrower determines to reject any Ground Lease. Lender shall have the right, but
not the obligation, to serve upon Borrower within such thirty (30) day period a
notice stating that (i) Lender demands that Borrower assume and assign such
Ground Lease to Lender subject to and in accordance with the Bankruptcy Code,
and (ii) Lender covenants to cure or provide reasonably adequate assurance
thereof with respect to all defaults reasonably susceptible of being cured by
Lender and of future performance under such Ground Lease. If Lender serves upon
Borrower the notice described above, Borrower shall not seek to reject such
Ground Lease and shall comply with the demand provided for clause (i) above
within fifteen (15) days after the notice shall have been given by Lender.

 

XIII.4.4 Lender Right to Perform. During the continuance of an Event of Default,
Lender shall have the right, but not the obligation, (i) to perform and comply
with all obligations of Borrower under the Ground Leases without relying on any
grace period provided therein, (ii) to do and take, without any obligation to do
so, such actions as Lender deems necessary or desirable to prevent or cure any
default by Borrower under any Ground Lease, including, without limitation, any
act, deed, matter or thing whatsoever that Borrower may do in order to cure a
default under the Ground Leases and (iii) to enter in and upon the Property or
any part thereof to such extent and as often as Lender deems necessary or
desirable in order to prevent or cure any default of Borrower under the Ground
Leases. Borrower shall, within five (5) Business Days after written request is
made therefor by Lender, execute and deliver to Lender or to any party
designated by Lender, such further instruments, agreements, powers, assignments,
conveyances or the like as may be reasonably necessary to complete or perfect
the interest, rights or powers of Lender pursuant to this Section or as may
otherwise be required by Lender.

 

XIII.4.5 Lender Attorney in Fact. In the event of any arbitration under or
pursuant to any Ground Lease in which Lender elects to participate, Borrower
hereby irrevocably appoints Lender as its true and lawful attorney-in-fact
(which appointment shall be deemed coupled with an interest) to exercise, during
the continuance of an Event of Default, all right, title and interest of
Borrower in connection with such arbitration, including, without limitation, the
right to appoint arbitrators and to conduct arbitration proceedings on behalf of
Borrower and Lender. All costs and expenses incurred by Lender in connection
with such arbitration and the settlement thereof shall be borne solely by
Borrower, including, without limitation, attorneys’ fees and disbursements.
Nothing contained in this Section shall obligate Lender to participate in any
such arbitration.

 

XIII.4.6 No Defaults. Borrower shall not do, permit or suffer any

 

93



--------------------------------------------------------------------------------

event or omission as a result of which there could occur a default by the
Borrower under the Ground Leases or any event which, with the giving of notice
or the passage of time, or both, would constitute a default by the Borrower
under any Ground Lease which could permit any party to a Ground Lease validly to
terminate such Ground Lease (including, without limitation, a default in any
payment obligation), and Borrower shall obtain the consent or approval of the
applicable Fee Owner to the extent required pursuant to the terms of any Ground
Lease.

 

XIII.4.7 No Modification. Borrower shall not cancel, terminate, surrender,
modify or amend or in any way alter, surrender all or any portion of the
Property, permit the alteration of any of the provisions of any Ground Lease or
agree to any termination, amendment, modification or surrender of any Ground
Lease in a manner that materially increases Borrower’s obligations or materially
decreases Borrower’s rights without Lender’s prior written consent in each
instance, which consent shall not be unreasonably withheld.

 

XIII.4.8 Notices of Default. Borrower shall deliver to Lender copies of any
notice of default by any party under any Ground Lease, or of any notice from any
Fee Owner of its intention to terminate any Ground Lease or to re-enter and take
possession of any portion of the Property, immediately upon delivery or receipt
of such notice, as the case may be.

 

XIII.4.9 Delivery of Information. Borrower shall promptly furnish to Lender
copies of such information and evidence as Lender may request concerning
Borrower’s due observance, performance and compliance with the terms, covenants
and conditions of the Ground Leases.

 

XIII.4.10 No Subordination. Borrower shall not consent to the subordination of
any Ground Lease to any mortgage or other lease of the fee interest in any
portion of the Property.

 

XIII.4.11 Further Assurances. Borrower, at its sole cost and expense, shall
execute and deliver to Lender, within five (5) Business Days after request, such
documents, instruments or agreements as may be required to permit Lender to cure
any default under the Ground Leases.

 

XIII.4.12 Estoppel Certificates. Borrower shall use its commercially reasonable
efforts to obtain and deliver to Lender within twenty (20) days after written
demand by Lender but no more than once in any calendar year, an estoppel
certificate from each Fee Owner designated by Lender setting forth (i) the name
of the lessee and the lessor thereunder, (ii) that the applicable Ground Lease
is in full force and effect and has not been modified or, if it has been
modified, the date of each modification (together with copies of each such
modification), (iii) the date to which all rental charges have been paid by the
lessee under the applicable Ground Lease, (iv) whether there are any alleged
defaults of the lessee under the applicable Ground Lease and, if there are,
setting forth the nature thereof in reasonable detail, (v) if the lessee under
the applicable Ground Lease shall be in default, the default and (vi) such other
matters as Lender shall reasonably request.

 

94



--------------------------------------------------------------------------------

XIII.5 Lender Right to Participate. Lender shall have the right, but not the
obligation, to proceed in respect of any claim, suit, action or proceeding
relating to the rejection of any Ground Lease by any Fee Owner as a result of a
Fee Owner’s bankruptcy, including, without limitation, the right to file and
prosecute any and all proofs of claims, complaints, notices and other documents
in any case in respect of such Fee Owner under and pursuant to the Bankruptcy
Code.

 

XIII.6 No Liability. Lender shall have no liability or obligation under any
Ground Lease by reason of its acceptance of the Security Instrument, this
Agreement and the other Loan Documents. Lender shall be liable for the
obligations of the lessee arising under any Ground Lease for only that period of
time during which Lender is in possession of the portion of the Property covered
by such Ground Lease or has acquired, by foreclosure or otherwise, and is
holding all of Borrower’s right, title and interest therein.

 

XIV. SECURITIZATION AND PARTICIPATION

 

XIV.1 Sale of Note and Securitization. At the request of Lender and, to the
extent not already required to be provided by Borrower under this Agreement,
Borrower shall use reasonable efforts to satisfy the market standards which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with the sale of the Note or participation therein as part of the
first successful securitization (such sale and/or securitization, the
Securitization) of rated single or multi-class securities (the Securities)
secured by or evidencing ownership interests in the Note and this Agreement,
including using reasonable efforts to do (or cause to be done) the following
(but Borrower will not in any event be required to enter into an amendment that
does not satisfy the Amendment Conditions)):

 

XIV.1.1 Provided Information. (i) Provide such non-confidential financial and
other information (but not projections) with respect to the Property, Borrower,
each Guarantor, Manager and Bank of America, N.A. to the extent such information
is reasonably available to Borrower, Guarantors, or Manager, (ii) provide
business plans (but not projections) and budgets relating to the Property and
(iii) cooperate with the holder of the Note (and its representatives) in
obtaining such site inspection, appraisals, market studies, environmental
reviews and reports, engineering reports and other due diligence investigations
of the Property, as may be reasonably requested by the holder of the Note or
reasonably requested by the Rating Agencies (all information provided pursuant
to this Section 14.1 together with all other information heretofore provided to
Lender in connection with the Loan, as such may be updated, at Borrower’s
request, in connection with a Securitization, or hereafter provided by or on
behalf of Borrower to Lender in connection with the Loan or a Securitization,
being herein collectively called the Provided Information);

 

95



--------------------------------------------------------------------------------

XIV.1.2 Opinions of Counsel. Use reasonable efforts to cause to be rendered such
customary Opinions of Counsel as may be reasonably requested by the holder of
the Note or the Rating Agencies in connection with the Securitization,
including, without limitation, 10b-5 opinions. Borrower’s failure to use
reasonable efforts to deliver or cause to be delivered the Opinions of Counsel
required hereby within ten (10) Business Days after written request therefor
shall constitute an “Event of Default” hereunder. Any such Opinions of Counsel
that Borrower is reasonably required to cause to be delivered in connection with
a Securitization shall be delivered at Borrower’s expense; and

 

XIV.1.3 Modifications to Loan Documents. Execute such amendments to Loan
Documents as may be reasonably requested by Lender or the Rating Agencies in
order to achieve the required rating or to effect the Securitization (including,
without limitation, modifying the Payment Date, as defined in the Note, to a
date other than as originally set forth in the Note), provided, that nothing
contained in this Section 14.1.3 shall result in any change that does not
satisfy the Amendment Conditions.

 

XIV.2 Cooperation. Borrower shall (i) at Lender’s request, meet with
representatives of the Rating Agencies at reasonable times to discuss the
business and operations of the Property, (ii) cooperate with the reasonable
requests of the Rating Agencies in connection with the Property, and (iii)
cooperate in any manner that may reasonably be requested by Lender in connection
with a Securitization. Until the Obligations are paid in full, Borrower shall
provide the Rating Agencies with all financial reports required hereunder and
such other information as they shall reasonably request, including copies of any
default notices or other material notices delivered to and received from Lender
hereunder, to enable them to continuously monitor the creditworthiness of
Borrower and to permit an annual surveillance of the implied credit rating of
the Securities.

 

XIV.3 Securitization Financial Statements. Borrower acknowledges that all such
financial information delivered by Borrower to Lender pursuant to Article XI
may, at Lender’s option, be delivered to the Rating Agencies.

 

XIV.4 Securitization Indemnification.

 

XIV.4.1 Disclosure Documents. Borrower understands that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization, including a prospectus or private placement memorandum or a
public registration statement (each, a Disclosure Document) and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the Securities Act) or the Securities and
Exchange Act of 1934, as amended (the Exchange Act), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, upon request, Borrower shall reasonably cooperate with the holder of
the Note in updating the Provided Information for inclusion or summary in the
Disclosure Document by providing all current information pertaining to Borrower
and the Property reasonably requested by Lender.

 

96



--------------------------------------------------------------------------------

XIV.4.2 Indemnification Certificate. (a) In connection with each of (x) a
preliminary and a private placement memorandum, or (y) a preliminary and final
prospectus, as applicable, Borrower agrees to provide, at Lender’s reasonable
request, an indemnification certificate:

 

(i) certifying that Borrower has carefully examined those portions of such
memorandum or prospectus, as applicable, reasonably designated in writing by
Lender for Borrower’s review pertaining to Borrower, the Property, and/or the
Loan and insofar as such sections or portions thereof specifically pertain to
Borrower, the Property, or the Loan (such portions, the Relevant Portions), the
Relevant Portions do not (except to the extent specified by Borrower if Borrower
does not agree with the statements therein), as of the date of such certificate,
to Borrower’s actual knowledge, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading.

 

(ii) indemnifying Lender, Deutsche Bank Securities, Inc. and its Affiliates
(collectively, DBS) that have prepared the Disclosure Document relating to the
Securitization, each of its directors, each of its officers who have signed the
Disclosure Document and each person or entity who controls DBS within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the DBS Group), and DBS, together with the DBS Group, each of
their respective directors and each person who controls DBS or the DBS Group,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the Underwriter Group) for any actual, out-of-pocket
losses, third party claims, damages (excluding lost profits, diminution in value
and other consequential damages) or liabilities arising out of third party
claims (the Liabilities) to which any member of the Underwriter Group may become
subject to the extent such Liabilities arise out of or are based upon any untrue
statement of any material fact contained in the Relevant Portions or arise out
of or are based upon the omission by Borrower to state therein a material fact
required to be stated in the Relevant Portions in order to make the statements
in the Relevant Portions in light of the circumstances under which they were
made, not misleading.

 

(b) Borrower’s liability under clause (a) above shall be limited to Liabilities
arising out of or based upon any such untrue statement or omission made in a
Disclosure Document in reliance upon and in conformity with information
furnished to Lender by, or furnished at the direction and on behalf of, Borrower
in connection with the preparation of those portions of the registration
statement, memorandum or prospectus pertaining to Borrower, the Property or the
Loan, including financial statements of Borrower and operating statements with
respect to the Property. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have.

 

97



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under this Section 14.4 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 14.4, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Section 14.4 of its assumption of such defense, the
indemnifying party shall not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, if the defendants in any such action include both
the indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there are any legal defenses available to it
and/or other indemnified parties that are different from or in conflict with
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties at the expense of the indemnifying party. The
indemnifying party shall not be liable for the expenses of separate counsel
unless an indemnified party shall have reasonably concluded that there may be
legal defenses available to it that are different from or in conflict with those
available to another indemnified party.

 

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnity provided for in this Section 14.4 is for any reason held to
be unenforceable by an indemnified party in respect of any actual, out-of-pocket
losses, claims, damages or liabilities relating to third party claims (or action
in respect thereof) referred to therein which would otherwise be indemnifiable
under this Section 14.4, the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such actual, out of
pocket losses, third party claims, damages or liabilities (or action in respect
thereof) (but excluding damages for lost profits, diminution in value of the
Property and consequential damages); provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution for Liabilities arising
therefrom from any person who was not guilty of such fraudulent
misrepresentation. In determining the amount of contribution to which the
respective parties are entitled, the following factors shall be considered: (i)
the DBS Group’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; (iii) the limited
responsibilities and obligations of Borrower as specified herein; and (iv) any
other equitable considerations appropriate in the circumstances.

 

98



--------------------------------------------------------------------------------

XIV.5 Retention of Servicer. Lender reserves the right, at Borrower’s sole cost
and expense, to retain the Servicer. Lender has advised Borrower that the
Servicer initially retained by Lender shall be Midland Loan Services, Inc.
Borrower shall pay any fees and expenses of the Servicer and any special
servicer and any reasonable third party fees and expenses, including, without
limitation, reasonable attorneys fees and disbursement, including, without
limitation, the standard monthly servicing fee of the Servicer of not more than
two basis points (0.02%) per annum of the aggregate Principal Amount outstanding
and any special servicing fees, servicing advances and interest thereon.

 

XV. ASSIGNMENTS AND PARTICIPATIONS.

 

XV.1 Assignment and Acceptance. Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of the Note);
provided that the parties to each such assignment shall execute and deliver to
Lender, for its acceptance and recording in the Register (as hereinafter
defined), an Assignment and Acceptance. In the event of any such assignment, the
holders of the rights and obligations under this Agreement and the other Loan
Documents shall designate one person to act as agent or lead lender to exercise
the rights of Lender under this Agreement and the other Loan Documents, and
Borrower shall have no obligation to send notices to, or obtain consents or
approvals from, any other person as “Lender” hereunder. In addition, Lender may
participate to one or more Persons all or any portion of its rights and
obligations under this Agreement and the other Loan Documents (including without
limitation, all or a portion of the Note) utilizing such documentation to
evidence such participation and the parties’ respective rights thereunder as
Lender, in its sole discretion, shall elect. Lender and/or the assignees, as the
case may be, shall from time to time designate one agent through which Borrower
shall request all approvals and consents required or contemplated by this
Agreement and on whose statements Borrower may rely.

 

XV.2 Effect of Assignment and Acceptance. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of Lender, as the case may be, hereunder and such assignee shall be deemed to
have assumed such rights and obligations, and (ii) Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of
Lender’s rights and obligations under this Agreement and the other Loan
Documents, Lender shall cease to be a party hereto) accruing from and after the
effective date of the Assignment and Acceptance, except with respect to (A) any
payments made by Borrower to Lender pursuant to the terms of the Loan Documents
after the effective date of the Assignment

 

99



--------------------------------------------------------------------------------

and Acceptance and (B) any letter of credit, cash deposit or other deposits or
security (other than the Liens of the Security Instrument and the other Loan
Documents) delivered to or deposited with German American Capital Corporation,
as Lender, for which German American Capital Corporation shall remain
responsible for the proper disposition thereof until such items are delivered to
a party who is qualified as an Approved Bank and agrees to hold the same in
accordance with the terms and provisions of the agreement pursuant to which such
items were deposited.

 

XV.3 Content. By executing and delivering an Assignment and Acceptance, Lender
and the assignee thereunder confirm to and agree with each other and the other
parties hereto as follows: (i) other than as provided in such Assignment and
Acceptance, Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under any Loan
Documents or any other instrument or document furnished pursuant thereto; (iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes Lender to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
Lender by the terms hereof together with such powers and discretion as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform, in accordance with their terms, all of the obligations which by the
terms of this Agreement and the other Loan Documents are required to be
performed by Lender.

 

XV.4 Register. Lender shall maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of Lender and each assignee pursuant to this Article XV and the
principal amount of the Loan owing to each such assignee from time to time (the
Register). The entries in the Register shall, with respect to such assignees, be
conclusive and binding for all purposes, absent manifest error. The Register
shall be available for inspection by Borrower or any assignee pursuant to this
Article XV at any reasonable time and from time to time upon reasonable prior
written notice.

 

XV.5 Substitute Notes. Upon its receipt of an Assignment and Acceptance executed
by an assignee, together with any Note or Notes subject to such assignment,
Lender

 

100



--------------------------------------------------------------------------------

shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit M hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt written notice thereof to Borrower. Within five (5) Business
Days after its receipt of such notice, Borrower, at Lender’s own expense, shall
execute and deliver to Lender in exchange and substitution for the surrendered
Note or Notes a new Note to the order of such assignee in an amount equal to the
portion of the Loan assigned to it and a new Note to the order of Lender in an
amount equal to the portion of the Loan retained by it hereunder. Such new Note
or Notes shall be in an aggregate principal amount equal to the aggregate then
outstanding principal amount of such surrendered Note or Notes, shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the Note (modified, however, to the extent necessary
so as not to impose duplicative or increased obligations on Borrower and to
delete obligations previously satisfied by Borrower). Notwithstanding the
provisions of this Article XV, Borrower shall not be responsible or liable for
any additional taxes, reserves, adjustments or other costs and expenses that are
related to, or arise as a result of, any transfer of the Loan or any interest or
participation therein that arise solely and exclusively from the transfer of the
Loan or any interest or participation therein or from the execution of the new
Note contemplated by this Section 15.5, including, without limitation, any
mortgage tax.

 

XV.6 Participations. Lender or any assignee pursuant to this Article XV may sell
participations to one or more Persons (other than Borrower or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Note held by it); provided, however, that (i) such assignee’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such assignee shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such assignee
shall remain the holder of any such Note for all purposes of this Agreement and
the other Loan Documents, and (iv) Borrower, Lender and the assignees pursuant
to this Article XV shall continue to deal solely and directly with such assignee
in connection with such assignee’s rights and obligations under this Agreement
and the other Loan Documents. In the event that more than one (1) party
comprises Lender, Lender shall designate one party to act on the behalf of all
parties comprising Lender in providing approvals and all other necessary
consents under the Loan Documents and on whose statements Borrower may rely.

 

XV.7 Disclosure of Information. Any assignee pursuant to this Article XV may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Article XV, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower furnished to such assignee by or on behalf of Borrower; provided,
however, that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree in writing for the benefit of
Borrower to preserve the confidentiality of any confidential information
received by it.

 

101



--------------------------------------------------------------------------------

XV.8 Security Interest in Favor of Federal Reserve Bank. Notwithstanding any
other provision set forth in this Agreement or any other Loan Document, any
assignee pursuant to this Article XV may at any time create a security interest
in all or any portion of its rights under this Agreement or the other Loan
Documents (including, without limitation, the amounts owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

XVI. RESERVE ACCOUNTS

 

XVI.1 Tax Reserve Account. In accordance with the time periods set forth in
Section 3.1, Borrower shall deposit into the Tax Reserve Account an amount equal
to (a) (i) one-twelfth of the annual Impositions that Lender reasonably
estimates will be payable during the next ensuing twelve (12) months that will
not be paid by Bank of America, N.A. as additional rent under the BofA Lease
(the Monthly Non-BofA Tax Component) and (ii) the amount that will be paid by
Bank of America, N.A. as additional rent for the payment of taxes in any
calendar month (the Monthly BofA Tax Component), which amounts together shall
accumulate to provide with Lender sufficient funds to pay all Impositions at
least thirty (30) days prior to the imposition of any interest, charges or
expenses for the non-payment thereof, (b) one-twelfth of the annual Other
Charges that Lender reasonably estimates will be payable during the next ensuing
twelve (12) months and (c) the amount due and payable to the Servicer for the
month in which the deposit is made for the fees and expenses of the Servicer
(said monthly amounts in (a), (b) and (c) above hereinafter called the Monthly
Tax Reserve Amount, and the aggregate amount of funds held in the Tax Reserve
Account being the Tax Reserve Amount). As of the Closing Date, the Monthly
Non-BofA Tax Component is $318,078.00 and the Monthly BofA Tax Component with
respect to each month is estimated as follows: January - $819,179.00, February -
$2,109,342.00, March - $1,170,973.00, April - $587,725.00, May - $411,848.00,
June - $352,292.00, July - $319,055.00, August - $323,867.00, September -
$373,273.00, October - $2,271,569.00, November - $4,646,868.00, and December -
$1,089,693.00. The Monthly Non-BofA Tax Component and the Monthly BofA Tax
Component are subject to adjustment by Lender upon notice to Borrower. The
Monthly Tax Reserve Amount shall be paid by Borrower to Lender on each Payment
Date. Lender will apply the Monthly Tax Reserve Amount to payments of
Impositions, Other Charges and Servicer fees and expenses required to be made by
Borrower pursuant this Agreement and the other Loan Documents, subject to
Borrower’s right to contest Impositions in accordance with Section 7.3. In
making any payment relating to the Tax Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof. If the amount of funds in the Tax Reserve Account
shall exceed the amounts due for Impositions, Other Charges and Servicer fees
and expenses, Lender shall credit such excess against future payments to be made
to the Tax Reserve Account. If at any time Lender reasonably determines that the
Tax Reserve Amount is not or will not be sufficient to pay Impositions, Other
Charges and Servicer fees and expenses by the dates set forth above, Lender
shall notify Borrower of such determination and Borrower shall increase its
monthly payments to Lender by the amount that

 

102



--------------------------------------------------------------------------------

Lender reasonably estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the imposition of any interest, charges or expenses
for the non-payment of the Impositions, Other Charges and Servicer fees and
expenses. Upon payment of the Impositions, Other Charges and Servicer fees and
expenses, Lender shall reassess the amount necessary to be deposited in the Tax
Reserve Account for the succeeding period, which calculation shall take into
account any excess amounts remaining in the Tax Reserve Account.

 

XVI.2 Insurance Reserve Account. In accordance with the time periods set forth
in Section 3.1, Borrower shall deposit into the Insurance Reserve Account an
amount equal to one-twelfth of the insurance premiums that Lender reasonably
estimates, based on the most recent bill, will be payable for the renewal of the
coverage afforded by the insurance policies upon the expiration thereof in order
to accumulate with Lender sufficient funds to pay all such insurance premiums at
least thirty (30) days prior to the expiration of the policies required to be
maintained by Borrower pursuant to the terms hereof (said monthly amounts
hereinafter called the Monthly Insurance Reserve Amount, and the aggregate
amount of funds held in the Insurance Reserve Account being the Insurance
Reserve Amount), provided that if Bank of America, N.A. is not in default of its
obligations to pay insurance premiums pursuant to the BofA Lease, the Monthly
Insurance Reserve Amount shall not include the portion of the insurance premiums
that Bank of America, N.A. is required to pay pursuant to the BofA Lease. As of
the Closing Date, the Monthly Insurance Reserve Amount is $190,905.42 but such
amount is subject to adjustment by Lender upon notice to Borrower. The Monthly
Insurance Reserve Amount shall be paid by Borrower to Lender on each Payment
Date. Lender will apply the Monthly Insurance Reserve Amount to payments of
insurance premiums required to be made by Borrower pursuant this Agreement and
the Loan Documents. In making any payment relating to the Insurance Reserve
Account, Lender may do so according to any bill, statement or estimate procured
from the insurer or agent, without inquiry into the accuracy of such bill,
statement or estimate or into the validity thereof. If the amount of funds in
the Insurance Reserve Account shall exceed the amounts due for insurance
premiums pursuant to Article VI, Lender shall credit such excess against future
payments to be made to the Insurance Reserve Account. If at any time Lender
reasonably determines that the Insurance Reserve Amount is not or will not be
sufficient to pay insurance premiums by the dates set forth above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least thirty (30) days prior to expiration of the
applicable insurance policies. Upon payment of such insurance premiums, Lender
shall reassess the amount necessary to be deposited in the Insurance Reserve
Account for the succeeding period, which calculation shall take into account any
excess amounts remaining in the Insurance Reserve Account.

 

XVI.3 Structural Reserve Account.

 

(a) In accordance with the time periods set forth in Section 3.1, Borrower shall
deposit, or cause to be deposited into the Structural Reserve Account, an amount
equal to $54,467.85 (the Monthly Structural Reserve Amount and together with all
amounts

 

103



--------------------------------------------------------------------------------

deposited in the Structural Reserve Account, the Structural Reserve Amount) and
held by the Cash Management Bank for the benefit of Lender as additional
security for the Loan in accordance with Section 3.1 and the Account Agreement.

 

(b) Lender shall make disbursements from the Structural Reserve Account to
reimburse Borrower for the cost of Approved Base Building Work in accordance
with and in the manner provided in this Section 16.3. In addition to Borrower’s
satisfaction of the requirements of Section 10.1 and Section 10.2, Lender’s
prior reasonable consent shall be required prior to commencing any Approved Base
Building Work that in the aggregate with all related Approved Base Building Work
(collectively, a Project) would reasonably be expected to cost in excess of the
Threshold Amount. Lender’s consent shall not be required in connection with a
Project that would reasonably be expected to cost less than or equal to the
Threshold Amount. Lender shall, within fifteen (15) Business Days of a written
request from Borrower and satisfaction of the requirements set forth in this
Section 16.3 disburse to Borrower amounts from the Structural Reserve Account
necessary to pay for the actual costs of completed Approved Base Building Work,
which work shall be subject to the inspection of Lender for compliance with the
requirements of this Agreement. In no event shall Lender be obligated to
disburse funds from the Structural Reserve Account if an Event of Default
exists.

 

(c) Each request for disbursement from the Structural Reserve Account shall be
in a form reasonably specified or reasonably approved by Lender and be submitted
together with an Officer’s Certificate specifying the specific items for which
the disbursement is requested, certifying that such item qualifies as an
Approved Base Building Work, the estimated cost for the applicable Project
through completion and the cost of each item purchased. Each request for
disbursement shall be delivered at least fifteen (15) Business Days prior to the
date of the requested disbursement and shall include copies of invoices for all
costs incurred and each request shall include evidence satisfactory to Lender of
payment of all such amounts or evidence that such amounts will be paid by such
disbursement. Borrower shall not make a request for disbursement from the
Structural Reserve Account more frequently than once in any calendar month and
the total amount of any request shall not be less than $25,000 (except in the
case of the final request for disbursement).

 

XVI.4 TI and Leasing Reserve Account.

 

(a) On the Closing Date, a portion of the Loan in an amount equal to $0 (the TI
and Leasing Reserve Initial Amount and together with all other amounts
subsequently deposited into the TI and Leasing Reserve Account, the TI and Lease
Reserve Amount) has been advanced by Lender as part of the Indebtedness but has
been deposited into the TI and Leasing Reserve Account in accordance with
Section 3.1 and held by Cash Management Bank for the benefit of Lender as
additional security for the Loan. In addition, in accordance with the time
periods set forth in Section 3.1, Borrower shall deposit, or cause to be
deposited into the TI and Leasing Reserve Account, an amount equal to $86,109.94
(the Monthly TI and Leasing Reserve Amount) to be held by Cash Management Bank
on Lender’s behalf as additional security for the Loan in accordance with
Section 3.1 and the Account Agreement.

 

104



--------------------------------------------------------------------------------

(b) Provided that no Event of Default shall have occurred and be continuing,
Lender shall make disbursements from the TI and Leasing Reserve Account to
Borrower from time to time, but not more than once during each calendar month,
to pay for costs (collectively, TI and Leasing Costs) incurred by Borrower for
(A) tenant improvements or allowances required under any Lease, any New Lease
and any Lease Modification, provided that with respect to any New Lease or Lease
Modification, as applicable, each such New Lease or Lease Modification complies
with the terms and provisions of this Agreement and (B) leasing commissions
(including any so-called “override” leasing commissions which may be due and
then payable to any leasing or rental agent engaged by Borrower for the Property
in the event that an agent other than such agent shall also be entitled to a
leasing commission) incurred by Borrower in connection with a Lease (and
unpaid), a New Lease or a Lease Modification, provided that such leasing
commissions and “override” leasing commissions are reasonable and customary for
properties similar to the Property and the portion of the Property leased for
which such leasing commission and “override” leasing commission is due, in each
case in the manner provided herein.

 

(c) As between Lender and Borrower, Borrower shall be obligated to fund directly
to such Tenants or third parties, as the case may be, all TI and Leasing Costs
in excess of sums available for disbursement from the TI and Leasing Reserve
Account.

 

(d) The obligation of Lender to make a disbursement from the TI and Leasing
Reserve Account for TI and Leasing Costs shall be subject to the satisfaction of
the following further conditions precedent before or concurrently with the date
of such disbursement:

 

(i) Borrower (or Manager) shall have delivered to Lender, without duplication
(x) a certified copy of the fully executed Lease, New Lease or Lease
Modification, as applicable, to which the applicable TI and Leasing Costs relate
and (y) a certified copy of any related leasing, brokerage, fee or commission
agreement entered into with respect thereto;

 

(ii) Borrower shall have delivered to Lender, at least ten (10) Business Days
prior to the date of the proposed disbursement, an Officer’s Certificate
attaching a true, correct and complete copy of the Lease, New Lease or Lease
Modification, as applicable, to which the TI and Leasing Costs relate, and
certifying (x) the amounts then due and payable for TI and Leasing Costs and (y)
that all previously disbursed amounts have been paid in accordance with any
prior certification, together with reasonable supporting documentation that the
TI and Leasing Costs to be funded with such disbursement are due and payable and
that payment was made of all TI and Leasing Costs funded by previous
disbursements;

 

(iii) Lender shall have received with respect to all previous disbursements
funded for TI and Leasing Costs, documents required to be furnished by Tenants
under their Leases, together with either (A) lien waivers from each of the
contractors which

 

105



--------------------------------------------------------------------------------

received the prior disbursement or (B) an Officer’s Certificate reasonably
satisfactory to Lender showing that all parties who might or could claim
statutory or common law Liens and have furnished material, labor or brokerage
services to the Property have been paid all amounts then due for labor,
materials or brokerage services furnished to the Property;

 

(iv) With respect to the final disbursement for costs associated with any
capital improvement, Lender shall have received a new permanent or temporary
certificate of occupancy for the portion of the Improvements covered by such
capital improvement, if a certificate of occupancy is required by Legal
Requirements, or a certification by Borrower or a licensed architect that no
said certificate of occupancy is required;

 

(v) Lender shall have received a certificate executed by Borrower stating that
all conditions precedent to the Borrower’s obligation, as landlord, to fund the
Borrower’s share of the cost of the portion in question of such tenant work have
been satisfied by such Tenant;

 

(vi) Lender shall have received and approved an Officer’s Certificate setting
forth (A) the scope of the tenant work to be performed thereunder and (B) the
aggregate cost of the TI and Leasing Costs payable thereunder; and

 

(vii) no Event of Default shall have occurred and is then continuing.

 

XVI.5 Deferred Maintenance and Environmental Remediation.

 

(a) On the Closing Date, a portion of the Loan in the amount of $2,484,168.75
(the Deferred Maintenance Holdback Amount) will be deposited by Lender into the
Structural Reserve Account and held by the Cash Management Bank for the benefit
of Lender as additional security for the Loan in accordance with Section 3.1 and
the Account Agreement. Subject to the pre-conditions to disbursement set forth
in this Section 16.5, Lender shall make disbursements of the Deferred
Maintenance Holdback Amount from the Structural Reserve Account from time to
time (but no more frequently than once a calendar month) to pay for the costs of
completing certain deferred maintenance items as such items are more
particularly described on Schedule V attached hereto. Lender shall, upon written
request from Borrower and satisfaction of the requirements to final disbursement
set forth in this Section 16.5 (the Completion) instruct the Cash Management
Bank to disburse to Borrower the remaining Deferred Maintenance Holdback Amount.

 

(b) The Deferred Maintenance Holdback Amount may be disbursed from time to time
(provided that in no event shall the remaining balance of the Deferred
Maintenance Holdback Amount be reduced to less than $100,000 prior to the final
installment) upon Borrower’s satisfaction of the conditions set forth in this
Section 16.5, except that the final disbursement of the Deferred Maintenance
Holdback Amount shall not be disbursed until the conditions set forth in Section
16.5(c)(ii)(f) shall have also been satisfied. All disbursements of the Deferred
Maintenance Holdback Amount shall only be made on a Payment Date.

 

106



--------------------------------------------------------------------------------

(c) The obligation of Lender to disburse any portion of the Deferred Maintenance
Holdback Amount to the Borrower from the Structural Reserve Account is subject
to the condition precedent that all of the following requirements shall have
been completed to Lender’s reasonable satisfaction:

 

(i) No Event of Default shall have occurred and be continuing; and

 

(ii) Lender shall have received the following items:

 

(A) a request for advance duly executed by an authorized officer of the Borrower
delivered to Lender no earlier than twenty (20) days prior to the date the
disbursement is requested;

 

(B) a certificate from the Lender’s Consultant certifying to Lender that the
work has been undertaken to date to the satisfaction of Lender’s Consultant;

 

(C) with respect to all but the final disbursement of the Deferred Maintenance
Holdback Amount, a certificate from Borrower certifying to Lender that there are
sufficient funds remaining in from the Deferred Maintenance Holdback Amount to
attain Completion;

 

(D) with respect to all but the final disbursement of the Deferred Maintenance
Holdback Amount, copies of receipted invoices for all of the items, work or
remediation equal to (or greater than) the amount of the Deferred Maintenance
Holdback Amount being disbursed;

 

(E) payment of all of Lender’s costs and expenses incurred in connection with
disbursement of the Deferred Maintenance Holdback Amount, including, without
limitation, reasonable attorneys fees and disbursements (which may, at the
option of Lender, be paid from the Deferred Maintenance Holdback Amount),
including, without limitation, the retention by Lender of Lender’s Consultant;
and

 

(F) in connection with the final disbursement (in addition to satisfying each of
the conditions, other than the condition in clauses (C) and (D), set forth
above), a certificate from Lender’s Consultant certifying to Lender that the
work has been completed to the satisfaction of Lender’s Consultant.

 

XVI.6 BofA Reserve Account.

 

(a) On the Closing Date, a portion of the Loan in an amount equal to
$10,970,618.77 has been advanced by Lender as part of the Indebtedness but has
been deposited

 

107



--------------------------------------------------------------------------------

into the BofA Reserve Account in accordance with Section 3.1 and held by Cash
Management Bank for the benefit of Lender as additional security for the Loan.
In addition, in accordance with the time periods set forth in Section 3.1,
Borrower shall deposit, or cause to be deposited into the BofA Reserve Account
Reserve Account, an amount necessary to hold on deposit in the BofA Reserve
Account an amount equal to three (3) months Basic Annual Rent (as defined in the
BofA Lease) payable, from time to time, by Bank of America, N.A. under the BofA
Lease (the BofA Reserve Amount) to be held by Cash Management Bank on Lender’s
behalf as additional security for the Loan in accordance with Section 3.1 and
the Account Agreement.

 

(b) Lender shall make disbursements from the BofA Reserve Account from time to
time to the Tax Reserve Account, the Insurance Reserve Account, the Debt Service
Reserve Account, the Structure Reserve Account or the TI and Leasing Reserve
Account pursuant to Section 3.1 to the extent there are insufficient funds held
in such Sub-Accounts as a result of a monetary default by Bank of America, N.A.
under the BofA Lease.

 

XVII. DEFAULTS

 

XVII.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an Event of Default):

 

(i) if (A) the Indebtedness is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest or principal due under the Note
is not paid in full within five (5) days (such fifth day, being the Monthly
Payment Grace Period Expiration Date) after the applicable Payment Date
(provided, however, that if any applicable Monthly Payment Grace Period
Expiration Date does not occur on a Business Day, then such grace period shall
instead expire on the immediately preceding Business Day), (C) the Liquidated
Damages Amount is not paid when due, (D) any deposit to the Collection Account
is not made on the required deposit date therefor; or (E) except as to any
amount included in (A), (B), (C) and/or (D) of this clause (i), any other amount
payable pursuant to this Agreement, the Note or any other Loan Document is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

 

(ii) subject to Borrower’s right to contest as set forth in Section 7.3, if any
of the Impositions are not paid prior to the imposition of any interest,
penalty, charge or expense for the non-payment thereof;

 

(iii) if the insurance policies required by Section 6.1 are not kept in full
force and effect, or if certificates evidencing such insurance policies are not
delivered to Lender within thirty (30) days of the effective date of such
insurance policies;

 

108



--------------------------------------------------------------------------------

(iv) if, except as permitted pursuant to Article VIII, (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Property, (b) any Transfer of any direct or indirect interest in Borrower
or Guarantors, (c) any Lien or encumbrance on all or any portion of the
Property, (d) any pledge, hypothecation, creation of a security interest in or
other encumbrance of any direct or indirect interests in Borrower or Guarantors,
(e) any merger, consolidation or reorganization of Borrower, First States
Investors 5000, LLC, First States Group, L.P. or American Financial Realty
Trust, or (f) the filing of a declaration of condominium with respect to any
Individual Property;

 

(v) if any representation or warranty made by Borrower herein or by Borrower,
Guarantors or any Affiliate of Borrower in any other Loan Document, or in any
report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date the representation or warranty was made;

 

(vi) if Borrower or either Guarantor shall make an assignment for the benefit of
creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower or
either Guarantor or if Borrower or either Guarantor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or either Guarantor, or if any proceeding for the dissolution or liquidation of
Borrower or either Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or either Guarantor upon the same not being discharged,
stayed or dismissed within ninety (90) days;

 

(viii) if Borrower or either Guarantor, as applicable, attempts to assign its
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;

 

(ix) with respect to any term, covenant or provision set forth herein (other
than the other subsections of this Section 17.l) which specifically contains a
notice requirement or grace period, if Borrower or either Guarantor shall be in
default under such term, covenant or condition after the giving of such notice
or the expiration of such grace period;

 

(x) if any of the assumptions contained in the Non-Consolidation Opinion, in any
Additional Non-Consolidation Opinion or in any other non-consolidation opinion
delivered to Lender in connection with the Loan, or in any other
non-consolidation delivered subsequent to the closing of the Loan, is or shall
become untrue in any material respect;

 

(xi) if Borrower shall fail to comply with any covenants set forth in Section
5.1.4, Section 5.2.9 and 5.2.20;

 

109



--------------------------------------------------------------------------------

(xii) except as provided clause (xi) above, if Borrower shall fail to comply
with any covenants set forth in Article V or Section XI with such failure
continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;

 

(xiii) if Borrower shall fail to comply with any covenants set forth in Section
4 of the Security Instrument with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

 

(xiv) if this Agreement or any other Loan Document or any Lien granted hereunder
or thereunder, in whole or in part, shall terminate or shall cease to be
effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or any Guarantor, or any Lien securing the Indebtedness
shall, in whole or in part, cease to be a perfected first priority Lien, subject
to the Permitted Encumbrances (except in any of the foregoing cases in
accordance with the terms hereof or under any other Loan Document or by reason
of any affirmative act of Lender);

 

(xv) if there shall occur any default by Borrower, as lessee under any Ground
Lease, in the observance or performance of any term, covenant or condition of
any Ground Lease on the part of Borrower to be observed or performed, and said
default is not cured prior to the expiration of any applicable grace or cure
period therein provided and would allow the Lessor thereunder to terminate such
Ground Lease, or if any one or more of the events referred to in any Ground
Lease shall occur which would cause such Ground Lease to terminate without
notice or action by the applicable Fee Owner under such Ground Lease or if any
Leasehold Estate shall be surrendered or any Ground Lease shall be lawfully
terminated or cancelled for any reason or under any circumstances whatsoever, or
if any of the terms, covenants or conditions of any Ground Lease shall in any
manner be modified, changed, supplemented, altered or amended in contradiction
of the provisions of Article XIII without the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed;

 

(xvi) if the Management Agreement is terminated and a Qualified Manager is not
appointed as a replacement manager pursuant to the provisions of Section 5.2.14
within sixty (60) days after such termination;

 

(xvii) if Borrower shall default beyond the expiration of any applicable cure
period under any existing easement, covenant or restriction which affects any
Individual Property, the default of which shall have a Material Adverse Effect;

 

(xviii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or of any Loan Document not
specified in subsections (i) to (xvii) above, for thirty (30) days after notice
from Lender; provided, however, that if such Default is susceptible of cure but
cannot reasonably be cured within such thirty (30)

 

110



--------------------------------------------------------------------------------

day period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.

 

(b) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above) Lender may, without notice or demand, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, take such action
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, (i) declaring immediately
due and payable the entire Principal Amount together with interest thereon and
all other sums due by Borrower under the Loan Documents, (ii) collecting
interest on the Principal Amount at the Default Rate whether or not Lender
elects to accelerate the Note and (iii) enforcing or availing itself of any or
all rights or remedies set forth in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in subsections (a)(vi) or
(a)(vii) above, the Indebtedness and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding. The foregoing provisions shall not be
construed as a waiver by Lender of its right to pursue any other remedies
available to it under this Agreement, the Security Instrument or any other Loan
Document. Any payment hereunder may be enforced and recovered in whole or in
part at such time by one or more of the remedies provided to Lender in the Loan
Documents.

 

XVII.2 Remedies.

 

(a) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Indebtedness shall
be declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing (i) Lender
shall not be subject to any one action or

 

111



--------------------------------------------------------------------------------

election of remedies law or rule and (ii) all liens and other rights, remedies
or privileges provided to Lender shall remain in full force and effect until
Lender has exhausted all of its remedies against the Property and the Security
Instrument have been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Indebtedness or the Indebtedness has been paid in full.

 

(b) Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, the Lender may:

 

(i) without notice to Borrower, except as required by law, and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Account Collateral against the Obligations, Operating Expenses and/or Capital
Expenditures for the Property or any part thereof;

 

(ii) in Lender’s sole discretion, at any time and from time to time, exercise
any and all rights and remedies available to it under this Agreement, and/or as
a secured party under the UCC;

 

(iii) demand, collect, take possession of or receipt for, settle, compromise,
adjust, sue for, foreclose or realize upon the Account Collateral (or any
portion thereof) as Lender may determine in its sole discretion; and

 

(iv) take all other actions provided in, or contemplated by, this Agreement.

 

(c) With respect to Borrower, the Account Collateral, and the Property, nothing
contained herein or in any other Loan Document shall be construed as requiring
Lender to resort to the Property for the satisfaction of any of the
Indebtedness, and Lender may seek satisfaction out of the Property or any part
thereof, in its absolute discretion in respect of the Indebtedness. In addition,
Lender shall have the right from time to time to partially foreclose this
Agreement and the Security Instrument in any manner and for any amounts secured
by this Agreement or the Security Instrument then due and payable as determined
by Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal or
interest, Lender may foreclose this Agreement and the Security Instrument to
recover such delinquent payments, or (ii) in the event Lender elects to
accelerate less than the entire outstanding principal balance of the Loan,
Lender may foreclose this Agreement and the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by this Agreement or the Security Instrument as Lender may
elect. Notwithstanding one or more partial foreclosures, the Property shall
remain subject to this Agreement and the Security Instrument to secure payment
of sums secured by this Agreement and the Security Instrument and not previously
recovered.

 

112



--------------------------------------------------------------------------------

XVII.3 Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement and the Loan
Documents shall be cumulative and not exclusive of any other right, power or
remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole discretion.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower or any Guarantor shall
not be construed to be a waiver of any subsequent Default or Event of Default by
Borrower or any Guarantor or to impair any remedy, right or power consequent
thereon.

 

XVII.4 Costs of Collection. In the event that after an Event of Default: (i) the
Note or any of the Loan Documents is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding; (ii) an attorney is retained to represent Lender in any bankruptcy,
reorganization, receivership, or other proceedings affecting creditors’ rights
and involving a claim under the Note or any of the Loan Documents; or (iii) an
attorney is retained to protect or enforce the lien or any of the terms of this
Agreement, the Security Instrument or any of the Loan Documents; then Borrower
shall pay to Lender all reasonable attorney’s fees, costs and expenses actually
incurred in connection therewith, including costs of appeal, together with
interest on any judgment obtained by Lender at the Default Rate.

 

XVIII. SPECIAL PROVISIONS

 

XVIII.1 Exculpation.

 

XVIII.1.1 Exculpated Parties. The Loan shall be fully recourse to Borrower.
Except as set forth in the Recourse Guaranty and the Environmental Indemnity, no
personal liability shall be asserted, sought or obtained by Lender or
enforceable against (i) any Affiliate of Borrower, (ii) any Person owning,
directly or indirectly, any legal or beneficial interest in Borrower or any
Affiliate of Borrower or (iii) any direct or indirect partner, member,
principal, officer, director, controlling person, beneficiary, trustee, advisor,
shareholder, employee, agent of any Persons described in clauses (i) or (ii)
above (collectively, the Exculpated Parties) and none of the Exculpated Parties
shall have any personal liability (whether by suit deficiency judgment or
otherwise) in respect of the Obligations, this Agreement, the Note or any other
Loan Document.

 

XIX. MISCELLANEOUS

 

XIX.1 Survival. This Agreement and all covenants, indemnifications,

 

113



--------------------------------------------------------------------------------

agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Indebtedness is outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the successors and assigns of Lender.
If Borrower consists of more than one person, the obligations and liabilities of
each such person hereunder and under the other Loan Documents shall be joint and
several.

 

XIX.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide whether arrangements or terms are satisfactory or not satisfactory shall
(except as is otherwise specifically herein provided) be in the sole discretion
of Lender and shall be final and conclusive.

 

XIX.3 Governing Law.

 

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,

 

114



--------------------------------------------------------------------------------

PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

XIX.4 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement, or of the
Note, or of any other Loan Document, or consent to any departure therefrom,
shall in any event be effective unless the same shall be in a writing signed by
the party against whom enforcement is sought (and, if a Securitization shall
have occurred, a Rating Agency Confirmation is obtained), and then such waiver
or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

XIX.5 Delay Not a Waiver. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other

 

115



--------------------------------------------------------------------------------

Loan Document, or any other instrument given as security therefor, shall operate
as or constitute a waiver thereof, nor shall a single or partial exercise
thereof preclude any other future exercise, or the exercise of any other right,
power, remedy or privilege. In particular, and not by way of limitation, by
accepting payment after the due date of any amount payable under this Agreement,
the Note or any other Loan Document, Lender shall not be deemed to have waived
any right either to require prompt payment when due of all other amounts due
under this Agreement, the Note or the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 

XIX.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:    German American Capital Corporation      60 Wall Street, 10th
Floor      New York New York 10005      Attention:   

Eric M. Schwartz

and General Counsel

     Telecopy No.:    (212) 250-4542      Confirmation No.:    (212) 797-4487

 

116



--------------------------------------------------------------------------------

With a copy to:    Midland Loan Services Inc.      10851 Mastin, Suite 700     
Overland Park, Kansas 66201      Attention:    Jan Sternin      Telecopy No.:   
(913) 253-9001      Confirmation No.    (913) 253-9216 With a copy to:   
Skadden, Arps, Slate, Meagher & Flom LLP      Four Times Square      New York,
New York 10036      Attention:    Harvey R. Uris, Esq.      Telecopy No.:   
(917) 777-2212      Confirmation No.:    (212) 735-3000 If to Borrower:    First
States Investors 5000A, LLC      c/o First States Group, L.P.      1725 The
Fairway      Jenkintown, Pennsylvania 19046      Attention:    Edward J. Matey
Jr.      Telecopy No.:    (215) 887-9856      Confirmation No.:    (215)
887-2280 With a copy to:    Morgan, Lewis & Bockius LLP      1701 Market Street
     Philadelphia, Pennsylvania 19103      Attention:    Michael J. Pedrick     
Telecopy No.:    (215) 963-5001      Confirmation No.:    (215) 963-5000

 

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with
confirmation on or before 5:00 p.m. New York time on any Business Day or on the
next Business Day if so delivered after

 

117



--------------------------------------------------------------------------------

5:00 p.m. New York time or on any day other than a Business Day. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given as herein required shall be deemed to be receipt of
the notice, election, request, or demand sent.

 

XIX.7 TRIAL BY JURY. BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT,
HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY. BORROWER ACKNOWLEDGES THAT
IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE MEANING OF THIS WAIVER AND
ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE
LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT OF THE LOAN.

 

XIX.8 Headings. The Article and/or Section headings and the Table of Contents in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.

 

XIX.9 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

XIX.10 Preferences. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

118



--------------------------------------------------------------------------------

XIX.11 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

XIX.12 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
actual out-of-pocket costs and expenses (including reasonable attorneys’ fees
and disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender pursuant to this
Agreement); (ii) Lender’s ongoing performance of and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters as required herein
or under the other Loan Documents; (iv) securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (v) the filing and
recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; (vii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a work-out or of any
insolvency or bankruptcy proceedings; (viii) procuring insurance policies
pursuant to Section 6.1.11; and (ix) the Securitization of the Loan.
Notwithstanding anything in this Agreement to the contrary, Borrower shall not
be required to pay aggregate expenses related to the Securitization of the Loan,
the creation of separate notes or the bifurcation of the Loan pursuant to
Section 5.1.11(a), Section 5.1.11(c), Section 14.1 and Section 14.2 in excess of
$50,000. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Collection Account or the Holding Account.

 

119



--------------------------------------------------------------------------------

(b) Subject to the non-recourse provisions of Section 18.1, Borrower shall
protect, indemnify and save harmless Lender, and all officers, directors,
stockholders, members, partners, employees, agents, successors and assigns
thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys’ fees and expenses actually
incurred) imposed upon or incurred by or asserted against the Indemnified
Parties or the Property or any part of its interest therein, by reason of the
occurrence or existence of any of the following (to the extent Proceeds payable
on account of the following shall be inadequate; it being understood that in no
event will the Indemnified Parties be required to actually pay or incur any
costs or expenses as a condition to the effectiveness of the foregoing
indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of any Security Instrument, except to the extent caused by the
actual willful misconduct or gross negligence of the Indemnified Parties (other
than such willful misconduct or gross negligence imputed to the Indemnified
Parties because of their interest in the Property): (1) ownership of Borrower’s
interest in the Property, or any interest therein, or receipt of any Rents or
other sum therefrom, (2) any accident, injury to or death of any persons or loss
of or damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Property or Appurtenances thereto, including claims
or penalties arising from violation of any Legal Requirement or Insurance
Requirement, as well as any claim based on any patent or latent defect, whether
or not discoverable by Lender, any claim the insurance as to which is
inadequate, and any Environmental Claim, (4) any Default under this Agreement or
any of the other Loan Documents or any failure on the part of Borrower to
perform or comply with any of the terms of any Lease or REA within the
applicable notice or grace periods, (5) any performance of any labor or services
or the furnishing of any materials or other property in respect of the Property
or any part thereof, (6) any negligence or tortious act or omission on the part
of Borrower or any of its agents, contractors, servants, employees, sublessees,
licensees or invitees, (7) any contest referred to in Section 7.3 hereof, (8)
any obligation or undertaking relating to the performance or discharge of any of
the terms, covenants and conditions of the landlord contained in the Leases, or
(9) the presence at, in or under the Property or the Improvements of any
Hazardous Materials in violation of any Environmental Law. Any amounts the
Indemnified Parties are legally entitled to receive under this Section which are
not paid within fifteen (15) Business Days after written demand therefor by the
Indemnified Parties or Lender, setting forth in reasonable detail the amount of
such demand and the basis therefor, shall bear interest from the date of demand
at the Default Rate, and shall, together with such interest, be part of the
Indebtedness and secured by the Security Instrument. In case any action, suit or
proceeding is brought against the Indemnified Parties by reason of any such
occurrence, Borrower shall at Borrower’s expense resist and defend such action,
suit or proceeding or will cause the same to be resisted and defended by counsel
at Borrower’s reasonable expense for the insurer of the liability or by counsel
designated by

 

120



--------------------------------------------------------------------------------

Borrower (unless reasonably disapproved by Lender promptly after Lender has been
notified of such counsel); provided, however, that nothing herein shall
compromise the right of Lender (or any Indemnified Party) to appoint its own
counsel at Borrower’s expense for its defense with respect to any action which
in its reasonable opinion presents a conflict or potential conflict between
Lender and Borrower that would make such separate representation advisable;
provided further that if Lender shall have appointed separate counsel pursuant
to the foregoing, Borrower shall not be responsible for the expense of
additional separate counsel of any Indemnified Party unless in the reasonable
opinion of Lender a conflict or potential conflict exists between such
Indemnified Party and Lender. So long as Borrower is resisting and defending
such action, suit or proceeding as provided above in a prudent and commercially
reasonable manner, Lender and the Indemnified Parties shall not be entitled to
settle such action, suit or proceeding without Borrower’s consent which shall
not be unreasonably withheld or delayed, and claim the benefit of this Section
with respect to such action, suit or proceeding and Lender agrees that it will
not settle any such action, suit or proceeding without the consent of Borrower;
provided, however, that if Borrower is not diligently defending such action,
suit or proceeding in a prudent and commercially reasonable manner as provided
above, and Lender has provided Borrower with thirty (30) days’ prior written
notice, or shorter period if mandated by the requirements of applicable law, and
opportunity to correct such determination, Lender may settle such action, suit
or proceeding and claim the benefit of this Section 19.12 with respect to
settlement of such action, suit or proceeding. Any Indemnified Party will give
Borrower prompt notice after such Indemnified Party obtains actual knowledge of
any potential claim by such Indemnified Party for indemnification hereunder. The
Indemnified Parties shall not settle or compromise any action, proceeding or
claim as to which it is indemnified hereunder without notice to Borrower.

 

XIX.13 Exhibits and Schedules Incorporated. The Exhibits and Schedules annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.

 

XIX.14 Offsets, Counterclaims and Defenses. Any assignee of Lender’s interest in
and to this Agreement, the Note and the other Loan Documents shall take the same
free and clear of all offsets, counterclaims or defenses which are unrelated to
such documents which Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.

 

XIX.15 Liability of Assignees of Lender. No assignee of Lender shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any other Loan Document or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, any different than the liability
of Lender hereunder. In addition, no assignee shall have at any time or times
hereafter any personal liability, directly or indirectly, under or in connection
with or secured by any agreement, lease, instrument, encumbrance, claim or right

 

121



--------------------------------------------------------------------------------

affecting or relating to the Property or to which the Property is now or
hereafter subject any different than the liability of Lender hereunder. The
limitation of liability provided in this Section 19.15 is (i) in addition to,
and not in limitation of, any limitation of liability applicable to the assignee
provided by law or by any other contract, agreement or instrument, and (ii)
shall not apply to any assignee’s gross negligence or willful misconduct.

 

XIX.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

XIX.17 Publicity. All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public which refers
to the Loan Documents or the financing evidenced by the Loan Documents, to
Lender, or any of its Affiliates shall be subject to the prior written approval
of Lender, provided that Lender’s approval shall not be required in connection
with any required Securities and Exchange Commission filings by Borrower or
Guarantors or in any prospectus or offering materials filed therewith and
provided to third parties.

 

XIX.18 Waiver of Marshalling of Assets. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members and others with
interests in Borrower and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Indebtedness without any prior or different resort for collection or of
the right of Lender to the payment of the Indebtedness out of the net proceeds
of the Property in preference to every other claimant whatsoever.

 

122



--------------------------------------------------------------------------------

XIX.19 Waiver of Counterclaim and other Actions. Borrower hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Lender on this Agreement or any Loan Document, any and every right it
may have to (i) interpose any counterclaim therein (other than a counterclaim
which can only be asserted in the suit, action or proceeding brought by Lender
on this Agreement or any Loan Document and cannot be maintained in a separate
action) and (ii) have any such suit, action or proceeding consolidated with any
other or separate suit, action or proceeding.

 

XIX.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

XIX.21 Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, other than that certain
Conditional Commitment, dated as of May 30, 2003, between First States Group,
L.P. and Lender, are superseded by the terms of this Agreement and the other
Loan Documents and unless specifically set forth in a writing contemporaneous
herewith the terms, conditions and provisions of any and all such prior
agreements, the than such Conditional Commitment, do not survive execution of
this Agreement.

 

XIX.22 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one document.

 

[NO FURTHER TEXT ON THIS PAGE]

 

123



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

FIRST STATES INVESTORS 5000A, LLC,

a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:   Sonya A. Huffman Title:   Vice President

 

Amended and Restated Loan and Security Agreement Signature Page



--------------------------------------------------------------------------------

LENDER:

GERMAN AMERICAN CAPITAL CORPORATION,

a Maryland corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Christopher E. Tognola

Title:

 

Vice President

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Thomas Traynor

Title:

 

Authorized Signatory

 

Amended and Restated Loan and Security Agreement Signature Page



--------------------------------------------------------------------------------

STATE OF PENNSYLVANIA                )

                                                                    ) ss.

COUNTY OF PHILADELPHIA              )

 

On the      day of September in the year 2003 before me, the undersigned, a
notary public in and for said state, personally appeared Sonya A. Huffman,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their capacity,
and that by his/her/their signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

   

--------------------------------------------------------------------------------

   

Notary Public

 

[Notary Seal]

    

My commission expires:



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A

 

TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS AND

AFFIRMATIVE COVERAGES

EXHIBIT B

 

SURVEY REQUIREMENTS

EXHIBIT C

 

SINGLE PURPOSE ENTITY PROVISIONS

EXHIBIT D

 

ENFORCEABILITY OPINION REQUIREMENTS

EXHIBIT E

 

NON-CONSOLIDATION OPINION REQUIREMENTS

EXHIBIT F

 

[INTENTIONALLY OMITTED]

EXHIBIT G

 

FORM OF TENANT ESTOPPEL LETTER

EXHIBIT H

 

FORM OF GROUND LEASE ESTOPPEL

EXHIBIT I

 

FORM OF REA ESTOPPEL

EXHIBIT J

 

[INTENTIONALLY OMITTED]

EXHIBIT K

 

BORROWER ORGANIZATIONAL STRUCTURE

EXHIBIT L

 

[INTENTIONALLY OMITTED]

EXHIBIT M

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

EXHIBIT N

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND

ATTORNMENT AGREEMENT

EXHIBIT O

 

O&M PROGRAM

EXHIBIT P

 

FORM OF TENANT NOTIFICATION LETTER

EXHIBIT Q

 

[INTENTIONALLY OMITTED]

EXHIBIT R

 

[INTENTIONALLY OMITTED]

EXHIBIT S

 

[INTENTIONALLY OMITTED]

EXHIBIT T

 

FORM OF INDEPENDENT MANAGER CERTIFICATE

EXHIBIT U

 

[INTENTIONALLY OMITTED]

SCHEDULE I

 

REQUIRED TENANT ESTOPPEL CERTIFICATES

SCHEDULE II

 

DESIGNATED RELEASE PROPERTIES

SCHEDULE III

 

LITIGATION SCHEDULE

SCHEDULE IV

 

REA SCHEDULE

SCHEDULE V

 

REQUIRED DEFERRED MAINTENANCE AND

ENVIRONMENTAL REMEDIATION

SCHEDULE VI

 

GROUND LEASES

SCHEDULE VII

 

ALLOCATED LOAN AMOUNTS

 

127



--------------------------------------------------------------------------------

EXHIBIT A

 

TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS

AND AFFIRMATIVE COVERAGES

 

1) General. Borrower and/or its counsel is responsible for ordering or updating
any title insurance work. Lender requires a lender’s title insurance policy
insuring “German American Capital Corporation, and its successors and assigns”.
The approved title underwriters, type and amount of insurance and required
endorsements are described below. The list of endorsements is subject to review
by Lender’s counsel, local counsel and additional specific coverages may be
required after review of the related title commitment.

 

2) Title Insurer. The Title Company or Title Companies must be approved by
Lender and licensed to do business in the jurisdiction in which the Property is
located.

 

3) Primary Title Insurance Requirements.

 

(a) Amount of Coverage: Not less than the Principal Amount of the Loan on the
Closing Date.

 

(b) Effective Date: The later of the date of recording of the Security
Instrument or the date of funding of the Loan. Borrower shall be required to
provide a customary “gap” indemnity in order to enable the Title Company to
provide “gap” coverage.

 

(c) Insured: “German American Capital Corporation and its successors and
assigns”.

 

(d) Legal Description: Metes and bounds description to be provided which must
conform to that shown on the Survey, the Security Instrument and any other Loan
Documents that require a legal description of the Property. A lot and block
description shall be acceptable in place of a metes and bounds description in
exceptional cases.

 

(e) Policy Form: An ALTA (or equivalent) lender’s policy of title insurance in
form and substance acceptable to Lender. Without limiting Lender’s right to
require specific coverages, endorsements or other title work, the Title Policy
shall (i) be in the 1970 ALTA (as amended 84) form or, if not available, ALTA
1992 form (deleting arbitration and creditor rights exclusions) or, if not
available, the form commonly used in the state where the Property is located,
(ii) to the extent available, include the “extended coverage” provisions
described in paragraph 5 below, (iii) include all applicable endorsements
described in paragraph 6 below, and (iv) include Schedule B exceptions in a form
and to the extent acceptable to Lender’s counsel.

 

4) Extended Coverage Requirements. The Title Policy shall:

 

(a) not contain any exception for filed or unfilled mechanic, materialmen or
similar liens;

 

1



--------------------------------------------------------------------------------

(b) limit any general exception for real estate taxes and other charges to real
estate or other similar taxes or assessments that are not yet due and payable or
delinquent and are not a current lien on the Property;

 

(c) limit any general exception for the rights of persons in possession to the
rights of specified tenants, as tenants only with no right or option to
purchase, set forth on the rent roll for the Property and attached to the Title
Policy; and

 

(d) not contain any general exception as to matters that an accurate Survey of
the Property would disclose, but may contain specific exceptions to matters
disclosed on the Survey to be delivered on the Closing Date, subject to review
by Lender’s counsel.

 

5) Required Endorsements. The following endorsements are required, to the extent
available in the jurisdiction in which the Property is located:

 

  • Restrictions, Encroachments, Minerals Endorsement ALTA Form 9 or equivalent.

 

  • (If not available, the Title Policy must insure by way of affirmative
coverage statements that there are no encroachments by any of the improvements
onto easements, rights of way or other exceptions to streets or adjacent
property, or insure against loss or damage resulting therefrom.)

 

  • Deletion of Creditors Rights Exclusion Endorsement.

 

  • Environmental Protection Lien Endorsement.

 

  • (The Title Policy may make an exception only for specific state statutes
that provide for potential subsequent liens that could take priority over the
lien securing the Loan.)

 

  • Direct Access to Public Road Endorsement;

 

  • Usury Endorsement.

 

  • Land Same As Survey/Legal Description Endorsement.

 

  • Zoning Endorsement - ALTA 3.1 with coverage for number/type of parking
spaces.

 

2



--------------------------------------------------------------------------------

In lieu of an ALTA 3.1 zoning endorsement, Lender may accept an unambiguous,
clean letter from the appropriate zoning authority which satisfies the
following:

 

Zoning District. Confirms the applicable zoning district for the Property under
the laws or ordinances of the applicable jurisdiction and that such zoning is
the proper zoning for the improvements located on the Property.

 

Use Restrictions. Confirms that the current use of the Property is permitted
under the zoning ordinance and that the Property is not a non-conforming use.

 

Dimensional Requirements. Confirms that the Property is in compliance with all
dimensional requirements of the zoning code, including minimum lot area, maximum
building height, maximum floor area ratio and setback or buffer requirements.

 

Parking Requirements. Confirms that the Property is in compliance with all
parking and loading requirements, including the number of spaces and dimensional
requirements for the parking spaces.

 

Rebuildability. If Property involves legal non-conforming use, confirms that, in
the event of casualty, the Property may be rebuilt substantially in its current
form (i.e., no loss of square footage, same building footprint) upon
satisfaction of stated conditions and/or limitations.

 

  • Subdivision Endorsement.

 

  • Doing Business Endorsement.

 

  • Deletion of Arbitration Endorsement.

 

  • Separate Tax Lot Endorsement.

 

  • Street Address Endorsement

 

  • Contiguity Endorsement.

 

  • Variable Rate Endorsement.

 

  • Mortgage Recording Tax Endorsement.

 

3



--------------------------------------------------------------------------------

  • Any of the following endorsements customary in the state in which the
Property is located or as required by the nature of the transaction:

 

Tie-In Endorsement for Multiple Policies

Mortgage Assignment Endorsement

First Loss / Last Dollar Endorsement

Non-Imputation Endorsement

Blanket Un-located Easements Endorsement

Closure Endorsement

 

4



--------------------------------------------------------------------------------

EXHIBIT B

 

GERMAN AMERICAN CAPITAL CORPORATION

SURVEY REQUIREMENTS

 

The survey shall contain the following:

 

•      The legal description of the Property;

 

•      The courses and measured distances of the exterior boundary lines of the
Property and the identification of owners of abutting parcels;

 

•      The total acreage of the Property to the nearest tenth of an acre;

 

•      The location of any existing improvements, the dimensions thereof at the
ground surface level and their relationship to the facing exterior property
lines, streets and set-back lines of the Property;

 

•      The location, lines and widths of adjoining publicly dedicated and
accepted streets showing the number and location of existing curb cuts,
driveways, and fences;

 

•      The location and dimensions of encroachments, if any, upon the Property;

 

•      The location of all set-back lines, restrictions of record, other
restrictions established by zoning or building code ordinance, utilities,
easements, rights-of-way and other matters affecting title to the Property which
are to be shown in Schedule B-2 of the Title Policy identifying each by
reference to its recording data, where applicable;

 

•      Evidence that adequate means of ingress and egress to and from the
Property exist and that the Property does not serve any adjoining property for
ingress, egress or any other purpose;

 

•      If the Property is described as being on a recorded map or plat, a legend
relating the survey to such map or plat;

 

•      The street address of the Property;

 

•      Parking areas at the Property and, if striped, the striping and type
(e.g., handicapped, motorcycle, regular, etc.) and number of parking spaces at
the Property;

 

B–1



--------------------------------------------------------------------------------

•      A statement as to whether the Property is located in a special flood or
mudslide hazard area as determined by a review of a stated and identified Flood
Hazard Boundary Map published by the Federal Insurance Administration of the
U.S. Department of Housing and Urban Development;

 

•      A vicinity map showing the property in reference to nearby highways or
major street intersections.

 

•      The exterior dimensions of all buildings at ground level and the square
footage of the exterior footprint of all buildings, or gross floor area of all
buildings, at ground level.

 

•      The location of utilities serving or existing on the property as
evidenced by on-site observation or as determined by records provided by client,
utility companies and other appropriate sources (with reference as to the source
of information) (for example)

 

  • railroad tracks and sidings;

 

  • manholes, catch basins, valve vaults or other surface indications of
subterranean uses;

 

  • wire and cables (including their function) crossing the surveyed premises,
all poles on or within ten feet of the surveyed premises, and the dimensions of
all crosswires or overhangs affecting the surveyed premises; and

 

  • utility company installations on the surveyed premises.

 

•      A certificate in substantially the following form:

 

The undersigned being a registered surveyor of the State of [State] hereby
certifies to GERMAN AMERICAN CAPITAL CORPORATION, [NAME OF BORROWING ENTITY] and
[INSERT NAME OF TITLE COMPANY], and each of their respective successors and
assigns, as of the date below, as follows:

 

This print of survey actually was made on the ground on [INSERT DATE SURVEY WAS
MADE] in accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys,” jointly established and adopted by American Land Title
Association (“ALTA”) and American Congress on Surveying & Mapping (“ACSM”) and
National Society of Professional Surveyors (“NSPS”) in 1999, contains Items 1,
2, 3, 4, 6, 7(a), 7(b)(1), 8, 9, 10, 11, 13, 14 and 16 of Table A thereto, and
correctly shows: (i) a fixed and determinable position and location of the land
described herein (together with the buildings and improvements thereon, the
“Mortgaged Property”), including the position of the point of

 

B–2



--------------------------------------------------------------------------------

beginning; (ii) the location of all buildings, structures and other improvements
situated on the land; (iii) all driveways or other curb cuts along any street or
alley upon which the land abuts; (iv) the location and name of all public and
private streets or alleys located thereon or adjacent thereto, all of which are
public unless otherwise noted; (v) the location, dimension and recording data of
all easements, rights-of-way and other matters of record thereon or with respect
to which the undersigned has knowledge; (vi) the location and dimension of all
unrecorded easements, paths, rights-of-way and party walls to the extent visible
thereon or with respect to which the undersigned has knowledge; (vii) the
location of applicable building restriction and setback lines required by local
ordinances and regulations; and (viii) the location of all encroachments or
overhangs onto or from the Mortgaged Property. Except as shown on this survey,
there are no visible discrepancies, conflicts, shortages in area or boundary
line conflicts. Except as shown on the survey, the Mortgaged Property does not
serve any adjoining property for drainage, utilities or ingress or egress. The
Mortgaged Property has access to and from a duly dedicated and accepted public
roadway. This survey reflects boundary lines of the land, which “close” by
engineering calculations. All utility services to the Mortgaged Property either
enter the Mortgaged Property through adjoining public streets, or this survey
shows the point of entry and location of any utilities which pass through or are
located on adjoining private land to the extent visible or known to the
undersigned. The Mortgaged Property does not lie within an area designated as a
flood hazard area by any map or publication of the U.S. Department of Housing
and Urban Development or the Federal Emergency Management Agency. The Mortgaged
Property and only the Mortgaged Property constitutes one tax lot. All zoning use
and density classifications are properly shown hereon. The undersigned has
received and examined a copy of the Commitment for Title Insurance No.
                    , dated                     , issued by
                                                             , with respect to
the Mortgaged Property, as well as a copy of each instrument listed therein. The
location of each exception set forth in such Commitment, to the extent it can be
located, has (with recording reference and reference to the exception number of
the Commitment) been shown hereon. The undersigned further certifies that this
survey meets the Accuracy Standards (as adopted by ALTA, ACSM and NSPS and in
effect on the date of this certification) and [SELECT ONE OF THE FOLLOWING TWO
PHRASES]:

 

[the Positional Uncertainties resulting from the survey measurements made on the
survey do not exceed the allowable Positional Tolerance.]

 

B–3



--------------------------------------------------------------------------------

[the survey measurements were made in accordance with the “Minimum Angel,
Distance and Closure Requirements for Survey Measurements Which Control Land
Boundaries for ALTA/ACSM Land Title Surveys.”]

 

--------------------------------------------------------------------------------

                                , Licensed Surveyor

 

   

Date:

 

 

--------------------------------------------------------------------------------

    [seal]    

 

B–4



--------------------------------------------------------------------------------

EXHIBIT C

 

SINGLE PURPOSE ENTITY PROVISIONS

 

It is a requirement that the borrower be a bankruptcy remote, special purpose
entity. A bankruptcy remote, special purpose entity is an entity which is
unlikely to become insolvent as a result of its own activities and which is
adequately insulated from the consequences of any other party’s insolvency. Set
forth below is language to be included in the organizational documents of
corporations, limited partnerships and limited liability companies to evidence
such entities’ existence as bankruptcy remote, special purpose entities.

 

VI. CORPORATION

 

If the Single Purpose Entity is a corporation, its certificate of incorporation
will have to have the following provisions to be considered a special purpose
entity:

 

A. Purpose

 

The corporation’s purpose should be limited to owning and operating the
mortgaged property (or interests in the Borrower).

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Corporation, is to engage solely in the following
activities:

 

1. To acquire that certain parcel of real property, together with all
improvements located thereon, in the City of
                                        , State of
                                         [                     interests in
[insert Borrower or other applicable entity’s name]] (the “Property”).

 

2. To own, hold, sell, assign, transfer, operate, lease, mortgage, pledge and
otherwise deal with the Property.

 

3. To exercise all powers enumerated in the [General Corporation Law] of
                                         necessary or convenient to the conduct,
promotion or attainment of the business or purposes otherwise set forth herein.

 

X–1



--------------------------------------------------------------------------------

B. Certain Prohibited Activities

 

The corporation shall be prohibited, except in certain circumstances, from
engaging in certain activities, including various types of insolvency
proceedings, dissolution, liquidation, consolidation, merger, sale of all or
substantially all of the corporation’s assets, transfer of ownership assets,
incurrence of additional debt and amendment of the corporation’s articles of
incorporation.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The Corporation shall only incur indebtedness in an
amount necessary to acquire, operate and maintain the [Property] [use other term
for the real estate if necessary]. For so long as any mortgage lien exists on
the [Property] [use other term for the real estate if necessary], the
Corporation shall not incur, assume, or guaranty any other indebtedness. The
Corporation shall not consolidate or merge with or into any other entity or
convey or transfer its properties and assets substantially as an entirety to any
entity unless (i) the entity (if other than the Corporation) formed or surviving
such consolidation or merger or that acquired by conveyance or transfer the
properties and assets of the Corporation substantially as an entirety (a) shall
be organized and existing under the laws of the United States of America or any
State or the District of Columbia, (b) shall include in its organizational
documents the same limitations set forth in this Article              and in
Article [insert section setting forth Separateness Covenants], and (c) shall
expressly assume the due and punctual performance of the Corporation’s
obligations; and (ii) immediately after giving effect to such transaction, no
default or event of default under any agreement to which it is a party shall
have been committed by this corporation and be continuing. For so long as a
mortgage lien exists on the [Property] [use other term for the real estate if
necessary], the Corporation will not voluntarily commence a case with respect to
itself, as debtor, under the Federal Bankruptcy Code or any similar federal or
state statute without the unanimous consent of the Board of Directors. For so
long as a mortgage lien exists on the [Property] [use other term for the real
estate if necessary], (ii) no amendment to this certificate of incorporation or
to the Corporation’s By-Laws may be made without first obtaining approval of the
mortgagee holding a first mortgage lien on the [Property] [use other term for
the real estate if necessary] and (ii) the Corporation shall not dissolve,
terminate or liquidate.”

 

“The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.”

 

X–2



--------------------------------------------------------------------------------

C. Indemnification

 

Indemnification of a corporation’s directors and officers should be fully
subordinated to obligations respecting the Property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the [Property] [use other term for the real estate if
necessary] and shall not constitute a claim against the Corporation in the event
that cash flow is insufficient to pay such obligations.”

 

D. Separateness Covenants

 

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
corporation must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: For so long as any mortgage lien exists on the
[Property] [use other term for the real estate if necessary], in order to
preserve and ensure its separate and distinct corporate identity, in addition to
the other provisions set forth in this certificate of incorporation, the
Corporation shall conduct its affairs in accordance with the following
provisions:

 

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate and
shall allocate fairly and reasonably any overhead for shared office space.

 

2. It shall maintain separate corporate records and books of account from those
of its parent and any affiliate.

 

3. Its Board of Directors shall hold appropriate meetings (or act by unanimous
consent) to authorize all appropriate corporate actions, and in authorizing such
actions, shall observe all corporate formalities. The Board of Directors shall
include at least two (2) individuals who are Independent Directors. As used
herein, an “Independent Director” shall mean an individual who shall not have
been at the time of such

 

X–3



--------------------------------------------------------------------------------

individual’s appointment, and may not have been at any time (i) a partner,
member, shareholder of, an officer or employee of, attorney, or counsel of the
Corporation or any of its respective partners, members, shareholders,
subsidiaries or affiliates, (ii) a customer, supplier or other Person who
derives more than 1% of its purchases or revenues from its activities with the
Corporation or managing member of the Corporation or any of their respective
partners, members, shareholders, subsidiaries or affiliates, (iii) a person
controlling any such partner, member, shareholder, supplier or customer, (iv) a
member of the immediate family of any such shareholder, officer, employee,
supplier or customer of any other director of the Corporation or of the managing
member of the Corporation, or (v) a direct or indirect legal or beneficial owner
in such entity or any of its affiliates. A Person that otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Director if
such individual is at the time of initial appointment, or at any time while
serving as such, is an Independent Director of a Single Purpose Entity
affiliated with the Corporation. As used herein, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
ownership of voting securities, by contract or otherwise.

 

4. It shall not commingle assets with those of its parent and any affiliate.

 

5. It shall conduct its own business in its own name.

 

6. It shall maintain financial statements separate from its parent and any
affiliate.

 

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of its parent or any affiliate.

 

8. It shall maintain an arm’s length relationship with its parent and any
affiliate.

 

9. It shall maintain adequate capital in light of its contemplated business
operations.

 

10. It shall not guarantee or become obligated for the debts of any other
entity, including its parent or any affiliate or hold out its credit as being
available to satisfy the obligations of others.

 

X–4



--------------------------------------------------------------------------------

11. It shall not acquire obligations or securities of its partners, members or
shareholders.

 

12. It shall use stationery, invoices and checks separate from its parent and
any affiliate.

 

13. It shall not pledge its assets for the benefit of any other entity,
including its parent and any affiliate or make any loans or advances to any
other person.

 

14. It shall hold itself out as an entity separate from its parent and any
affiliate.

 

15. It shall correct any known misunderstanding regarding its separate
identity.”

 

For purpose of this Article             , the following terms shall have the
following meanings:

 

“affiliate” means any person controlling or controlled by or under common
control with the parent, including, without limitation (i) any person who has a
familial relationship, by blood, marriage or otherwise with any director,
officer or employee of the Corporation, its parent, or any affiliate thereof and
(ii) any person which receives compensation for administrative, legal or
accounting services from this corporation, its parent or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“parent” means, with respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty percent (50%) or more of the voting
stock of the Corporation.

 

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

X–5



--------------------------------------------------------------------------------

VII. LIMITED PARTNERSHIP

 

If the Single Purpose Entity is a limited partnership, to be a special purpose
entity, all of its general partners shall be special purpose entities. If such
limited partnership has more than one general partner, then such limited
partnership shall continue (and not dissolve) for so long as a solvent general
partner exists. Consequently, both the limited partnership’s partnership
agreement and the certificate of incorporation of its general partner(s) will
have to meet certain requirements to be considered special purpose entities.
Such requirements are as follows:

 

A. Limited Partnership Agreement

 

a. Purpose

 

The limited partnership’s purpose should be limited to owning and operating the
mortgaged property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Partnership, is to engage solely in the following
activities:

 

1. To acquire that certain parcel of real property, together with all
improvements located thereon, in the City of
                                        , State of
                                         [                     interests in
[insert Borrower or other applicable entity’s name]] (the “Property”).

 

2. To own, hold, sell, assign, transfer, operate, lease, mortgage, pledge and
otherwise deal with the Property.

 

3. To exercise all powers enumerated in the Uniform Limited Partnership Act of
                                         necessary or convenient to the conduct,
promotion or attainment of the business or purposes otherwise set forth herein.”

 

b. Certain Prohibited Activities

 

The partnership shall be prohibited, except in certain circumstances, from
engaging in certain activities, including various types of insolvency
proceedings, dissolution, liquidation, consolidation, merger, sale of all or
substantially all of the partnership’s assets, transfer of partnership
interests, incurrence of additional debt and amendment of the partnership
agreement.

 

X–6



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: The Partnership shall only incur indebtedness in an
amount necessary to acquire, operate and maintain the [Property] [use other term
for the real estate if necessary]. For so long as any mortgage lien exists on
the [Property] [use other term for the real estate if necessary], the
Partnership shall not incur, assume, or guaranty any other indebtedness. The
Partnership shall not consolidate or merge with or into any other entity or
convey or transfer its properties and assets substantially as an entirety to any
entity unless (i) the entity (if other than the Partnership) formed or surviving
such consolidation or merger or that acquired by conveyance or transfer the
properties and assets of the Partnership substantially as an entirety (a) shall
be organized and existing under the laws of the United States of America or any
State or the District of Columbia, (b) shall include in its organizational
documents the same limitations set forth in this Article              and in
Article [insert section setting forth Separateness Covenants], and (c) shall
expressly assume the due and punctual performance of the Partnership’s
obligations; and (ii) immediately after giving effect to such transaction, no
default or event of default under any agreement to which it is a party shall
have been committed by this partnership and be continuing. For so long as a
mortgage lien exists on the [Property] [use other term for the real estate if
necessary], the Partnership will not voluntarily commence a case with respect to
itself, as debtor, under the Federal Bankruptcy Code or any similar federal or
state statute without the unanimous consent of all of the partners of the
Partnership. For so long as a mortgage lien exists on the [Property] [use other
term for the real estate if necessary], (i) no amendment to this partnership
agreement may be made and (ii) the partnership shall not dissolve, liquidate or
terminate without first obtaining approval of the mortgagee holding a first
mortgage lien on the [Property] [use other term for the real estate if
necessary] .”

 

c. Indemnification

 

Indemnification of a partnership’s partners should be fully subordinated to
obligations respecting the Property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the [Property] [use other term for the real estate if
necessary] and shall not constitute a claim against the Partnership in the event
that cash flow is insufficient to pay such obligations.”

 

X–7



--------------------------------------------------------------------------------

d. Separateness Covenants

 

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
partnership must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: For so long as any mortgage lien exists on the
[Property] [use other term for the real estate if necessary], in order to
preserve and ensure its separate and distinct identity, in addition to the other
provisions set forth in this partnership agreement, the Partnership shall
conduct its affairs in accordance with the following provisions:

 

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from that of any of its affiliate and shall
allocate fairly and reasonably any overhead for shared office space.

 

2. It shall maintain separate partnership records and books of account from
those of any affiliate.

 

3. It shall not commingle assets with those of any affiliate.

 

4. It shall conduct its own business in its own name.

 

5. It shall observe all partnership formalities.

 

6. It shall pay the salaries of its own employees, if any, and maintain a
sufficient number of employees, if any, in light of its contemplated business
operations.

 

7. It shall maintain financial statements separate from any affiliate.

 

8. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of any affiliate.

 

X–8



--------------------------------------------------------------------------------

9. It shall maintain an arm’s length relationship with any affiliate.

 

10. It shall maintain adequate capital in light of its contemplated business
operations.

 

11. It shall not guarantee or become obligated for the debts of any other
entity, including any affiliate, or hold out its credit as being available to
satisfy the obligations of others.

 

12. It shall not acquire obligations or securities of its partners, members or
shareholders.

 

13. It shall use stationery, invoices and checks separate from any affiliate.

 

14. It shall not pledge its assets for the benefit of any other entity,
including any affiliate or make any loans or advances to any other person.

 

15. It shall hold itself out as an entity separate from any affiliate.

 

16. It shall correct any known misunderstanding regarding its separate identity.

 

17. At all times have all of its general partners shall be special purpose
corporate entities with at least two (2) Independent Directors.”

 

For purpose of this Article             , the following terms shall have the
following meanings:

 

“affiliate” means any person controlling or controlled by or under common
control with the Partnership including, without limitation (i) any person who
has a familial relationship, by blood, marriage or otherwise with any partner or
employee of the Partnership, or any affiliate thereof and (ii) any person which
receives compensation for administrative, legal or accounting services from this
partnership, or any affiliate. For purposes of this definition, “control” when
used with respect to any specified person, means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

X–9



--------------------------------------------------------------------------------

“Independent Director” shall mean an individual who shall not have been at the
time of such individual’s appointment, and may not have been at any time (i) a
partner, member, shareholder of, an officer or employee, attorney, or counsel of
the Partnership or any of its respective partners, members, shareholders,
subsidiaries or affiliates, (ii) a customer, supplier or other Person who
derives more than 1% of its purchases or revenues from its activities with the
Partnership or managing member of the Partnership or any of their respective
partners, members, shareholders, subsidiaries or affiliates, (iii) a person
controlling any such partner, member, shareholder, supplier or customer, (iv) a
member of the immediate family of any such shareholder, officer, employee,
supplier or customer of any other director of the Partnership or of the managing
member of the Partnership, or (v) a direct or indirect legal or beneficial owner
in such entity or any of its affiliates. A Person that otherwise satisfies the
foregoing shall not be disqualified from serving as an Independent Director if
such individual is at the time of initial appointment, or at any time while
serving as such, is an Independent Director of a Single Purpose Entity
affiliated with the Partnership. As used herein, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
ownership of voting securities, by contract or otherwise.

 

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

e. Dissolution

 

The limited partnership agreement should provide that the partnership will
continue (and not dissolve) so long as a solvent general partner exists.

 

“Notwithstanding any provision or of any other document governing the formation,
management or operation of the Partnership hereof to the contrary, the following
shall govern: The Partnership shall not terminate solely as a consequence of the
[Bankruptcy] of one or more of the general partners of the Partnership so long
as there remains a solvent general partner of the Partnership.”

 

In addition, dissolution of the partnership must not occur so long as the
partnership remains mortgagor of the mortgaged properly.

 

X–10



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Partnership to the contrary, the
following shall govern: Subject to applicable law, dissolution of the
Partnership shall not occur so long as the Partnership remains mortgagor of the
[Property] [use other term for the real estate if necessary] .”

 

B. Corporate General Partner

 

a. Purpose

 

The corporation’s purpose should be limited to acting as general partner of the
limited partnership whose purpose, as set forth above, generally should be
limited to owning and operating the mortgaged property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Corporation is to engage solely in the activity of
acting as a general partner of a limited partnership (the “Partnership”) whose
purpose is to acquire that certain parcel of real property, together with all
improvements located thereon, in the City of                             , State
of                          (the “Property”) and own, hold, sell, assign,
transfer, operate, lease, mortgage, pledge and otherwise deal with the Property.
The Corporation shall exercise all powers enumerated in the General Corporation
Law of                  necessary or convenient to the conduct, promotion or
attainment of the business or purposes otherwise set forth herein.”

 

b. Certain Prohibited Activities

 

The corporation shall be prohibited, except in certain circumstances, from
engaging in or causing the partnership to engage in certain activities,
including various types of insolvency proceedings, dissolution, liquidation,
consolidation, merger, sale of all or substantially all of the corporation’s or
partnership’s assets, transfer of ownership assets, transfer of partnership
interests, incurrence of additional debt, amendment of the corporation’s
articles of incorporation and amendment of the partnership agreement.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The Corporation shall only incur

 

X–11



--------------------------------------------------------------------------------

or cause the Partnership to incur indebtedness in an amount necessary to
acquire, operate and maintain the Property. For so long as any mortgage lien
exists on the Property, the Corporation shall not and shall not cause the
Partnership to incur, assume, or guaranty any other indebtedness. For so long as
the Partnership remains mortgagor of the Property, the Corporation shall not
cause the Partnership to dissolve. The Corporation shall not and shall not cause
the Partnership to consolidate or merge with or into any other entity or convey
or transfer its properties and assets substantially as an entirety to any entity
unless (i) the entity (if other than the Corporation or Partnership) formed or
surviving such consolidation or merger or that acquired by conveyance or
transfer the properties and assets of the Corporation or Partnership
substantially as an entirety (a) shall be organized and existing under the laws
of the United States of America or any State or the District of Columbia, (b)
shall include in its organizational documents the same limitations set forth in
this Article                  and in Article [insert section setting forth
Separateness Covenants], and (c) shall expressly assume the due and punctual
performance of the Corporation’s obligations; and (ii) immediately after giving
effect to such transaction, no default or event of default under any agreement
to which it is a party shall have been committed by this corporation or the
Partnership and be continuing. For so long as a mortgage lien exists on the
Property, the Corporation shall not voluntarily commence a case with respect to
itself or cause the Partnership to voluntarily commence a case with respect to
itself, as debtor, under the Federal Bankruptcy Code or any similar federal or
state statute without the unanimous consent of the Board of Directors. For so
long as a mortgage lien exists on the Property, (i) no amendment to this
certificate of incorporation or to the Corporation’s By-Laws nor to the
Partnership agreement of the Partnership may be made and (ii) neither the
Corporation nor the Partnership shall be dissolved, liquidated or terminated
without first obtaining approval of the mortgagee holding a first mortgage lien
on the Property.”

 

“The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.”

 

c. Indemnification

 

Indemnification of a corporation’s directors and officers should be fully
subordinated to obligations respecting the Property.

 

X–12



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the Partnership or the Property and shall not constitute
a claim against the Corporation in the event that cash flow is insufficient to
pay such obligations.”

 

d. Separateness Covenants

 

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
Corporation must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: For so long as any mortgage lien exists on the Property,
in order to preserve and ensure its separate and distinct corporate identity, in
addition to the other provisions set forth in this certificate of incorporation,
the Corporation shall conduct its affairs in accordance with the following
provisions:

 

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate and
shall allocate fairly and reasonably any overhead for shared office space.

 

2. It shall maintain separate corporate records and books of account from those
of its parent and any affiliate.

 

3. Its Board of Directors shall hold appropriate meetings (or act by unanimous
consent) to authorize all appropriate corporate actions, and in authorizing such
actions, shall observe all corporate formalities. The Board of Directors shall
include at least two (2) individuals who are Independent Directors. As used
herein, an “Independent Director” shall mean an individual who shall not have
been at the time of such individual’s appointment, and may not have been at any
time (i) a partner, member, shareholder of, or an officer or employee, attorney
or counsel of, the Corporation or any of its respective partners, members,
shareholders, subsidiaries or affiliates, (ii) a customer, supplier or other
Person who derives more than 1% of its purchases or revenues from its activities
with the Corporation or managing member of the Corporation or any of their
respective partners, members, shareholders, subsidiaries or affiliates, (iii) a

 

X–13



--------------------------------------------------------------------------------

person controlling any such partner, member, shareholder, supplier or customer,
(iv) a member of the immediate family of any such shareholder, officer,
employee, supplier or customer of any other director of the Corporation or of
the managing member of the Corporation, or (v) a direct or indirect legal or
beneficial owner in such entity or any of its affiliates. A Person that
otherwise satisfies the foregoing shall not be disqualified from serving as an
Independent Director if such individual is at the time of initial appointment,
or at any time while serving as such, is an Independent Director of a Single
Purpose Entity affiliated with the Corporation. As used herein, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a person or entity,
whether through ownership of voting securities, by contract or otherwise.

 

4. It shall not commingle assets with those of its parent and any affiliate.

 

5. It shall conduct its own business in its own name.

 

6. It shall maintain financial statements separate from its parent and any
affiliate.

 

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of its parent or any affiliate.

 

8. It shall maintain an arm’s length relationship with its parent and any
affiliate.

 

9. It shall maintain adequate capital in light of its contemplated business
operations.

 

10. It shall not guarantee or, except to the extent of its liability for the
debt secured by such mortgage lien, become obligated for the debts of any other
entity, including its parent or any affiliate or hold out its credit as being
available to satisfy the obligations of others.

 

11. It shall not acquire obligations or securities of its partners, members or
shareholders.

 

12. It shall use stationery, invoices and checks separate from its parent and
any affiliate.

 

X–14



--------------------------------------------------------------------------------

13. It shall not pledge its assets for the benefit of any other entity,
including its parent and any affiliate or make any loans or advances to any
other person.

 

14. It shall hold itself out as an entity separate from its parent and any
affiliate.

 

15. It shall correct any known misunderstanding regarding its separate
identity.”

 

For purpose of this Article                         , the following terms shall
have the following meanings:

 

“affiliate” means any person controlling or controlled by or under common
control with the parent, including, without limitation (i) any person who has a
familial relationship, by blood, marriage or otherwise with any director,
officer or employee of the Corporation, its parent, or any affiliate thereof and
(ii) any person which receives compensation for administrative, legal or
accounting services from this corporation, its parent or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“parent” means, with respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty percent (50%) or more of the voting
stock of the Corporation.

 

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

XX. LIMITED LIABILITY COMPANY

 

If the Single Purpose Entity is a limited liability company, to be a special
purpose entity, each managing member shall be a special purpose corporation. If
such limited liability company has more than one managing member then such
limited liability company shall continue (and not dissolve) for so long as a
solvent managing member exists. Consequently, both the Limited Liability
Company’s articles of organization and the

 

X–15



--------------------------------------------------------------------------------

certificate of incorporation of its outside member will have to meet certain
requirements to be considered special purpose entities. Such requirements are as
follows:

 

A. Articles of Organization

 

a. Purpose

 

The limited liability company’s purpose should be limited to owning and
operating the mortgaged property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: The nature of the business and of the
purposes to be conducted and promoted by the Limited Liability Company, is to
engage solely in the following activities:

 

1. To acquire that certain parcel of real property, together with all
improvements located thereon, in the City of                             , State
of                                      [             interests in [insert
Borrower or other applicable entity’s name]] (the “Property”).

 

2. To own, hold, sell, assign, transfer, operate, lease, mortgage, pledge and
otherwise deal with the Property.

 

3. To exercise all powers enumerated in the Limited Liability Company Act of
                             necessary or convenient to the conduct, promotion
or attainment of the business or purposes otherwise set forth herein.”

 

b. Certain Prohibited Activities

 

The limited liability company shall be prohibited, except in certain
circumstances from engaging in certain activities, including various types of
insolvency proceedings, dissolution, liquidation, consolidation, merger, sale of
all or substantially all of the limited liability company’s assets, transfer of
limited liability company interests, incurrence of additional debt and amendment
of the articles of organization.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: The Limited Liability Company shall only
incur indebtedness in an amount necessary to

 

X–16



--------------------------------------------------------------------------------

acquire, operate and maintain the [Property] [use other term for the real estate
if necessary]. For so long as any mortgage lien exists on the [Property] [use
other term for the real estate if necessary], the Limited Liability Company
shall not incur, assume, or guaranty any other indebtedness. The Limited
Liability Company shall not consolidate or merge with or into any other entity
or convey or transfer its properties and assets substantially as an entirety to
any entity unless (i) the entity (if other than the Limited Liability Company)
formed or surviving such consolidation or merger or that acquired by conveyance
or transfer the properties and assets of the Limited Liability Company
substantially as an entirety (a) shall be organized and existing under the laws
of the United States of America or any State or the District of Columbia, (b)
shall include in its organizational documents the same limitations set forth in
this Article              and in Article [insert section setting forth
Separateness Covenants], and (c) shall expressly assume the due and punctual
performance of the Limited Liability Company’s obligations; and (ii) immediately
after giving effect to such transaction, no default or event of default under
any agreement to which it is a party shall have been committed by this limited
liability company and be continuing. For so long as a mortgage lien exists on
the [Property] [use other term for the real estate if necessary], the Limited
Liability Company will not voluntarily commence a case with respect to itself,
as debtor, under the Federal Bankruptcy Code or any similar federal or state
statute without the unanimous consent of all of the members of the Limited
Liability Company. For so long as a mortgage lien exists on the [Property] [use
other term for the real estate if necessary], (i) no amendment to these articles
of organization may be made and (ii) the Limited Liability Company shall not be
dissolved, liquidated or terminated without first obtaining approval of the
mortgagee holding a first mortgage lien on the [Property] [use other term for
the real estate if necessary].”

 

c. Indemnification

 

Indemnification of a limited liability company’s partners should be fully
subordinated to obligations respecting the Property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: Any indemnification shall be fully
subordinated to any obligations respecting the [Property] [use other term for
the real estate if necessary] and shall not constitute a claim against the
Limited Liability Company in the event that cash flow is insufficient to pay
such obligations.”

 

X–17



--------------------------------------------------------------------------------

d. Separateness Covenants

 

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
limited liability company must observe certain covenants designed to make
evident the special purpose entity’s separateness from its affiliates.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: For so long as any mortgage lien exists on
the [Property] [use other term for the real estate if necessary], in order to
preserve and ensure its separate and distinct identity, in addition to the other
provisions set forth in these articles of organization, the Limited Liability
Company shall conduct its affairs in accordance with the following provisions:

 

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from that of any of its affiliates and shall
allocate fairly and reasonably any overhead for shared office space.

 

2. It shall maintain separate records and books of account from those of any
affiliate.

 

3. It shall not commingle assets with those of any affiliate.

 

4. It shall conduct its own business in its own name.

 

5. It shall maintain financial statements separate from any affiliate.

 

6. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of any affiliate.

 

7. It shall maintain an arm’s length relationship with any affiliate.

 

8. It shall maintain adequate capital in light of its contemplated business
operations.

 

X–18



--------------------------------------------------------------------------------

9. It shall not guarantee or become obligated for the debts of any other entity,
including any affiliate, or hold out its credit as being available to satisfy
the obligations of others.

 

10. It shall not acquire obligations or securities of its partners, members or
shareholders.

 

11. It shall use stationery, invoices and checks separate from any affiliate.

 

12. It shall not pledge its assets for the benefit of any other entity,
including any affiliate or make any loans or advances to any other person.

 

13. It shall hold itself out as an entity separate from any affiliate.

 

14. It shall correct any known misunderstanding regarding its separate identity.

 

15. At all times all managing members shall be a special purpose corporate
member with at least two (2) Independent Directors.”

 

For purpose of this Article     , the following terms shall have the following
meanings:

 

“affiliate” means any person controlling or controlled by or under common
control with the Limited Liability Company including, without limitation (i) any
person who has a familial relationship, by blood, marriage or otherwise with any
partner or employee of the Limited Liability Company, or any affiliate thereof
and (ii) any person which receives compensation for administrative, legal or
accounting services from this limited liability company, or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Independent Director” shall mean an individual who shall not have been at the
time of such individual’s appointment, and may not have been at any time (i) a
partner, member, shareholder of, an officer, employee, attorney or counsel of,
the Limited Liability Company or any of its

 

X–19



--------------------------------------------------------------------------------

respective partners, members, shareholders, subsidiaries or affiliates, (ii) a
customer, supplier, or other Person who derives more than 1% of its purchases or
revenues from its activities with the Limited Liability Company or managing
member of the Limited Liability Company or any of their respective partners,
members, shareholders, subsidiaries or affiliates, (iii) a person controlling
any such partner, member, shareholder, supplier or customer, (iv) a member of
the immediate family of any such shareholder, officer, employee, supplier or
customer of any other director of the Limited Liability Company or of the
managing member of the Limited Liability Company, or (v) a direct or indirect
legal or beneficial owner in such entity or any of its affiliates. A Person that
otherwise satisfies the foregoing shall not be disqualified from serving as an
Independent Director if such individual is at the time of initial appointment,
or at any time while serving as such, is an Independent Director of a Single
Purpose Entity affiliated with the Limited Liability Company. As used herein,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.

 

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

e. Dissolution

 

To the extent permitted by tax law the articles of organization should provide
that the vote of a majority-in-interest of the remaining members is sufficient
to continue the life of the limited liability company. If such vote is not
obtained, for so long as a mortgage lien exists on the [Property] [use other
term for the real estate if necessary] the limited liability company may not be
permitted to liquidate the [Property] [use other term for the real estate if
necessary] without first obtaining approval of the mortgagee holding a first
mortgage lien on the [Property] [use other term for the real estate if
necessary]. Such holders may continue to exercise all of their rights under the
existing security agreements or mortgages until the debt underlying the mortgage
lien has been paid in full or otherwise completely discharged.”

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: To the extent permissible under applicable
federal and state tax law,

 

X–20



--------------------------------------------------------------------------------

the vote of a majority-in-interest of the remaining members is sufficient to
continue the life of the Limited Liability Company. If such vote is not
obtained, for so long as a mortgage lien exists on the [Property] [use other
term for the real estate if necessary] the Limited Liability Company shall not
liquidate the [Property] [use other term for the real estate if necessary]
without first obtaining approval of the mortgagee holding a first mortgage lien
on the [Property] [use other term for the real estate if necessary]. Such
holders may continue to exercise all of their rights under the existing security
agreements or mortgages until the debt underlying the mortgage liens has been
paid in full or otherwise completely discharged.

 

f. Voting

 

When acting on matters subject to the vote of the members, notwithstanding that
the limited liability company is not then insolvent, the members and the outside
member must take into account the interest of the Limited Liability Company’s
creditors, as well as those of the members.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Limited Liability Company to the
contrary, the following shall govern: When acting on matters subject to the vote
of the members, notwithstanding that the Limited Liability Company is not then
insolvent, all of the members shall take into account the interest of the
Limited Liability Company’s creditors, as well as those of the members.”

 

B. Outside Corporate Member

 

a. Purpose

 

The outside corporate member’s purpose should be limited to acting as corporate
member of the limited liability company whose purpose, as set forth above,
generally should be limited to owning and operating the mortgaged property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The nature of the business and of the purposes to be
conducted and promoted by the Corporation is to engage solely in the activity of
acting as the

 

X–21



--------------------------------------------------------------------------------

outside member of a limited liability company (the “Limited Liability Company”)
whose purpose is to acquire that certain parcel of real property, together with
all improvements located thereon, in the City of             , State of
             (the “Property”) and own, hold, sell, assign, transfer, operate,
lease, mortgage, pledge and otherwise deal with the Property. The Corporation
shall exercise all powers enumerated in the General Corporation Law of
             necessary or convenient to the conduct, promotion or attainment of
the business or purposes otherwise set forth herein.”

 

b. Certain Prohibited Activities

 

The corporation shall be prohibited, except in certain circumstances, from
engaging in or causing the limited liability company to engage in certain
activities, including various types of insolvency proceedings, dissolution,
liquidation, consolidation, merger, sale of all or substantially all of the
corporation’s or the limited liability company’s assets, transfer of ownership
assets, transfer of limited liability company interests, incurrence of
additional debt, amendment of the corporation’s articles of incorporation and
amendment of the articles of organization.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: The Corporation shall only incur or cause the Limited
Liability Company to incur indebtedness in an amount necessary to acquire,
operate and maintain the Property. For so long as any mortgage lien exists on
the Property, the Corporation shall not and shall not cause the Limited
Liability Company to incur, assume, or guaranty any other indebtedness. The
Corporation shall not and shall not cause the Limited Liability Company to
consolidate or merge with or into any other entity or convey or transfer its
properties and assets substantially as an entirety to any entity unless (i) the
entity (if other than the Corporation or Limited Liability Company) formed or
surviving such consolidation or merger or that acquired by conveyance or
transfer of the properties and assets of the Corporation or Limited Liability
Company substantially as an entirety (a) shall be organized and existing under
the laws of the United States of America or any State or the District of
Columbia, (b) shall include in its organizational documents the same limitations
set forth in this Article              and in Article [insert section

 

X–22



--------------------------------------------------------------------------------

setting forth Separateness Covenants], and (c) shall expressly assume the due
and punctual performance of the Corporation’s obligations; and (ii) immediately
after giving effect to such transaction, no default or event of default under
any agreement to which it is a party shall have been committed by this
corporation or the Limited Liability Company and be continuing. For so long as a
mortgage lien exists on the Property, the Corporation shall not voluntarily
commence a case with respect to itself or cause the Limited Liability Company to
voluntarily commence a case with respect to itself, as debtor, under the Federal
Bankruptcy Code or any similar federal or state statute without the unanimous
consent of the Board of Directors. For so long as a mortgage lien exists on the
Property, without first obtaining approval of the mortgagee holding a first
mortgage lien on the Property (i) no material amendment to this certificate of
incorporation or to the Corporation’s By-Laws nor to the articles of
organization of the Limited Liability Company may be made and (ii) neither the
Corporation nor the Limited Liability Company shall dissolve, liquidate or
terminate without first obtaining approval of the mortgagee holding a first
mortgage lien on the Property.”

 

“The Board of Directors may not take any action requiring the unanimous
affirmative vote of 100% of the members of the Board of Directors unless all
directors including the Independent Directors shall have participated in such
vote.”

 

c. Indemnification

 

Indemnification of a corporation’s directors and officers should be fully
subordinated to obligations respecting the Property.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: Any indemnification shall be fully subordinated to any
obligations respecting the Limited Liability Company or the Property and shall
not constitute a claim against the Corporation in the event that cash flow is
insufficient to pay such obligations.”

 

d. Separateness Covenants

 

In order to demonstrate that it is a bankruptcy remote entity not at risk of
having its assets substantively consolidated with those of another entity, the
corporation must observe certain covenants designed to make evident the special
purpose entity’s separateness from its affiliates.

 

X–23



--------------------------------------------------------------------------------

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: For so long as any mortgage lien exists on the Property,
in order to preserve and ensure its separate and distinct corporate identity, in
addition to the other provisions set forth in this certificate of incorporation,
the Corporation shall conduct its affairs in accordance with the following
provisions:

 

1. It shall establish and maintain an office through which its business shall be
conducted separate and apart from those of its parent and any affiliate and
shall allocate fairly and reasonably any overhead for shared office space.

 

2. It shall maintain separate corporate records and books of account from those
of its parent and any affiliate.

 

3. Its Board of Directors shall hold appropriate meetings (or act by unanimous
consent) to authorize all appropriate corporate actions, and in authorizing such
actions, shall observe all corporate formalities. The Board of Directors shall
include at least two (2) individuals who are Independent Directors. As used
herein, an “Independent Director” shall mean an individual who shall not have
been at the time of such individual’s appointment, and may not have been at any
time (i) a partner, member, shareholder of, an officer, employee attorney or
counsel of, the Corporation or any of its respective partners, members,
shareholders, subsidiaries or affiliates, (ii) a customer, supplier, or other
Person who derives more than 1% of its purchases or revenues from its activities
with the Corporation or managing member of the Corporation or any of their
respective partners, members, shareholders, subsidiaries or affiliates, (iii) a
person controlling any such partner, member, shareholder, supplier or customer,
(iv) a member of the immediate family of any such shareholder, officer,
employee, supplier or customer of any other director of the Corporation or of
the managing member of the Corporation, or (v) a direct or indirect legal or
beneficial owner in such entity or any of its affiliates. A Person that
otherwise satisfies the foregoing shall not be disqualified from serving as an
Independent Director if such individual is at the time of initial appointment,
or at any time while serving as such, is an Independent Director of a Single
Purpose Entity affiliated with the Limited Liability Company. As used herein,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.

 

X–24



--------------------------------------------------------------------------------

4. It shall not commingle assets with those of its parent and any affiliate.

 

5. It shall conduct its own business in its own name.

 

6. It shall maintain financial statements separate from its parent and any
affiliate.

 

7. It shall pay any liabilities out of its own funds, including salaries of any
employees, not funds of its parent or any affiliate.

 

8. It shall maintain an arm’s length relationship with its parent and any
affiliate.

 

9. It shall maintain adequate capital in light of its contemplated business
operations.

 

10. It shall have a partnership or operating agreement, certificate of
incorporation, articles of organization or other organizational document which
has been approved by Lender.

 

11. It shall not guarantee or become obligated for the debts of any other
entity, including its parent or any affiliate or hold out its credit as being
available to satisfy the obligations of others.

 

12. It shall not acquire obligations or securities of its partners, members or
shareholders.

 

13. It shall use stationery, invoices and checks separate from its parent and
any affiliate.

 

14. It shall not pledge its assets for the benefit of any other entity,
including its parent and any affiliate or make any loans or advances to any
other person.

 

15. It shall hold itself out as an entity separate from its parent and any
affiliate.

 

16. It shall correct any known misunderstanding regarding its separate
identity.”

 

X–25



--------------------------------------------------------------------------------

For purpose of this Article             , the following terms shall have the
following meanings:

 

“affiliate” means any person controlling or controlled by or under common
control with the parent, including, without limitation (i) any person who has a
familial relationship, by blood, marriage or otherwise with any director,
officer or employee of the Corporation, its parent, or any affiliate thereof and
(ii) any person which receives compensation for administrative, legal or
accounting services from this corporation, its parent or any affiliate. For
purposes of this definition, “control” when used with respect to any specified
person, means the power to direct the management and policies of such person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“parent” means, with respect to a corporation, any other corporation owning or
controlling, directly or indirectly, fifty percent (50%) or more of the voting
stock of the Corporation.

 

“person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), unincorporated organization, or government or any agency
or political subdivision thereof.

 

e. Voting

 

When voting on matters concerning the limited liability company, notwithstanding
that the limited liability company is not then insolvent, the Corporation must
take into account the interest of the Limited Liability Company’s creditors, as
well as those of its members.

 

“Notwithstanding any provision hereof or of any other document governing the
formation, management or operation of the Corporation to the contrary, the
following shall govern: When voting on matters concerning the Limited Liability
Company, notwithstanding that the Limited Liability Company is not then
insolvent, the Corporation shall take into account the interest of the Limited
Liability Company’s creditors, as well as those of its members.”

 

X–26



--------------------------------------------------------------------------------

IV. OTHER STRUCTURES

 

The foregoing provisions do not exhaustively contemplate all ownership
structures for a mortgaged property. Situations involving ownership structures
not specifically contemplated by the provisions set forth on this Exhibit C
shall nevertheless require Single Purpose Entities substantively to comply with
the requirements to these provisions, modified as appropriate to accommodate the
ownership structure in question.

 

X–27



--------------------------------------------------------------------------------

EXHIBIT D

 

ENFORCEABILITY OPINION REQUIREMENTS

 

1. The Opinion shall be delivered on the Closing Date and shall satisfy all
applicable requirements of the Rating Agencies in relation thereto.

 

2. The Opinion shall be given by a professional law firm selected by Borrower
and reasonably acceptable to Lender.

 

3. The Opinion shall be in form and substance acceptable to Lender and shall be
given in relation to Borrower, Guarantor, Manager and any other relevant party
to the Loan (each a “Loan Party”). Depending on the nature of the transaction,
the Opinion shall address the applicable law of the State of New York, the State
where the Property is located and each State where any Loan Party is organized
(collectively, the “Relevant States”). To the extent that the Property is
located in a jurisdiction outside of the State of New York and/or any Loan Party
is organized under a jurisdiction outside the States of New York or Delaware,
the appropriate opinions below should be given by local counsel. The Opinion
shall be given on the basis of an examination of an executed original of each
completed Loan Document in addition to such other documents or instruments
counsel deems relevant.

 

4. The Opinion shall contain the following opinions:

 

Opinions with respect to the law of the State of Formation or Organization of
the Loan Parties

 

  (a) Each Loan Party is a [Describe Legal Form] duly organized, validly
existing and in good standing under the laws of the State of [State of
Organization] and is authorized to do business and in good standing in the State
of [State of Organization].

 

  (b) Each Loan Party has the requisite power to own its properties and to carry
on its business as now being conducted and to enter into the transactions
covered by the Loan Documents.

 

  (c) The execution and delivery by each Loan Party of each Loan Document to
which it is a party has been duly authorized by all necessary partnership,
company and/or corporate action, as applicable. To the extent a party thereto,
the Loan Documents have been duly executed and delivered by each Loan Party.

 

D–1



--------------------------------------------------------------------------------

  (d) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party does not:

 

  (i) conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, the partnership agreement,
partnership certificate, articles of incorporation, by-laws, trust agreement or
trust certificate, as applicable, of such Loan Party;

 

  (ii) contravene any law, statute or regulation of the United States of America
or the [State of Organization] or any agency or political subdivision of either
thereof;

 

  (iii) violate any order, writ, injunction, or decree of which, after due
inquiry, counsel has actual knowledge, issued by any court or governmental
authority of the United States of America or the [State of Organization] or any
agency or political subdivision of either thereof to which such Loan Party is
subject; or

 

  (iv) conflict with or result in any breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien other than the lien of the Loan
Documents upon any of the assets or properties of such Loan Party pursuant to
the terms of any material indenture, mortgage, deed of trust, agreement,
contract or instrument to which such Loan Party is a party or by which it or any
of its assets or properties is bound.

 

  (e) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of [Relevant State] or any agency or
political subdivision of either thereof is required in connection with the
execution and delivery of any of the Loan Documents, the validity, binding
effect or enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

  (f) To our actual knowledge, except as identified on the schedule to this
opinion letter, none of the Loan Parties is a party to any pending or overtly
threatened in writing actions or proceedings that may adversely affect the
transactions contemplated by the Loan Documents or that would have a material
adverse effect on any Loan Party.

 

  (g) To the extent the State of [State of Organization] UCC is applicable to
the authorization of the Financing Statement, pursuant to the provisions of the
Loan Agreement and the Security Instrument, Borrower has authorized the filing
of the Financing Statement for purposes of Section 9-509 of the State of [State
of Organization] UCC.

 

D–2



--------------------------------------------------------------------------------

  (h) To the extent the State of [State of Organization] UCC is applicable, the
financing Statement includes not only all of the types of information required
by Section 9-502(a) of the State of [State of Organization] UCC but also the
types of information without which the Filing Office may refuse to accept the
Financing Statement pursuant to Section 9-516 of the State of [State of
Organization] UCC.

 

  (i) To the extent the State of [State of Organization] UCC is applicable, the
security interest of the Secured Party will be perfected in Borrower’s rights in
all UCC Collateral upon the later of the attachment of the security interest and
the filing of the Financing Statement in the Filing Office; provided, however,
we express no opinion with respect to (i) money, (ii) deposit accounts, (iii)
letter of credit rights, (iv) goods covered by a certificate of title statute,
(v) as-extracted collateral, timber to be cut, or (vi) any property subject to a
statute, regulation or treaty of the United States whose requirements for a
security interest’s obtaining priority over the rights of a lien creditor with
respect to the property preempt Section 9-310(a) of the State of [State of
Organization]. “UCC Collateral” means the portion of the Property (as defined in
the Security Instrument), the Rate Cap Collateral, the Account Collateral (as
defined in the Loan Agreement) and the Collateral Accounts (as defined in the
Account Agreement) to the extent the UCC governs a security interest in such
collateral.

 

  (j) You have asked whether Borrower is a “registered organization” as such
term is defined in Section 9-102(a)(70) of the State of [State of Organization]
UCC. Pursuant to Section 9-102(a)(70) of the State of [State of Organization]
UCC, a “registered organization” must be (i) organized solely under the laws of
a single State (or the United States) and (ii) the State (or the United States)
must maintain a public record showing the organization to have been organized.

 

Opinions with respect to New York Law

 

  (a) To the extent governed by New York law and to the extent a party thereto,
the Loan Documents are the legal, valid and binding obligations of each Loan
Party, enforceable against such Loan Party in accordance with their terms.

 

  (b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party does not:

 

  (i) contravene any law, statute or regulation of the United States of America
or the State of New York or any agency or political subdivision of either
thereof;

 

  (ii) violate any order, writ, injunction, or decree of which, after due
inquiry, counsel has actual knowledge, issued by any court or governmental

 

D–3



--------------------------------------------------------------------------------

authority of the United States of America or the State of New York or any agency
or political subdivision of either thereof to which such Loan Party is subject;
or

 

  (iii) conflict with or result in any breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien other than the lien of the Loan
Documents upon any of the assets or properties of such Loan Party pursuant to
the terms of any material indenture, mortgage, deed of trust, agreement,
contract or instrument to which such Loan Party is a party or by which it or any
of its assets or properties is bound.

 

  (c) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the United States of America or the State of New York or any agency or political
subdivision of either thereof is required in connection with the execution and
delivery of any of the Loan Documents, the validity, binding effect or
enforceability of any of the Loan Documents or the consummation of the
transactions contemplated thereby.

 

  (d) To our actual knowledge, except as identified on the schedule to this
opinion letter, none of the Loan Parties is a party to any pending or overtly
threatened in writing actions or proceedings that may adversely affect the
transactions contemplated by the Loan Documents or that would have a material
adverse effect on any Loan Party.

 

  (e) The payment by Borrower and receipt by Lender of all principal and
interest will not violate the usury laws of the State of New York or otherwise
constitute unlawful interest.

 

  (f) The provisions of the Loan Agreement and the Security Instrument are
effective to create, in favor of Lender to secure the obligations purported to
be secured thereby, a valid security interest in Borrower’s rights in the UCC
Collateral.

 

  (g) Under New York UCC, the provisions of the Account Agreement are effective
to perfect the security interest of Lender in Borrower’s rights in the
Collateral Accounts (as defined in the Account Agreement).

 

Opinions with respect to the law of States in which the Property is located

 

  (a) Each Loan Party is authorized to do business and in good standing in the
State of [Relevant State].

 

D–4



--------------------------------------------------------------------------------

  (b) To the extent governed by the laws of the State of [Relevant States], the
Security Instrument and the Assignment of Leases are the legal, valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms.

 

  (c) The Security Instrument is in proper form so as to comply with recording
requirements of the State of [Relevant State]. Upon payment of any recording
taxes and recording fees and proper indexing, the Security Instrument will
create in favor of Lender valid liens on the portion of the Property that is
located in the State of [Relevant States], securing payment of the Obligations
(as defined in the Security Instrument), and no further action will be required
for the valid creation of such liens. Upon recordation in the office of the
[Recording Office] the Security Instrument will provide constructive notice of
the terms thereof and the liens created thereby to third parties acquiring
interests in the portion of the Property that are located in the State of
[Relevant States] subsequent to such recordation.

 

  (d) The Assignment of Leases is in proper form so as to comply with the
recording requirements of the State of [Relevant States]. At the time the
Assignment of Leases is delivered to the Recording Office for recording, it will
take effect as to all creditors and subsequent purchasers for a valuable
consideration without notice, and it shall be entitled to priority over any
other similar instrument delivered to said Recording Office for recording after
that time, in the absence of actual notice.

 

  (e) Pursuant to the provisions of the Security Instrument Borrower has
authorized the filing of the Fixture Financing Statement identifying the Fixture
Collateral for purposes of Section 9-509 of the [Relevant States] UCC. “Fixture
Collateral” means that portion of the UCC Collateral which consists of
“fixtures” (as defined in Article 9 of the UCC) to the extent the UCC governs a
security interest in such collateral.

 

  (f) The Fixture Financing Statement includes not only all the types of
information required by Section 9-502(a) and 9-502(b) of the [Relevant States]
UCC but also the types of information without which the Fixture Filing Office
may refuse to accept the Fixture Financing Statement pursuant to Section 9-516
of the State of [Relevant States] UCC.

 

  (g) Under the [Relevant States] UCC, the security interest of the Secured
Party will be perfected in Borrower’s rights in any Fixture Collateral located
on the real property described on Schedule 1 to the Fixture Financing Statement
upon the later of the attachment of the security interest and the filing of the
Fixture Financing Statement in the Fixture Filing Office.

 

D–5



--------------------------------------------------------------------------------

  (h) To our knowledge, Borrower has paid or made provision for payment of all
recording tax due in connection with the recording of the Security Instrument
and the Assignment of Leases. No additional deed of trust recording, intangibles
tax, documentary stamp tax or similar taxes or charges, other than nominal
recordation or filing fees, are required to be paid as a condition of the
legality of enforceability of the Security Instrument or the Assignment of
Leases.

 

  (i) No order, consent, approval, license or authorization of, or filing,
recording or registration with, any governmental or public body or authority of
the State of [Relevant States] or any agency or political subdivision of either
thereof is required in connection with the execution and delivery of any of the
Loan Documents, the validity, binding effect or enforceability of any of the
Loan Documents or the consummation of the transactions contemplated thereby.

 

  (j) To our actual knowledge, except as identified on the schedule to this
opinion letter, none of the Loan Parties is a party to any pending or overtly
threatened in writing actions or proceedings that may adversely affect the
transactions contemplated by the Loan Documents or that would have a material
adverse effect on any Loan Party.

 

  (k) If the Obligations (as defined in the Security Instrument) were to be
governed by the laws of the State of [Relevant States], the payment by Borrower
and receipt by Lender of all principal and interest will not violate the usury
laws of the State of [Relevant States] or otherwise constitute unlawful
interest.

 

  (l) A federal court sitting in the State of [Relevant States] and applying the
conflict of law rules of the State of [Relevant States], and the state courts in
the State of [Relevant States], would give effect to the choice of law
provisions contained in the Security Documents.

 

  (m) The operation of any term of the Note, including, without limitation, the
terms regarding late charges, default interest or prepayment premiums, or the
lawful exercise of any right thereunder, shall not render the Note
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense.

 

5. The Opinion shall be addressed to Lender and its successors and assigns and
shall state that it may be relied upon by (i) any assignee of Lender’s interest
in the Loan, (ii) any servicer of the Loan, (iii) any purchaser of the Loan or
any portion thereof in any Securitization, (iv) any Rating Agency involved in a
Securitization of the Loan, (v) the issuer of securities in a Securitization of
the Loan, and (vi) any trustee or servicer appointed in connection with a
Securitization of the Loan.

 

D–6



--------------------------------------------------------------------------------

EXHIBIT E

 

NON-CONSOLIDATION OPINION REQUIREMENTS

 

1. The Nonconsolidation Opinion shall be delivered on the Closing Date and shall
satisfy all applicable requirements of the Rating Agencies in relation thereto.

 

2. The Nonconsolidation Opinion shall be given by a professional law firm
selected by Borrower and reasonably acceptable to Lender.

 

3. The Nonconsolidation Opinion shall be in form and substance acceptable to
Lender and shall be given in relation to both Borrower and any other SPE Entity
relevant to the Loan. The Nonconsolidation Opinion shall identify each entity (a
“Relevant Entity”) which owns more than a 49% direct or indirect interest in
either Borrower and/or such SPE Entity or is providing a guaranty or indemnity
in connection with the Loan. Depending on the circumstances and nature of the
transaction structure, a non-affiliated entity, such as a third party property
manager, shall be included as a Relevant Entity if required by the Rating
Agencies.

 

4. The Nonconsolidation Opinion shall state that, in the event that any Relevant
Entity were to be a debtor in a case under the Bankruptcy Code, it is counsel’s
opinion that, under present reported decisional authority and statutes
applicable to federal bankruptcy cases, in a properly presented and argued case,
a court would not, in the proper exercise of its equitable discretion, disregard
the separate existence of Borrower or any SPE Entity so as to order substantive
consolidation under the Bankruptcy Code of the assets and liabilities of such
Relevant Entity with the assets and liabilities of either Borrower or any SPE
Entity and treat such assets and liabilities as though either Borrower and such
Relevant Entity or any SPE Entity and such Relevant Entity were one entity.

 

5. The Nonconsolidation Opinion shall be addressed to Lender and its successors
and assigns and shall state that it may be relied upon by (i) any assignee of
Lender’s interest in the Loan, (ii) any participant of Lender’s interest in the
Loan, (iii) any servicer of the Loan, (iv) any purchaser of the Loan or any
portion thereof in any Securitization, (v) any Rating Agency involved in a
Securitization of the Loan, (vi) the issuer of securities in a Securitization of
the Loan, and (vii) any trustee or servicer appointed in connection with a
Securitization of the Loan.

 

DELAWARE BANKRUPTCY OPINIONS

 

As a general rule, the following opinions are required with respect to any
single-member Delaware limited liability companies (having independent
members/managers) in the organizational structure:

 

  1. An opinion of Delaware counsel that federal bankruptcy court would hold
that Delaware law, and not federal law, governs the determination of what
persons or entities have authority to file a voluntary bankruptcy petition on
behalf of the limited liability company.

 

E–1



--------------------------------------------------------------------------------

  2. Opinions of Delaware counsel as follows:

 

  a. The limited liability company agreement constitutes a legal, valid and
binding agreement of its member, and is enforceable against such member, in
accordance with its terms.

 

  b. In order for a voluntary bankruptcy petition to be filed on behalf of the
Company, the unanimous consent of all of the independent managers/members is
required and the provision requiring such unanimous consent in the limited
liability company agreement constitutes a legal, valid and binding agreement of
the member, enforceable against the member, in accordance with its terms.

 

  c. The bankruptcy or dissolution of the limited liability company’s sole
member will not, by itself, cause the limited liability company to be dissolved
or its affairs to be wound up.

 

  d. A judgment creditor of the member may not satisfy its claims against the
member by asserting a claim against the assets of the limited liability company.

 

  e. The limited liability company is a separate legal entity, and shall
continue as such until the cancellation of the limited liability company
certificate.

 

E–2



--------------------------------------------------------------------------------

EXHIBIT F

 

[INTENTIONALLY OMITTED]

 

F–1



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF TENANT ESTOPPEL LETTER

 

                    , 200    

 

German American Capital Corporation,

its successors and assigns

60 Wall Street, 10th Floor

New York, New York 10005

 

Re:

 

Ladies and Gentlemen:

 

It is our understanding that you are about to make a loan to First States
Investors 5000A, LLC, a Delaware limited liability company, the landlord, or
successor-in-interest to the landlord under our lease, as evidenced by a loan
agreement and secured by a mortgage on the captioned premises and, as a
condition precedent thereof, you have required this certification by the
undersigned.

 

The undersigned, as tenant under that certain lease made with
                                        , as landlord, dated
                     [, which lease has been modified or amended as follows
(list all modifications or amendments or, if none, so indicate)
                                        ] (the “Lease”), hereby ratifies the
Lease and certifies that:

 

1. the undersigned entered into occupancy of the premises described in the Lease
on or about                                         ;

 

2. the lease commencement date was                                         ;

 

3. the square footage of the premises described in the Lease is
                                         ;

 

1



--------------------------------------------------------------------------------

4. the fixed rental in the monthly amount of $             was payable from ;

 

5. the percentage rental payable monthly is $            ;

 

6. there are no rent abatements or free rent periods now or in the future [other
than ];

 

7. the amount of the current monthly expense reimbursements due under the Lease
is equal to $ ;

 

8. the Lease is in full force and effect and, except as indicated above, has not
been assigned, modified, supplemented or amended in any way and the undersigned
has no notice of any assignment, pledge or hypothecation by the landlord of the
Lease or of the rentals thereunder;

 

9. a true and complete copy of the Lease (including all amendments,
modifications, supplements, side letters, surrender, space reduction or rent
abatement agreements applicable to such Lease) is attached hereto as Exhibit A;

 

10. the Lease represents the entire agreement between the parties with respect
to the above space in the above-mentioned building;

 

11. the term of the Lease [, as currently extended by means of the exercise of
certain options contained therein,] expires on
                                        ;

 

12. all construction and other obligations of a material nature to be performed
by the landlord under the Lease have been satisfied, except as follows: (if
none, so indicate);

 

13. any payments by the landlord to the undersigned for tenant improvements
which are required under the Lease have been made;

 

14. on this date there are no existing defenses or offsets which the undersigned
has against the enforcement of the Lease by the Landlord and the undersigned has
no knowledge of any event which with the giving of notice, the passage of time
or both would constitute a default under said Lease;

 

15. the undersigned is not entitled to any offsets, abatements, deductions or
otherwise against the rent payable under the Lease from and after the date
hereof, except as follows: (if none, so indicate);

 

16. no rental (including expense reimbursements), other than for the current
month, has been paid in advance;

 

2



--------------------------------------------------------------------------------

17. the amount of the security deposit presently held under the Lease is
$             (if none, so indicate);

 

18. the rentals (including expense reimbursements) under the Lease have been
paid through the month of                     .

 

This estoppel certificate is binding upon the undersigned and its successors and
assigns and may be relied upon by you and your successors and assigns and, if
the mortgage loan becomes the subject of a securitization, may also be relied
upon by the credit rating agency, if any, rating the securities collateralized
by the mortgage loan as well as any issuer of such securities, and any servicer
and/or trustee acting in respect of such securitization.

 

Very truly yours,

--------------------------------------------------------------------------------

[INSERT NAME OF TENANT]

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

3



--------------------------------------------------------------------------------

EXHIBIT A

 

LEASE

 

4



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF GROUND LESSOR ESTOPPEL CERTIFICATE

 

(TO BE USED FOR GROUND LEASES WITH ACCEPTABLE FINANCING PROVISIONS)

 

--------------------------------------------------------------------------------

 

GERMAN AMERICAN CAPITAL CORPORATION,

its successors and assigns (“Lender”)

60 Wall Street, 10th Floor

New York, NY 10005

 

Re:                                          (the “Property”)

 

Ladies and Gentlemen:

 

The undersigned,                                          (“Lessor”), as
             October 23, 1986, between Lessor and
                                        ,
a                                         “Lessee”), as lessee, [as amended by
                                         [ (the “Amendment”; together with the
original lease, the “Lease”) covering a portion of the Property therein
described (the “Premises”), hereby warrants, represents and certifies as
follows, as of the date hereof:

 

  1. The term of the Lease commenced on [                                       
 ], and expires on [                                         ].

 

  2. The current Ground Rent (as defined in the Lease) under the Lease is
$[            ] per annum, payable in [                    ] installments, and
has been paid in full through [            , 2003]. Except for the [Other Rent
(as defined in the Lease)], no additional rent or charge (including, without
limitation, as applicable, taxes, maintenance, operating expenses or otherwise)
that has been billed to Lessee by Lessor is overdue. There are no provisions
for, and Lessor has no rights with respect to, terminating the Lease or
increasing the rent payable thereunder, except as expressly set forth in the
Lease. The amount of the security deposit presently held by Lessor under the
Lease is $[            ].

 

  3. The Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way whatsoever, except, if at all, as described
on Exhibit A attached hereto and made a part hereof. There are no other
agreements, whether oral or written, between Lessee and Lessor concerning the
Premises or the Property. A true, correct and complete description of the
documents constituting the Lease is set forth on Exhibit A.

 

H–1



--------------------------------------------------------------------------------

  4. Lessor has not delivered or received any notices of default under the
Lease; to the best knowledge of Lessor, there is no default by Lessee or Lessor
under the Lease, nor has any event or omission occurred which, with the giving
of notice or the lapse of time, or both, would constitute a default thereunder.
To the best knowledge of Lessor, Lessee has no defense, set-offs, basis for
withholding rent, claims or counterclaims against Lessor for any failure of
performance of any of the terms of the Lease.

 

  5. Any improvements required by the terms of the Lease to be made by Lessee
have been completed to the satisfaction of Lessor, and Lessee’s current use and
operation of the Premises complies with any use covenants or operating
requirements contained in the Lease.

 

  6. Lessee has no options, rights of first refusal, termination, renewal or
extension, exclusive business rights or other rights to extend or otherwise
modify the Lease[, except as follows]: [describe any such options].

 

  7. Neither Lessor nor Lessee has assigned the Lease or sublet the Premises[,
except as follows]: [describe any assignments and subleases].

 

  8. Lessor is the record and beneficial owner of the Premises, and the Lease is
not subordinate, and has not been subordinated by Lessor, to any mortgage, lien
or other encumbrance. Lessor has not assigned, conveyed, transferred, sold,
encumbered or mortgaged its interest in the Lease or the Premises, and there are
no mortgages, deeds of trust or other security interests encumbering the ground
lessor’s fee interest in the Premises.

 

  9. No third party has any option or preferential right to purchase all or any
part of the Premises.

 

  10. Lessor has not received written notice of any pending eminent domain
proceedings or other governmental actions or any judicial actions of any kind
against Lessor’s interest in the Property.

 

  11. Lessor has not received written notice that it is in violation of any
governmental law or regulation applicable to its interest in the Premises and
its operation thereon, including, without limitation, any environmental laws or
the Americans with Disabilities Act, and has no reason to believe that there are
grounds for any claim of any such violation.

 

  12. Neither Lessee nor any affiliate of Lessee has any direct or indirect
ownership interest in Lessor or any affiliate of Lessor.

 

H–2



--------------------------------------------------------------------------------

  13. Lessor acknowledges and agrees that ](a) Lender is a “Mortgagee” (as
defined in the Lease)], [(b) that certain [ Leasehold [Deed of Trust][Mortgage],
Security Agreement, Financing Statement, Fixture Filing and Assignment of
Leases, Rents, Security Deposits [and Hotel Revenues] dated on or about
                    , 200     by Lessee for the benefit of Lender is a
“Leasehold Mortgage” (as defined in the Lease),] [(c) that Lessee and Lender
have duly complied with and satisfied the provisions of                      of
the Lease concerning notification of Lessor of a Leasehold Mortgage,] and [(d)
Lender shall be entitled to all the benefits and protections set forth in the
Lease to which a Mortgagee would be entitled including, without limitation,
those set forth in                      of the Ground Lease.]

 

  14. Lessor, and the person or persons executing this certificate on behalf of
Lessor, have the power and authority to execute this certificate.

 

  15. Lessor agrees that shall forward copies of all notices to Lessee to Lender
at the following address or at such other address as Lender may from time to
time designate in writing to Lessor.

 

German American Capital Corporation

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Eric M. Schwartz and General Counsel

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

The truth and accuracy of the certifications contained herein may be relied upon
by (i) the Lender and its successors, participants, assigns and transferees,
(ii) any rating agency or trustee involved in a securitization of the Loan, and
(iii) any servicer of the Loan (collectively, the “Reliance Parties”) and said
certifications shall be binding upon Lessor and its successors and assigns, and
inure to the benefit of the Reliance Parties. Except as specifically set forth
herein, this Certificate shall not be deemed to alter or modify any of the terms
and conditions of the Ground Lease.

 

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

[ADD ACKNOWLEDGMENT]

 

H–3



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF THE GROUND LEASE

 

H–4



--------------------------------------------------------------------------------

FORM OF GROUND LESSOR CONSENT, MODIFICATION OF LEASE AND

ESTOPPEL CERTIFICATE

(“Consent Agreement and Estoppel”)

 

(TO BE USED FOR GROUND LEASES WITHOUT

ACCEPTABLE FINANCING PROVISIONS)

 

                , 2003

 

GERMAN AMERICAN CAPITAL CORPORATION,

60 Wall Street, 10th Floor

New York, NY 10005

Attention:         Eric M. Schwartz

 

Re: [                    ] (the “Property”)

 

Ladies and Gentlemen:

 

The undersigned, [                    ], a [                    ], (together
with its successors and assigns, “Lessor”), is the lessor of a ground lease of
the Property (the “Lease”) to Bank of America, N.A. (“BofA”). Lessor
acknowledges that BofA is transferring its interest in the Lease to First States
Investors 5000A, LLC (together with its successors and assigns, “Lessee”) and
that German American Capital Corporation (together with its successors and
assigns, “Lender”) is making a loan to Lessee to acquire such interest in the
Lease, which loan will be secured a mortgage or deed of trust on Lessee’s
interest in the Lease.

 

Lessor hereby warrants, represents, agrees and certifies as follows, as of the
date hereof:

 

1. A true, correct and complete copy of the documents constituting the Lease is
set forth on Exhibit A. The Lease is in full force and effect. There are no
other agreements other than the Lease, whether oral or written, between Lessee
and Lessor concerning the Premises or the Property.

 

2. The current rent payable under the Lease is $             per annum, payable
in              installments, and has been paid in full through             ,
2003. No rent or charge that has been billed to Lessee by Lessor is overdue.

 

3. The term of the Lease commenced on              and expires on             ,
subject to the exercise of extension options by Lessee to extend the term
through              (the “Term”).

 

4. Lessor has not delivered or received any notices of default under the Lease;
to the best knowledge of Lessor, there is no default by Lessee or Lessor under
the Lease, nor has any event or omission occurred which, with the giving of
notice or the lapse of time, or both, would constitute a default thereunder.

 

H–5



--------------------------------------------------------------------------------

5. Any improvements required by the terms of the Lease to be made by Lessee have
been completed to the satisfaction of Lessor, and Lessee’s current use and
operation of the Premises complies with any use covenants or operating
requirements contained in the Lease.

 

6. Lessor’s consent is not required for Lessee grant a mortgage, deed of trust
or security deed on Lessee’s interest in the Lease (a “Leasehold Mortgage” and
the holder of a Leasehold Mortgage, including Lender, a “Leasehold Mortgagee”).

 

7. Each Leasehold Mortgagee shall have the following rights:

 

  A. A Leasehold Mortgagee shall have the right, but not the obligation, to
remedy any default by Lessee within twenty (20) days after the expiration of all
applicable grace or cure periods as provided in the Lease.

 

  B. Lessor shall not terminate the Lease as a result of a default by Lessee
without first giving to the Leasehold Mortgagee written notice of such right and
a reasonable time thereafter to obtain possession of the Property and to cure
any default that is susceptible to cure by the Leasehold Mortgagee.

 

  C. In the event of any termination of the Lease, Lessor shall notify the
Leasehold Mortgagee and the Leasehold Mortgagee shall have the option to enter
into a new lease (the “New Lease”) of the Property with Lessor on the same terms
and conditions as the Lease. The Leasehold Mortgagee shall exercise such option
to enter into a New Lease within forty-five (45) days after receipt of notice of
the termination of the Lease. As a condition to entering into a New Lease, the
Leasehold Mortgagee shall be required to cure any defaults by Lessee under the
lease that are susceptible of being cured by the Leasehold Mortgagee (and all
other defaults by Lessee shall be waived). In the event Lessee fails to duly
exercise any extension or renewal option the Leasehold Mortgagee shall have the
right to enter into a New Lease for such unexercised extension or renewal term
by delivering notice to Lessor within forty-five days after the expiration of
the Lease.

 

  D. No union of the interests of Lessor and Lessee shall result in a merger of
the Lease.

 

  E. A Leasehold Mortgagee may enforce its rights under its Leasehold Mortgage
and acquire title to Lessee’s interest in the Property in any lawful way, and
pending foreclosure of such Leasehold Mortgage, take possession of the Property.
If the Leasehold Mortgagee shall acquire title to

 

H–6



--------------------------------------------------------------------------------

 

Lessee’s interest in the Lease, then the Leasehold Mortgagee may freely assign
the Lease and this Consent Agreement and Estoppel and thereupon the Leasehold
Mortgagee shall be released from all liability for performance or observance of
the covenants and conditions in the Lease.

 

  F. Lessee and Lessor shall not enter into any agreement providing for the
surrender, cancellation, amendment or modification of the Lease, and Lessor
shall not accept a surrender of the Lease from Lessee, without the prior written
consent of the Leasehold Mortgagee.

 

8. Lessor, and the person or persons executing this Consent Agreement and
Estoppel on behalf of Lessor, have the power and authority to execute this
Consent Agreement and Estoppel.

 

9. In the event of any inconsistency between the terms of the Lease and this
Consent Agreement and Estoppel, the terms of this Consent Agreement and Estoppel
shall govern.

 

10. Lessor agrees to deliver copies of all notices to Lessee to Lender at the
following address or at such other address as Lender or any subsequent Leasehold
Mortgagee may from time to time designate in writing to Lessor. No notice from
Lessor to Lessee shall be effective unless and until a copy of such notice has
also been delivered to Lender or any subsequent Leasehold Mortgagee.

 

German American Capital Corporation

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Eric M. Schwartz and General Counsel

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

The truth and accuracy of the certifications contained herein may be relied upon
by (i) Lender and its successors, participants, assigns and transferees, (ii)
any rating agency or trustee involved in a securitization of the Loan, (iii) any
servicer of the Loan, and (iv) any Leasehold Mortgagee (collectively, the
“Reliance Parties”) and said certifications shall be binding upon Lessor and its
successors and assigns, and inure to the benefit of the Reliance Parties.

 

H–7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent Agreement and
Estoppel to be executed as of the day and year first above written.

 

LESSOR:

 

--------------------------------------------------------------------------------

 

Witness:

 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

 

H–8



--------------------------------------------------------------------------------

EXHIBIT A

 

LEASE

 

H–9



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF REA ESTOPPEL

 

GERMAN AMERICAN CAPITAL CORPORATION,

its successors and assigns (“Lender”)

60 Wall Street, 10th Floor

New York, NY 10005

 

Re:                                                             (the “Premises”)

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain (i) [Construction, Operation and
Reciprocal Easement Agreement], dated as of                                  and
recorded on         ,          as Instrument No.              in the Official
Records of                      County (the “REA”), by and between
                             and                         . All capitalized terms
not otherwise defined herein shall have the meanings provided in the REA. With
the understanding that Lender will and Owner may rely upon the representations
made in this Estoppel Certificate (this “Certificate”) in extending certain
financial accommodations to First States Investors 5000A, LLC, the purchaser of
the Premises (“Owner”), the undersigned hereby certifies to, and represents and
warrants and agrees with Lender as follows as of the date hereof:

 

1. The REA is in full force and effect, has been duly executed and delivered by
the undersigned, or its predecessor in interest, and is a valid, legal and
binding obligation of the undersigned, enforceable in accordance with its
express terms.

 

2. Owner and its predecessors in interest as owners of the Premises have
completed all construction required by the REA.

 

3. As of the date of this Certificate: (a) neither the undersigned nor, to the
best of the undersigned’s knowledge, Owner or its predecessors in interest as
owners of the Premises have issued a notice of default under the REA; (b) all
obligations and conditions under the REA to be performed to date by the
undersigned, or, to the best of undersigned’s knowledge, by Owner and its
predecessors in interest as owners of the Premises, have been satisfied; (c) to
the best of the undersigned’s knowledge, no event has occurred which, with the
giving of notice, the passage of time or both, would constitute an event of
default by Owner or its predecessors in interest as owners of the Premises, or
by the undersigned, under the REA; and (d) the undersigned has no defenses,
offsets or claims against Owner or its predecessors in interest as owners of the
Premises or rights of offset against any payments due to Owner under the REA or
otherwise.

 

I–1



--------------------------------------------------------------------------------

4. As of the date of this Certificate, the undersigned has no knowledge of any
proposed condemnation, loss or casualty loss that affects any portion of the
Premises.

 

5. The undersigned has not performed or cured any defaults or obligations on
behalf of Owner and its predecessors in interest as owners of the Premises.
There are no amounts due to the undersigned from Owner and its predecessors in
interest as owners of the Premises and the undersigned does not have the right
to withhold any amounts otherwise payable to Owner or its predecessors in
interest as owners of the Premises.

 

6. All maintenance obligations relating to the Premises set forth in the REA
have been satisfied to this date by Owner and its predecessors in interests as
owners of the Premises.

 

7. All maintenance obligations relating to the property of the undersigned set
forth in the REA have been satisfied to this date by the undersigned.

 

8. Any and all sums for maintenance, repair or otherwise required under the REA
have been satisfied, as of the date of this Certificate, by Owner and the
undersigned.

 

9. As of the date of this Certificate, the undersigned has no knowledge of any
outstanding mechanics, materialmens’, laborers’ or any other type of liens
against the Premises arising from the REA.

 

10. Pursuant to the REA, Lender has duly notified the undersigned that Lender
shall have a first mortgage lien in and upon the Premises. The undersigned
hereby acknowledges that Lender is entitled to receive notices issued pursuant
to and in connection with the REA and that Lender’s address for notices is as
follows:

 

German American Capital Corporation

60 Wall Street, 10th Floor

New York, New York 10005

Attention: Eric M. Schwartz and General Counsel

 

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

The undersigned hereby acknowledges receipt of a request from Lender pursuant to
of the REA to receive all notices that are required to be given thereunder. The
undersigned shall report to the Lender any defaults or delinquencies by Owner
under the REA.

 

[11. TO BE INCLUDED IF THE REA HAS THIRD PARTY TERMINATION RIGHTS AND THE REA
DOES NOT PROVIDE LENDER CURE RIGHTS (GREENSPOINT

 

I–2



--------------------------------------------------------------------------------

& SCOTTSDALE). In the event Owner fails to cure any default, Lender shall be
entitled, pursuant to the REA, to receive notice of such default and shall then
have forty-five (45) days in which to cure any such default, or if such default
cannot be cured within forty-five (45) days, to diligently commence curing such
default within such forty-five (45) day period and diligently complete the same
within a reasonable time thereafter. No party has any right to exercise any
remedies against Owner until such notice is given and such cure periods have
expired.]

 

12. Attached hereto as Exhibit A is a true, correct and complete copy of the REA
and all amendments, modifications and supplements thereto. The undersigned
represents and warrants to Lender and Owner that the REA has not been assigned,
modified or amended in and way except as attached hereto as Exhibit A.

 

[13. TO BE INCLUDED IN THE ESTOPPEL FOR #1- 525 N. TRYON (THE ODELL BUILDING):
the undersigned hereby acknowledges that Lender (together with its successors
and assigns) shall be deemed for all purposes under the REA to be an
“Institutional Mortgagee” (as defined therein) and is entitled to receive
notices issued pursuant to and in connection with the REA and exercise any and
all other rights of an Institutional Mortgagee thereunder.]

 

14. In the event of a conflict between this Certificate and the REA, the terms
of this Certificate shall govern.

 

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed and delivered this      day of             , 2003.

 

[                                                                               
      ]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

I–3



--------------------------------------------------------------------------------

EXHIBIT J

 

[INTENTIONALLY OMITTED]

 

J–1



--------------------------------------------------------------------------------

EXHIBIT K

 

BORROWER ORGANIZATIONAL STRUCTURE

 

LOGO [g92112image021.jpg]

 

K–1



--------------------------------------------------------------------------------

EXHIBIT L

 

[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------

[INTENTIONALLY OMITTED]

 

L–2



--------------------------------------------------------------------------------

EXHIBIT M

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

Reference is made to that certain Amended and Restated Loan and Security
Agreement, dated as of September     , 2003 (as amended, supplemented or
otherwise modified from time to time, the Loan Agreement) between First States
Investors 5000A, LLC, a Delaware limited liability company (Borrower), and
German American Capital Corporation, a Maryland corporation (Lender), and that
certain Consolidated, Amended and Restated Note, dated as of September
            , 2003 (the Note), made by Borrower in favor of Lender. Terms
defined in the Loan Agreement and not otherwise defined herein are used herein
with the same meaning.

 

The Assignor and the Assignee referred to on Schedule 1 attached hereto agree as
follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Note and the Loan Agreement as of
the date hereof equal to the percentage interest specified on Schedule 1
attached hereto. After giving effect to such sale and assignment, the amount of
the Loan and the Note owing to the Assignee will be as set forth on Schedule 1
attached hereto.

 

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with the Loan Documents or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under any Loan Document or any other instrument or
document furnished pursuant thereto; and (iv) attaches the Note or notes held by
the Assignor and requests that the Lender exchange such Note or notes for a new
note or notes payable to the order of the Assignee in an amount equal to the
principal amount of the Loan assumed by the Assignee pursuant hereto or new
notes payable to the order of the Assignee in an amount equal to the principal
amount of the Loan assumed by the Assignee pursuant hereto and the Assignor in
an amount equal to the principal amount of the Loan retained by the Assignor
under the Note and the Loan Agreement, respectively, as specified on Schedule 1
attached hereto.

 

3. The Assignee (i) confirms that it has received a copy of the Note and the
Loan Agreement, together with such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Lender or

 

M–1



--------------------------------------------------------------------------------

the Assignor based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement or the Note; (iii) appoints and
authorizes Lender to take such action as agent on its behalf and to exercise
such powers and discretion under the Loan Documents as are delegated to Lender
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Agreement and
the Note are required to be performed by it as an assignee of an interest
therein.

 

4. Following the execution of this Assignment and Acceptance, it will be
delivered to Lender for acceptance and recording. The effective date for this
Assignment and Acceptance (the Effective Date) shall be the date of acceptance
hereof by the Lender, unless otherwise specified on Schedule 1 attached hereto.

 

5. Upon such acceptance and recording by Lender, as of the Effective Date, (i)
the Assignee shall be a party to the Loan Agreement and the Note and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of an assignee thereof, and (ii) the Assignor shall, to the extent
provided in the Loan Agreement and this Assignment and Acceptance, relinquish
its rights and be released from its obligations under the Loan Agreement and the
Note.

 

6. Upon such acceptance and recording by Lender, from and after the Effective
Date, Lender shall make all payments under the Loan Agreement and the Note or
notes in respect of the interest assigned hereby (including, without limitation,
all payments of principal, interest and commitment fees with respect thereto) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Loan Agreement and the Note or notes for periods prior to
the Effective Date directly between themselves.

 

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

 

* * *

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance and Schedule 1 to this Assignment and Acceptance to be executed
by their officers thereunto duly authorized as of the date specified on Schedule
1.

 

M–2



--------------------------------------------------------------------------------

Schedule 1

 

As to the Loan in respect of which an interest is being assigned:

 

Percentage interest assigned:

                   %

Aggregate outstanding principal amount of the Loan assigned:

   $                

Principal amount of Note payable to Assignee:

   $                

Principal amount of Note payable to Assignor:

   $                

Effective Date (if other than date of acceptance by Lender):
                         ,        

 

[NAME OF ASSIGNOR], as Assignor

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    Dated:                         ,        

[NAME OF ASSIGNEE], as Assignee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    Dated:                        ,         

 

Accepted this          day of                     ,         

[NAME OF LENDER]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

M–3



--------------------------------------------------------------------------------

EXHIBIT N

 

FORM OF

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

                                         ,

Tenant

 

AND

 

GERMAN AMERICAN CAPITAL CORPORATION

Lender

 

County:

  

[            ]

Section:

  

[            ]

Block:

  

[            ]

Lot:

  

[            ]

Premises:

    

 

Dated: as of                     ,             

 

--------------------------------------------------------------------------------

 

Record and return by mail to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

N–1



--------------------------------------------------------------------------------

SUBORDINATION,

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT made as of this              day of             , 200    ,
between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an
address at 60 Wall Street, 10th Floor, New York, New York 10019 (hereinafter
called “Lender”), and             , a                         , having an
address at                              (hereinafter called “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by a lease (the “Original Lease”) dated             , 200     between
                         (hereinafter called “Landlord”), as landlord, and
Tenant, as tenant, as amended by lease amendment[s] dated             , 200    ,
[                    , 200     and             , 200    ] (the Original Lease,
as so amended, is hereinafter the “Lease”), a memorandum of which Lease was
dated              and was recorded in                      in Reel
            , Page     , [add recording data for memoranda of amendments, if
applicable], Landlord leased to Tenant certain premises located in
                            (the “Premises”) on the property described in
Schedule “A” annexed hereto and made a part hereof (the “Property”); and

 

WHEREAS, Lender is about to make a loan to Landlord, which loan shall be secured
by, among other things, a mortgage or deed of trust (which mortgage or deed of
trust, and all amendments, renewals, increases, modifications, replacements,
substitutions, extensions, spreaders and consolidations thereof and all
re-advances thereunder and addictions thereto, is referred to as the “Security
Instrument”) encumbering the Property; and

 

WHEREAS, Lender and Tenant desire to confirm their understanding and agreement
with respect to the Lease and the Security Instrument.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Lender and Tenant hereby agree and covenant as follows:

 

1. The Lease, and all of the terms, covenants, provisions and conditions thereof
(including, without limitation, any right of first refusal, right of first
offer, option or any similar right with respect to the sale or purchase of the
Property, or any portion thereof) is, shall be and shall at all times remain and
continue to be subject and subordinate in all respects to the lien, terms,
covenants, provisions and conditions of the Security Instrument and to all
advances and re-advances made thereunder and all sums secured thereby. This
provision shall be self-operative but Tenant shall execute and deliver any
additional instruments which Lender may reasonably require to effect such
subordination.

 

N–2



--------------------------------------------------------------------------------

2. So long as (i) Tenant is not in default (beyond any period given in the Lease
to Tenant to cure such default) in the payment of rent, percentage rent or
additional rent or in the performance or observance of any of the other terms,
covenants, provisions or conditions of the Lease on Tenant’s part to be
performed or observed, (ii) Tenant is not in default under this Agreement and
(iii) the Lease is in full force and effect: (a) Tenant’s possession of the
Premises and Tenant’s rights and privileges under the Lease, or any extensions
or renewals thereof which may be effected in accordance with any option therefor
which is contained in the Lease, shall not be diminished or interfered with by
Lender, and Tenant’s occupancy of the Premises shall not be disturbed by Lender
for any reason whatsoever during the term of the Lease or any such extensions or
renewals thereof and (b) Lender will not join Tenant as a party defendant in any
action or proceeding to foreclose the Security Instrument or to enforce any
rights or remedies of Lender under the Security Instrument which would cut-off,
destroy, terminate or extinguish the Lease or Tenant’s interest and estate under
the Lease (except to the extent required so that Tenant’s right to receive or
set-off any monies or obligations owed or to be performed by any of Lender’s
predecessors-in-interest shall not be enforceable thereafter against Lender or
any of Lender’s successors-in-interest). Notwithstanding the foregoing
provisions of this paragraph, if it would be procedurally disadvantageous for
Lender not to name or join Tenant as a party in a foreclosure proceeding with
respect to the Security Instrument, Lender may so name or join Tenant without in
any way diminishing or otherwise affecting the rights and privileges granted to,
or inuring to the benefit of, Tenant under this Agreement.

 

3. (A) After notice is given by Lender that the Security Instrument is in
default and that the rentals under the Lease should be paid to Lender, Tenant
will attorn to Lender and pay to Lender, or pay in accordance with the
directions of Lender, all rentals and other monies due and to become due to
Landlord under the Lease or otherwise in respect of the Premises. Such payments
shall be made regardless of any right of set-off, counterclaim or other defense
which Tenant may have against Landlord, whether as the tenant under the Lease or
otherwise.

 

(B) In addition, if Lender (or its nominee or designee) shall succeed to the
rights of Landlord under the Lease through possession or foreclosure action,
delivery of a deed or otherwise, or another person purchases the Property or the
portion thereof containing the Premises upon or following foreclosure of the
Security Instrument or in connection with any bankruptcy case commenced by or
against Landlord, then at the request of Lender (or its nominee or designee) or
such purchaser (Lender, its nominees and designees, and such purchaser, and
their respective successors and assigns, each being a “Successor-Landlord”),
Tenant shall attorn to and recognize Successor-Landlord as Tenant’s landlord
under the Lease and shall promptly execute and deliver any instrument that
Successor-Landlord may reasonably request to evidence such attornment. Upon such
attornment, the Lease shall continue in full force and effect as, or as if it
were, a direct lease between Successor-Landlord and Tenant upon all terms,
conditions and covenants as are set forth in the Lease. If the Lease shall have
terminated by operation of law or otherwise as a result of or in connection with
a bankruptcy case commenced by or against Landlord or a foreclosure action or
proceeding or delivery of a deed in lieu, upon request of Successor-Landlord,
Tenant shall promptly execute and deliver a direct lease with Successor-Landlord
which direct lease shall be on substantially the same terms and conditions as
the Lease

 

N–3



--------------------------------------------------------------------------------

(subject, however, to the provisions of clauses (i)-(v) of this paragraph 3(B))
and shall be effective as of the day the Lease shall have terminated as
aforesaid. Notwithstanding the continuation of the Lease, the attornment of
Tenant thereunder or the execution of a direct lease between Successor-Landlord
and Tenant as aforesaid, Successor-Landlord shall not:

 

(i) be liable for any previous act or omission of Landlord under the Lease;

 

(ii) be subject to any off-set, defense or counterclaim which shall have
theretofore accrued to Tenant against Landlord;

 

(iii) be bound by any modification of the Lease or by any previous prepayment of
rent or additional rent made more than one (1) month prior to the date same was
due which Tenant might have paid to Landlord, unless such modification or
prepayment shall have been expressly approved in writing by Lender;

 

(iv) be liable for any security deposited under the Lease unless such security
has been physically delivered to Lender or Successor-Landlord; and

 

(v) be liable or obligated to comply with or fulfill any of the obligations of
the Landlord under the Lease or any agreement relating thereto with respect to
the construction of, or payment for, improvements on or above the Premises (or
any portion thereof), leasehold improvements, tenant work letters and/or similar
items.

 

4. Tenant agrees that without the prior written consent of Lender, it shall not
(a) amend, modify, terminate or cancel the Lease or any extensions or renewals
thereof, (b) tender a surrender of the Lease, (c) make a prepayment of any rent
or additional rent more than one (1) month in advance of the due date thereof,
or (d) subordinate or permit the subordination of the Lease to any lien
subordinate to the Security Instrument. Any such purported action without such
consent shall be void as against the holder of the Security Instrument.

 

5. (A) Tenant shall promptly notify Lender of any default by Landlord under the
Lease and of any act or omission of Landlord which would give Tenant the right
to cancel or terminate the Lease or to claim a partial or total eviction.

 

(B) In the event of a default by Landlord under the Lease which would give
Tenant the right, immediately or after the lapse of a period of time, to cancel
or terminate the Lease or to claim a partial or total eviction, or in the event
of any other act or omission of Landlord which would give Tenant the right to
cancel or terminate the Lease, Tenant shall not exercise such right (i) until
Tenant has given written notice of such default, act or omission to Lender and
(ii) unless Lender has failed, within sixty (60) days after Lender receives such
notice, to cure or remedy the default, act or omission or, if such default, act
or omission shall be one which is not reasonably capable of being remedied by
Lender within such sixty (60) day period, until a reasonable period for
remedying such default, act or omission shall have elapsed

 

N–4



--------------------------------------------------------------------------------

following the giving of such notice and following the time when Lender shall
have become entitled under the Security Instrument to remedy the same (which
reasonable period shall in no event be less than the period to which Landlord
would be entitled under the Lease or otherwise, after similar notice, to effect
such remedy), provided that Lender shall with due diligence give Tenant written
notice of its intention to and shall commence and continue to, remedy such
default, act or omission. If Lender cannot reasonably remedy a default, act or
omission of Landlord until after Lender obtains possession of the Premises,
Tenant may not terminate or cancel the Lease or claim a partial or total
eviction by reason of such default, act or omission until the expiration of a
reasonable period necessary for the remedy after Lender secures possession of
the Premises. To the extent Lender incurs any expenses or other costs in curing
or remedying such default, act or omission, including, without limitation,
attorneys’ fees and disbursements, Lender shall be subrogated to Tenant’s rights
against Landlord.

 

(C) Notwithstanding the foregoing, Lender shall have no obligation hereunder to
remedy such default, act or omission.

 

6. To the extent that the Lease shall entitle Tenant to notice of the existence
of any mortgage and the identity of any mortgagee or any ground lessor, this
Agreement shall constitute such notice to Tenant with respect to the Security
Instrument and Lender.

 

7. Upon and after the occurrence of a default under the Security Instrument,
which is not cured after any applicable notice and/or cure periods, Lender shall
be entitled, but not obligated, to exercise the claims, rights, powers,
privileges and remedies of Landlord under the Lease and shall be further
entitled to the benefits of, and to receive and enforce performance of, all of
the covenants to be performed by Tenant under the Lease as though Lender were
named therein as Landlord.

 

8. Anything herein or in the Lease to the contrary notwithstanding, in the event
that a Successor-Landlord shall acquire title to the Property or the portion
thereof containing the Premises, Successor-Landlord shall have no obligation,
nor incur any liability, beyond Successor-Landlord’s then interest, if any, in
the Property, and Tenant shall look exclusively to such interest, if any, of
Successor-Landlord in the Property for the payment and discharge of any
obligations imposed upon Successor-Landlord hereunder or under the Lease, and
Successor-Landlord is hereby released or relieved of any other liability
hereunder and under the Lease. Tenant agrees that, with respect to any money
judgement which may be obtained or secured by Tenant against Successor-Landlord,
Tenant shall look solely to the estate or interest owned by Successor-Landlord
in the Property, and Tenant will not collect or attempt to collect any such
judgement out of any other assets of Successor-Landlord.

 

9. Notwithstanding anything to the contrary in the Lease, Tenant agrees for the
benefit of Landlord and Lender that, except as permitted by, and fully in
accordance with, applicable law, Tenant shall not generate, store, handle,
discharge or maintain in, on or about any portion of the Property, any asbestos,
polychlorinated biphenyls, or any other hazardous or toxic materials, wastes and
substances which are defined, determined or identified as such (including,

 

N–5



--------------------------------------------------------------------------------

but not limited to, pesticides and petroleum products if they are defined,
determined or identified as such) in any federal, state or local laws, rules or
regulations (whether now existing or hereafter enacted or promulgated) or any
judicial or administrative interpretation of any thereof, including any judicial
or administrative interpretation of any thereof, including any judicial or
administrative orders or judgments.

 

10. If the Lease provides that Tenant is entitled to expansion space,
Successor-Landlord shall have no obligation nor any liability for failure to
provide such expansion space if a prior landlord (including, without limitation,
Landlord), by reason of a lease or leases entered into by such prior landlord
with other tenants of the Property, has precluded the availability of such
expansion space.

 

11. Except as specifically provided in this Agreement, Lender shall not, by
virtue of this Agreement, the Security Instrument or any other instrument to
which Lender may be a party, be or become subject to any liability or obligation
to Tenant under the Lease or otherwise.

 

12. (A) Tenant acknowledges and agrees that this Agreement satisfies and
complies in all respects with the provisions of Article      of the Lease and
that this Agreement supersedes (but only to the extent inconsistent with) the
provisions of such Article and any other provision of the Lease relating to the
priority or subordination of the Lease and the interests or estates created
thereby to the Security Instrument.

 

(B) Tenant agrees to enter into a subordination, non-disturbance and attornment
agreement with any lender which shall succeed Lender as lender with respect to
the Property, or any portion thereof, provided such agreement is substantially
similar to this Agreement. Tenant does herewith irrevocably appoint and
constitute Lender as its true and lawful attorney-in-fact in its name, place and
stead to execute such subordination, non-disturbance and attornment agreement,
without any obligation on the part of Lender to do so. This power, being coupled
with an interest, shall be irrevocable as long as the Indebtedness secured by
the Security Instrument remains unpaid. Lender agrees not to exercise its rights
under the preceding two sentences if Tenant promptly enters into the
subordination, non-disturbance and attornment agreement as required pursuant to
the first sentence of this subparagraph (B).

 

13. (A) Any notice required or permitted to be given by Tenant to Landlord shall
be simultaneously given also to Lender, and any right to Tenant dependent upon
notice shall take effect only after notice is so given. Performance by Lender
shall satisfy any conditions of the Lease requiring performance by Landlord, and
Lender shall have a reasonable time to complete such performance as provided in
Paragraph 5 hereof.

 

(B) All notices or other communications required or permitted to be given to
Tenant or to Lender pursuant to the provisions of this Agreement shall be in
writing and shall be deemed given only if mailed by United States registered
mail, postage prepaid, or if sent by nationally recognized overnight delivery
service (such as Federal Express or United States Postal

 

N–6



--------------------------------------------------------------------------------

Service Express Mail), addressed as follows: to Tenant, at the address first set
forth above, Attention:                     ; to Lender, at the address first
set forth above, Attention: Eric M. Schwartz and General Counsel, with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036, Attention: Harvey R. Uris, Esq.; or to such other address or number as
such party may hereafter designate by notice delivered in accordance herewith.
All such notices shall be deemed given three (3) business days after delivery to
the United States Post office registry clerk if given by registered mail, or on
the next business day after delivery to an overnight delivery courier.

 

14. This Agreement may be modified only by an agreement in writing signed by the
parties hereto, or their respective successors-in-interest. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and assigns. The term “Lender” shall mean the then holder
of the Security Instrument. The term “Landlord” shall mean the then holder of
the landlord’s interest in the Lease. The term “person” shall mean an
individual, joint venture, corporation, partnership, trust, limited liability
company, unincorporated association or other entity. All references herein to
the Lease shall mean the Lease as modified by this Agreement and to any
amendments or modifications to the Lease which are consented to in writing by
Lender. Any inconsistency between the Lease and the provisions of this Agreement
shall be resolved, to the extent of such inconsistency, in favor of this
Agreement.

 

15. Tenant hereby represents to Lender as follows:

 

(a) The Lease is in full force and effect and has not been further amended.

 

(b) There has been no assignment of the Lease or subletting of any portion of
the premises demised under the Lease.

 

(c) There are no oral or written agreements or understandings between Landlord
and Tenant relating to the premises demised under the Lease or the Lease
transaction except as set forth in the Lease.

 

(d) The execution of the Lease was duly authorized and the Lease is in full
force and effect and to the best of Tenant’s knowledge there exists no default
(beyond any applicable grace period) on the part of either Tenant or Landlord
under the Lease.

 

(e) There has not been filed by or against nor to the best of the knowledge and
belief of Tenant is there threatened against Tenant, any petition under the
bankruptcy laws of the United States.

 

(f) To the best of Tenant’s knowledge, there is no present assignment,
hypothecation or pledge of the Lease or rents accruing under the Lease by
Landlord, other than pursuant to the Security Instrument.

 

N–7



--------------------------------------------------------------------------------

16. Whenever, from time to time, reasonably requested by Lender (but not more
than three (3) times during any calendar year), Tenant shall execute and deliver
to or at the direction of Lender, and without charge to Lender, one or more
written certifications, in a form acceptable to Tenant, of all of the matters
set forth in Paragraph 15 above, and any other information the Lender may
reasonably require to confirm the current status of the Lease.

 

17. BOTH TENANT AND LENDER HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

18. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

 

N–8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GERMAN AMERICAN CAPITAL CORPORATION,

  a Maryland corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

[TENANT]

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

 

AGREED AND CONSENTED TO:

 

LANDLORD:

 

FIRST STATES INVESTORS 5000A, LLC,

a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

N–9



--------------------------------------------------------------------------------

STATE OF NEW YORK        )

                                                  ) ss.

COUNTY OF NEW YORK)

 

On the              day of                     in the year 200     before me,
the undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

--------------------------------------------------------------------------------

Notary Public

 

[Notary Seal]

  

My commission expires:

 

STATE OF NEW YORK        )

                                                  ) ss.

COUNTY OF NEW YORK)

 

On the              day of                     in the year 200     before me,
the undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

--------------------------------------------------------------------------------

Notary Public

 

[Notary Seal]

  

My commission expires:

 

N–10



--------------------------------------------------------------------------------

STATE OF NEW YORK        )

                                                  ) ss.

COUNTY OF NEW YORK)

 

On the              day of                     in the year 200     before me,
the undersigned, a notary public in and for said state, personally appeared
                                , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity, and that by his/her/their signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

--------------------------------------------------------------------------------

Notary Public

 

[Notary Seal]

  

My commission expires:

 

STATE OF NEW YORK        )

                                                  ) ss.

COUNTY OF NEW YORK)

 

On the              day of                     in the year 200     before me,
the undersigned, a notary public in and for said state, personally appeared
            , personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity, and that by his/her/their signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

--------------------------------------------------------------------------------

Notary Public

 

[Notary Seal]

  

My commission expires:                                         

 

N–11



--------------------------------------------------------------------------------

SCHEDULE A

 

Legal Description of Property

 

N–12



--------------------------------------------------------------------------------

EXHIBIT O

 

O&M PROGRAM

 

O–1



--------------------------------------------------------------------------------

EXHIBIT P

 

FORM OF TENANT NOTIFICATION LETTER

 

[FOR INITIAL NOTICE LETTERS TO TENANTS ON THE CLOSING DATE]

 

FIRST STATES INVESTORS 5000A, LLC

c/o First States Group, L.P.

1725 The Fairway

Jenkintown, Pennsylvania 19046

 

Certified Mail, Return Receipt Requested

 

[TENANT NAME]

TENANT ADDRESS]

 

RE: Sale of Building located at                     

 

Dear Bank of America Tenant:

 

Bank of America has entered into an agreement with First States Investors 5000A,
LLC, for the sale of the above referenced property.

 

Trammell Crow Company is please to announce that they will continue to provide
management services to this property after the sale. First States Investors
5000A, LLC has obtained a secured loan on the referenced premises with German
American Capital Corporation, having an address at 60 Wall Street, 10th Floor
New York, New York 10005 (together with its successors and assigns, “Lender”).

 

In connection with such loan, from and after the date hereof and until notified
otherwise by written instruction from Lender, all payments pursuant to the Lease
should be made payable to:

 

“First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party, Collection Account”

 

and, if payment is by check, should be sent to”

 

First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party, Collection Account

 

P–1



--------------------------------------------------------------------------------

If by US mail to:

First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party,

Collection Account

Account No. 1015527619

First States Investors 5000A, LLC

1813 Solutions Center

Chicago, IL 60677-1008

 

If by overnight mail to:

First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party,

Collection Account

Account No. 1015527619

PNC Bank NA

Highpoint Business Center

160 Hansen Court, Suite 105

Wood Dale, IL 60191

Ref: First States Investors 5000A, LLC Lockbox #1813

Phone # 630-766-3527

 

And, if payment is made by wire transfer, should be sent to:

PNC Bank NA

ABA 043000096

Acct 1015527619

Credit First States Investors 5000A, LLC f/b/o German American Capital
Corporation, as secured party,

Collection Account

 

All notices should be sent to the following address:

 

First States Investors 5000A, LLC

1725 The Fairway

Jenkintown, PA 19046

Phone: (215) 887-2280

Fax: (215) 887-9856

 

In addition, we are requesting that you have your insurance company remove Bank
of America, N.A. from your insurance policy and name First States Investors
5000A, LLC, and Trammell Crow Company as an additional insured and have evidence
of coverage forwarded to the notice address, provided above, as soon as
possible.

 

In order to update our records, we would also ask that you complete the
information requested below, sign the acknowledgment at the bottom of this
letter and return the enclosed copy of this letter with your insurance
certificates.

 

P–2



--------------------------------------------------------------------------------

Notice Address:

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Billing Address:

  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Contact Name:

  

 

--------------------------------------------------------------------------------

Telephone Number:

  

 

--------------------------------------------------------------------------------

Fax Number:

  

 

--------------------------------------------------------------------------------

 

First States Investors 5000A, LLC and Trammell Crow Company look forward to
providing you with quality service. We thank you for your assistance in this
transition.

 

Regards,

 

Steven J. Mersch

Vice President

 

cc:   German American Capital Corporation     60 Wall Street, 10th Floor     New
York, New York 10005     Attention: Eric M. Schwartz and General Counsel

 

P–3



--------------------------------------------------------------------------------

[FOR NEW LEASES]

 

FIRST STATES INVESTORS 5000A, LLC

c/o First States Group, L.P.

1725 The Fairway

Jenkintown, Pennsylvania 19046

 

Certified Mail, Return Receipt Requested

 

[Date]

 

[Tenant Name]

[Tenant Address]

 

Re:                     

 

Ladies and Gentlemen:

 

With reference to your lease of space in the above referenced premises (the
“Lease”), please be advised that First States Investors 5000A, LLC (“Owner”) has
obtained a secured loan on the above referenced premises with German American
Capital Corporation, having an address at 60 Wall Street, 10th Floor New York,
New York 10005 (together with its successors and assigns, “Lender”). In
connection with such loan, from and after the date hereof and until notified
otherwise by written instruction from Lender, all payments pursuant to the Lease
should be made payable to:

 

“First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party, Collection Account”

 

and, if payment is by check, should be sent to:

 

If by US mail to:

First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party,

Collection Account

Account No. 1015527619

First States Investors 5000A, LLC

1813 Solutions Center

Chicago, IL 60677-1008

 

P–4



--------------------------------------------------------------------------------

If by overnight mail to:

First States Investors 5000A, LLC f/b/o German American Capital Corporation, as
secured party,

Collection Account

Account No. 1015527619

PNC Bank NA

Highpoint Business Center

160 Hansen Court, Suite 105

Wood Dale, IL 60191

Ref: First States Investors 5000A, LLC Lockbox #1813

Phone # 630-766-3527

 

and, if payment is made by wire transfer, should be sent to:

 

PNC Bank NA

ABA 043000096

Acct 1015527619

Credit First States Investors 5000A, LLC f/b/o German American Capital
Corporation, as secured party,

Collection Account

 

If you have any questions regarding this letter, please contact Borrower at
[            ].

 

Very truly yours, BORROWER: FIRST STATES INVESTORS 5000A, LLC, a Delaware
limited liability company By:  

 

--------------------------------------------------------------------------------

    Name:     Title:

 

cc:   German American Capital Corporation     60 Wall Street, 10th Floor     New
York, New York 10005     Attention: Eric M. Schwartz and General Counsel

 

P–5



--------------------------------------------------------------------------------

EXHIBIT Q

 

[INTENTIONALLY OMITTED]

 

Q–1



--------------------------------------------------------------------------------

EXHIBIT R

 

[INTENTIONALLY OMITTED]

 

P–1



--------------------------------------------------------------------------------

EXHIBIT S

 

[INTENTIONALLY OMITTED]

 

S–1



--------------------------------------------------------------------------------

EXHIBIT T

 

CERTIFICATE OF INDEPENDENT MANAGER

 

THE UNDERSIGNED,                     , hereby certifies as follows:

 

1) I have been elected to serve as an independent manager and independent member
of First States Investors 5000A, LLC, a Delaware limited liability company.

 

2) I am aware that under its Limited Liability Company Agreement/Articles of
Incorporation and By Laws, the Company is required to have at least two
so-called “Independent Managers.”

 

3) I hereby certify that I am aware of the definition of and requirement for
Independent Managers and Independent Members as set forth in the Limited
Liability Company Agreement of the Company, including but not limited to, the
requirement that when voting on a matter put to the vote of [the membership or
board of managers], that notwithstanding that the Company may be insolvent, an
Independent Manager shall, to the extent permitted by law, take into account the
interest of the creditors of the Company as well as the interest of the Company.
As an Independent Manager and Independent Member of the Company, I will vote in
accordance with my fiduciary duties under applicable law.

 

4) I hereby certify that I meet the requirements of an Independent Manager and
Independent Member as set forth in the Operating Agreement.

 

5) I certify that, subject to my fiduciary duties as an Independent Manager and
Independent Member, it is my intention as a so-called “Independent Manager” and
“Independent Member” to take into account, to the extent permitted by law, the
interest of all creditors of the Company as well as the Company in fulfilling my
duties as an Independent Manager and Independent Member of the Company.

 

6) I understand that German American Capital Corporation and its successors,
participants, transferees and assigns, will rely on this Certificate in
conjunction with loans to be made to the Company.

 

Executed as of this      day of             , 2003.

 

--------------------------------------------------------------------------------

Print Name:

 

T–1



--------------------------------------------------------------------------------

EXHIBIT U

 

[INTENTIONALLY OMITTED]

 

Y–1



--------------------------------------------------------------------------------

SCHEDULE I

 

REQUIRED TENANT ESTOPPELS

 

1. Bank of America, N.A.

 

I–1



--------------------------------------------------------------------------------

SCHEDULE II

 

DESIGNATED RELEASE PROPERTIES

 

II–1



--------------------------------------------------------------------------------

SCHEDULE III

 

LITIGATION SCHEDULE

 

None

 

III–1



--------------------------------------------------------------------------------

SCHEDULE IV

 

REA SCHEDULE

 

Stockdale, 5021 California Avenue, Bakersfield, CA (No. 140)

 

  • Agreement of Reciprocal Easement, Use, and Development, dated December 15,
1980, by and between California Avenue Venture and Bank of America National
Trust and Savings Association, recorded in the Office of the Recorder of Kern
County, California, on December 18, 1980 in Book 5338, Page 2424.

 

Bixby-Atlantic, 3804 Atlantic Avenue, Long Beach, CA (No. 14)

 

  • Covenants, Conditions, and Restrictions as recorded in the Official Records
of Los Angeles County, California on March 18, 1937, in Book 14777, Page 342.

 

  • Modification(s) of said Covenants, Conditions and Restrictions recorded in
the Official Records of Los Angeles County, California in Book 15470, Page 328,
Book 15769, Page 50, and Book 15774, Page 106.

 

Irvine Industrial, 4101 Mac Arthur Boulevard, Newport Beach, CA (No. 66)

 

  • Operation and Reciprocal Easement Agreement, dated January 21, 2000, by
Advent Realty Limited Partnership II, a Delaware limited partnership, Bank of
America, N.A., a national bank association and James Glidewell, subject to all
terms, provisions and conditions therein contained, recorded in the Official
Records of Orange County, CA on February 8, 2002 as Instrument No. 20020107583.

 

Inland Empire Cash Vault, 1275 Dupont Avenue, Ontario, CA (No. 65)

 

  • Ontario Industrial Partners Declaration of Covenants, Conditions and
Restrictions, dated September 7, 1982, by Ontario Industrial Partners, a
California general partnership, as Declarant, recorded in the Official Records
of San Bernardino County, California, on September 8, 1982 as instrument no.
82-178734

 

  • Declaration of Covenants, Conditions and Restrictions California Commerce
Center at Ontario, dated September 14, 1983, by Ontario Industrial Partners, a
California general partnership, as Declarant, recorded in the Official Records
of San Bernardino County, California on September 23, 1983, as instrument no.
82-223429

 

Ellinwood Center, 400 and 500 Ellinwood Way, Pleasant Hill, CA (No. 44 & 45)

 

  • Agreement for Development of Property, Maintenance of Improvements and
Grants of Reciprocal Easements, dated July 9, 1981, by Gerson Bakar, A.S. Wisley
and WSI Pleasant Hill

 

IV–1



--------------------------------------------------------------------------------

Co., a California partnership, recorded in the Official Records of Contra Costa
County, California, on July 10, 1981, in Book 10400, Page 686, as amended by
that First Amendment recorded June 29, 1984 in said County in Book 11860, Page
127.

 

  • Easement granted to the Pacific Telephone and Telegraph Company, recorded in
the Official Records of Contra Costa County, California, on August 18, 1981, in
Book 10453, Page 669.

 

  • Amended and Restated Agreement regarding Maintenance Responsibilities and
Easements concerning Ellinwood Commercial Properties, dated September 5, 2001,
by Bank of America, N.A., a national banking association, Chevy’s Associates, a
California limited partnership, and Ellinwood Associates, a California limited
partnership, recorded in the Official Records of Contra Costa County on
September 6, 2001, as Series No. 2001-268068.

 

Santa Maria Branch, 300 Town Center East, Santa Maria, CA (No. 131)

 

  • The rights of parties in that certain document entitled “Construction,
Operation and Reciprocal Easement Agreement” recorded July 26, 1974 as
Instrument No. 27702 in Book 5257, Page 531 of official Records; as amended by
“First Amendment to Construction, Operation and Reciprocal Easement Agreement”
recorded May 13, 1975 as Instrument No. 14972 in Book 2564 Page 1152 of official
Records; and as amended by a “Second Amendment to Construction, Operation and
Reciprocal Easement Agreement” recorded November 19, 1976 as Instrument No.
49786 in Book 2634, Page 1040 of Official Records, as amended and restated by
“Amendment No. 3 to and Restatement of Construction, Operation and Reciprocal
Easement Agreement” executed by Santa Maria Town Center Associates, a California
limited partnership, the May Department Stores Company, a New York corporation,
Sears Roebuck and Co., a New York corporation, The Development Agency of City of
Santa Maria, a Public Agency, and City of Santa Maria, recorded December 14,
1990 as Instrument No. 90-079805 of official Records.

 

Yuba City Branch, 1100 Butte House Road, Yuba City, CA (No. 159)

 

  • Declaration of Restrictions, dated August 31, 1964, by Yuba Plaza, Inc.,
recorded in the Official Records of Sutter County, California on September 30,
1964 in Book 658, Page 541, as modified by instrument recorded in said county on
June 27, 1980 in Book 993, Page 115.

 

  • Construction, Operation, and Reciprocal Easement Agreement, dated February
5, 1989 by Yuba Plaza Associates, Ltd., J.C. Penney Company, Inc., Sears,
Roebuck and Co., and Gottschalls, Inc., recorded in the Official Records of
Sutter County, California in Book 1409, Page 494, and as amended by Amendment
Number One to the Construction, Operation, and Reciprocal Easement Agreement,
recorded in said county on January 30, 2003 as instrument number 2003-0002461

 

IV–1



--------------------------------------------------------------------------------

Jacksonville Operations Center, 9000 Southside Blvd., Jacksonville, FL (Nos.
67-76)

 

  • The Avenues Declaration of Covenants, Conditions, Restrictions and
Easements, dated December 24, 1986, by Central Life Insurance Company, an Iowa
corporation, and also executed by Barnett Banks of Florida, Inc., a Florida
corporation, recorded in the Official Records of Duval County, Florida on
January 7, 1987 in Volume 6257, Page 1611.

 

  • Amended and Restated Easement Agreement, dated December 16, 1991, by and
between Mall of the Avenues Limited Partnership, a Tennessee limited
partnership, and Barnett Banks, Inc., a Florida corporation, recorded in the
Official Records of Duval County, Florida, on December 18, 1991, in Volume 7238,
Page 0017.

 

San Jose, 100 N. 3535 University Boulevard, Jacksonville, FL (No. 129)

 

  • Declaration of Easements, Covenants and Restrictions, dated December 29,
1995, by Triple Net Equities, Inc., a Florida Corporation, and Barnett Bank of
Jacksonville, N.A., a national banking association, recorded in the Clerk’s
Office of the Circuit Court of Duval County, Florida, on January 5, 1996 in Book
8253, Page 1930.

 

Westshore Mall, 100 N. Westshore Blvd., Tampa, FL (No. 151)

 

  • Easement and Restriction Agreement, dated November 13, 1998, by and between
American Freeholds, a Nevada partnership, and Nationsbank, N.A., a national
banking association, recorded in the Clerk’s Office of Hillsborough County,
Florida, on November 16, 1998, in Book 9333, Page 1824.

 

Winter Park, 750 South Orlando Avenue, Winterpark, FL (No. 157)

 

  • Reciprocal Easement Agreement, dated June 27, 2002, between the Nielsen Land
Trust, as successor-in-interest to Gold Coast Milk Vending Company, Inc.; Bank
of America, N.A.; and Chick-Fil-A, Inc., recorded in the Official Records of
Orange County, Florida on August 8, 2002, in Book 6587, Page 7262.

 

Concord Village, 5353 S. Lilndbergh Boulevard, Saint Louis, MO (No. 30)

 

  • Obligations imposed upon the insured, including covenants, by reason of the
Agreement executed by and between Village Plaza Company, a Missouri corporation
and Bank of Concord Village, a Missouri corporation, dated September 15, 1960
and recorded September 16, 1960 in Book 4174 Page 283, as modified by instrument
recorded in Book 6605 Page 41, being the instruments creating the estate to be
insured hereunder as Parcel No. 2.

 

525 N. Tryon Street, Odell Building, Charlotte, NC (No. 1)

 

  • Declaration of Covenants, Conditions, Restrictions and Easements, dated
October 9, 1998, by Nationsbank, N.A., a national banking association, as
Declarant, recorded in the Register of Deeds of Mecklenberg County, North
Carolina, on October 9, 1998 in Book 09968, Page 0453.

 

IV–1



--------------------------------------------------------------------------------

Paradise Valley, 1077 E. Sahara, Las Vegas, NV (No. 112)

 

  • Reciprocal Easement Agreement recorded in the Official Records of Clark
County, Nevada, on June 26, 1998 in Book 980626 as Document No. 00456.

 

1101 South Josey Lane, Carrollton, TX (No. 21)

 

  • Agreement between Carrollton Park II Shopping Center and Joseph Sidran,
dated April 25, 1979 and filed May 7, 1979 in Volume 79090 Page 549

 

  • Agreement between Joseph Sidran and First Bank & Trust, dated April 25, 1979
and filed May 7, 1979 in Volume 79090 Page 570

 

Greenspoint, 12400 Interstate 45 North, Houston, TX (No. 54)

 

  • Agreement between Federated Department Stores, Inc., a Delaware corporation,
as Grantor, and Greensgate Properties, Inc., a Texas corporation, as Grantee,
recorded in the Official Records of Harris County, Texas, as Clerk File #E544092

 

IV–1



--------------------------------------------------------------------------------

SCHEDULE V

 

REQUIRED DEFERRED MAINTENANCE AND ENVIRONMENTAL REMEDIATION

 

V–1



--------------------------------------------------------------------------------

SCHEDULE VI

 

GROUND LEASES

 

VI–1



--------------------------------------------------------------------------------

EXHIBIT B

 

GROUND LEASES AFFECTING LEASEHOLD PARCELS

 

NO.

--------------------------------------------------------------------------------

  

PROJECT

DESCRIPTION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

PROPERTY

TYPE

--------------------------------------------------------------------------------

  

GROUND LEASE

--------------------------------------------------------------------------------

2

  

Aberdeen Bldg/BR

(Ground Lease)

  

101 East Market

Aberdeen, WA

   Office Space   

Lease Agreement, dated June 28, 1972, between Aberdeen Cemetery Association,
a/k/a Aberdeen Cemetery Association, Inc., as owner, and Seattle-First Bank, as
tenant

 

Assignment of Lease by Lessor for Security Purposes, dated June 9, 1986, between
Aberdeen Cemetery Association, Inc., as assignor, and Rainier National Bank, as
assignee

11a

  

Spokane Financial

Center Parking

  

West 615 Sprague

Avenue

Spokane, WA

  

Parking

Garage

  

Lease, dated November 1, 1978, between Washington Trust Bank as Trustee of the
Martin & Edwidge L. Woldson Trusts established for the benefit of Myrtle Woldson
and Frances W. Howser Children, as lessor, and Seattle-First National Bank, as
lessee.

 

Amendment to Lease, dated June 1, 1978, between Washington Trust Bank and
Seattle-First National Bank

19

  

Camelback Uptown

(Ground Lease)

  

51 E Camelback Road

Phoenix, AZ

   Banking Center W/Motor Bank   

Lease, dated May 20, 1970, between Robert Maukus (as Trustee of the Trust
created by that certain Trust Agreement and Gladys M. Maukus, as Trustors, and
the said Peter Robert Maukus, as Trustee), as owner, and the Arizona Bank, as
tenant.

 

Modification of Lease, dated May 20, 1970, between The Valley National Bank of
Arizona, as Trustee, and Matthew J. Maukus and Gladys M. Maukus, as Trustors, as
owner, and The Arizona Bank, as tenant, which amends and restates the Lease
dated November 1, 1950 between Matthew J. Maukus and Gladys Maukus, as lessor,
and The Arizona bank, as lessee

 

VI–1



--------------------------------------------------------------------------------

NO.

--------------------------------------------------------------------------------

  

PROJECT

DESCRIPTION

--------------------------------------------------------------------------------

  ADDRESS


--------------------------------------------------------------------------------

 

PROPERTY

TYPE

--------------------------------------------------------------------------------

  

GROUND LEASE

--------------------------------------------------------------------------------

20

23

86

87

   Camelback-Bank of
America CTR
(Ground Lease)   1825 E. Buckeye
Road
Phoenix, AZ  

Operations

Center

  

Unsubordinated Ground Lease, dated July 1, 1988, between City of Phoenix, as
Landlord, and Merabank, as Tenant

 

Assignment Agreement, dated June 7, 1990, between Merabank and Merabank Federal
Savings Bank

 

Consent to Assignment, dated June 12, 1991, by the City of Phoenix.

 

First Amendment to Unsubordinated Ground Lease, dated June 12, 1991, between
City of Phoenix, as Lessor, and Bank of America NTSA, as Lessee

27    Clermont
(Ground Lease)   690 East Highway
50
Clermont, FL  

Banking Center

w/o motor bank

   Lease Agreement, dated August 25, 1972, between South Lake Plaza, Inc., as
Lessor, and Exchange Bancorporation, Inc., as Lessee. 36    Downtown Facility
(Ground Lease)   210 West 8th
Street
Rolla, MO  

Banking Center

W/Motor Bank

  

Lease of Real Estate, dated March 29, 1961, between Jessie E. Finch, widow of
David M. Finch, as Lessor, and Rolla State Bank, as Lessee

 

First Amendment to Lease, undated, between Jessie E. Finch, widow of David M.
Finch, as Lessor, and Rolla State Bank, as Lessee

59a    Harrison Drive In   210 East Rush
Harrison, AR   Remote Motor Bank    Real Estate Lease, dated October 2, 1974,
between Velma Wagner, as lessor, and the First National Bank in Harrison, as
lessee. 62    Hollywood/Tyler   1900 Tyler Street
Hollywood, FL   Office Space   

Lots 25-28

 

Lease, dated April 16, 1954, between Dorothy D. Landefeld and C.H. Landefeld,
Jr., as Landlord, and The Bank of Hollywood, as Tenant.

 

Assignment of Lease, dated September 28, 1989, between Gerald Eaton and W.
Tinsley Ellis, as Co-Personal Representatives of the Estate of Dorothy D.
Landefeld, as assignor, and Barnett Banks Trust Company, N.A., as Trustee, under
the Last Will and Testament of Dorothy D. Landefeld, deceased, as party of the
second part.

 

VI–1



--------------------------------------------------------------------------------

62a    Hollywood/Tyler   

1900 Tyler Street

Hollywood, FL

  

Remote Motor

Bank (Waters Lease)

  

Lots 12-18:

 

Lease Agreement, dated September 1, 1952, between Barbara Jeanne Mack, as
Lessor, and E.J. Schwabach, as Lessee.

 

Assignment of Lease, dated December 16, 1955, between E.J. Schwabach, as
Assignor, and Maidmore Realty Co., as Assignee.

 

Agreement, dated March 22, 1960, between Maidmore Realty Co. as party of the
first part, and The Bank of Hollywood, as party of the second part.

 

Assignment of Lease, dated April 14, 1960, between Maidmore Realty Co., as
Assignor, and The Bank of Hollywood, as Assignee. Assumption Agreement, dated
April 13, 1960, by the Bank of Hollywood.

 

Assignment of Lease, dated May 15, 1962, between Barbara Jeanne Mack Waters and
Bruce W. Waters, as Assignor, and First National Bank of Hollywood as Trustee
Under Agreement with James F. Mack, dated May 14, 1962, as Assignee.

 

Assignment of Lease, dated June 20, 1977, between First National Bank of
Hollywood, as Trustee, and Landmark Union Trust Bank of St. Petersburg, N.A., as
Successor Trustee.

135   

South Glenstone

Facility (Ground Lease)

  

2940 S. Glenstone

Springfield, MO

  

Banking Center

W/Motor Bank

  

Lease, dated May 7, 1971, between Gillenwaters Developers, Inc., as Lessor, and
Springfield National Bank, as Lessee.

 

Notice of Lease Agreement, dated May 7, 1971, between Gillenwaters Developers,
Inc., as Lessor, and Springfield National Bank, as Lessee.

 

VI–1



--------------------------------------------------------------------------------

136   

South Mountain-Bank of America

(Ground Lease)

  

1825 E. Buckeye Road

Phoenix, AZ

  

Operations

Center

   Unsubordinated Ground Lease, dated March 15, 1995, between City of Phoenix,
as Landlord, and Bank of America National Trust and Savings Association, as
Tenant. 150   

West Sunshine Facility

(Ground Lease)

  

710 West Sunshine

Springfield, MO

  

Banking Center

w/motor bank

  

Lease, dated June 19, 1963, between Lee McLean, Jr., Martha L. McLean, Carl S.
Petty, Ann R. Petty, John P. Ferguson and Helen F. Ferguson as Landlord,
Jefferson Properties, Inc. as Tenant.

 

Agreement, dated December 1, 1966, between Jefferson Properties, Inc., as
Assignor, and American National Bank in Springfield, as Assignee.

 

Assignment of Lease, dated December 1, 1966, between Jefferson Properties, Inc.,
as Assignor, American National Bank in Springfield, as Assignee and Lee McLean,
Jr., Martha L. McLean, Carl S. Petty, Ann R. Petty, John P. Ferguson and Helen
F. Ferguson, as Lessors.

 

VI–1



--------------------------------------------------------------------------------

ADDITIONAL GROUND LEASES

 

NO.

--------------------------------------------------------------------------------

  

PROJECT

DESCRIPTION

--------------------------------------------------------------------------------

  

ADDRESS

--------------------------------------------------------------------------------

  

PROPERTY

TYPE

--------------------------------------------------------------------------------

  

GROUND LEASE

--------------------------------------------------------------------------------

2b   

Aberdeen Bldg

Parking 2

(Ground Lease)

  

Broadway & Wishkaw

Aberdeen, WA

   Parking Lot   

Lease, dated August 6, 1979, between Dr. Scott Weatherwax and Harold Preszler,
as guardian of the Estate of Ann Rosmond Weatherwax, as Lessors, Seattle-First
National Bank, as Lessee

 

First Amendment to Lease, dated August 5, 1988, between Dr. Scott A. Weatherwax
and Frank H. Larner, as guardian of the Estate of Ann Rosmond Weatherwax, as
Lessors, as Seattle First National Bank, as Lessee.

 

Second Amendment to Lease dated September 16, 1993, between Dr. Scott A.
Weatherwax and Frank H. Larner, as guardian of the Estate of Rosmond Weatherwax,
as Lessors, as Seattle First National Bank, as Lessee.

 

Third Amendment to Lease dated October 24, 1998, between Dr. Scott A. Weatherwax
and Frank H. Larner, as guardian of the Estate of Ann Rosmond Weatherwax, as
Lessors, as Seattle First National Bank, as Lessee.

46a   

Escondido Main Parking

(Ground Lease)

  

249 W Grand Avenue

Escondido, CA

   Parking Lot   

License Agreement, dated January 29, 1996, between Norman C. and Mary W. Quon,
as Licensor, and Bank of America National Trust and Savings Association, as
Licensee

 

Letter Amendment, dated April 7, 2000, between Norman C. and Mary W. Quon, as
Licensor, and Bank of America, N.A., formerly Bank of America National Trust and
Savings Association, as Licensee

52a   

Gardena Main Parking

(Parking Lease)

  

1450 W Redondo Beach Blvd

Gardena, CA

   Parking Lot    Lease, dated August 13, 1980, between Thora A. Pursche, as
lessor, and Bank of America National Trust and Savings Association, as lessee.
First Amendment to Ground Lease, dated September 15, 1980, between Thora A.
Pursche, as lessor, and Bank of America National Trust and Saving Association,
as lessee.

 

VI–1



--------------------------------------------------------------------------------

                   

Second Amendment to Ground Lease, dated August 31, 1981, between Thora A.
Pursche, as lessor, and Bank of America National Trust and Saving Association,
as lessee.

 

Rental Adjustment Agreement, undated between Thora A. Pursche, as lessor, and
Bank of America National Trust and Saving Association, as lessee.

 

Rental Adjustment Agreement, undated, between Thora A. Pursche, as lessor, and
Bank of America National Trust and Saving Association, as lessee.

64a   

Inglewood Office Parking

(Parking Lease)

  

330 East Manchester Blvd

Inglewood, CA

   Parking Lot    Lease, dated June 25, 1964, between Duke and Co., as Lessor,
and Bank of America National Trust and Saving Association, as Lessee. 77a    La
Jolla OFC Parking    7651-7659 Fay    Parking Garage   

Lots 5 & 6

 

Lease, dated February 1, 1956, between James A. Winn and Cecelia V. Winn, and
Girard Land Company, as lessee.

 

Assignment of Lease, dated May 25, 1957, between Girard Land Company, as
assignor, Bank of America National Trust and Saving Association, as assignee.

 

Assumption of Lease, dated June 4, 1957, by Bank of America National Trust and
Saving Association

Consent to of Lease and Release of Lessee, dated June 12, 1957, by James A. Winn
Cecelia V. Winn

 

Letter Extension, dated July 11, 1995, by Bank of America National Trust and
Saving Association, as lessor, acknowledged by Meryl E. Rightmer, as
successor-in-interest to James A. Winn Cecelia V. Winn, as lessors.

 

VI–1



--------------------------------------------------------------------------------

77b    La Jolla PFC Parking    917-921 Kline Street    Parking Garage   

Lots 1-4

 

Lease, dated October 26, 1955, between Mrs. Gordon R. Lawrence, as lessor, and
Girard Land Company, as lessee

 

Assignment of Lease, dated May 25, 1957, between Girard Land Company, as
assignor, Bank of America National Trust and Saving Association, as assignee

 

Assumption of Lease, dated June 4, 1957, by Bank of America National Trust and
Saving Association

 

Consent of Lease and Release of Lessee, dated June 11, 1957, by Mrs. Gordon R.
Lawrence.

 

Letter Extension, dated July 11, 1955, by Bank of America National Trust and
Saving Association, as lessor, acknowledged by Robert D. Beard and Diane L.
Beard, Co-Trustees of the Robert D. and Diane L. Beard Trust, as
successors-in-interest to Mrs. Gordon R. Lawrence, as lessor

117a   

Pomona Main Parking

(Parking Lease)

  

195 East 5th Street

Pomona, CA

   Parking Lot   

Lease dated March 9, 1964, between Charles A. Beck, as landlord, and Bank of
America National Trust and Saving Association, as tenant.

 

Amendment of Lease, dated May 28, 1975, between Bonnie M. Morgan, as landlord,
and Bank of American National Trust and Saving Association, as tenant.

 

Assignment of Lease, dated November 13, 1978, by Charles A. Beck, as Assignor,
and Bonnie Marie Melard, as trustee, as assignee.

 

VI–1



--------------------------------------------------------------------------------

                   

Second Amendment of Lease, dated May 13, 1998, between Bonnie M. Morgan, as
landlord, and Bank of America National Trust and Saving Association, as tenant.

 

Extension of Lease, dated May 13, 1998, between Bonnie M. Morgan, as landlord,
and Bank of America National Trust and Saving Association, as tenant.

124a    Ridgewood Parking   

231 South Ridgewood Drive

Sebring, FL

   Parking Lot    Agreement, dated July 1, 1984, between Barnett Bank of
Highlands County, as Tenant, and Heacock Insurance Group, Inc., as Owner. 135a
   South Glenstone Facility   

2940 S. Glenstone

Springfield, MO

   Parking Lot    Lease, dated July 1, 1982, between Gillenwaters Developers,
Inc., as Lessor, and Boatmen’s Springfield National Bank, as Lessee.

 

VI–1



--------------------------------------------------------------------------------

SCHEDULE VII

 

ALLOCATED LOAN AMOUNTS

 

VII–1